April	  30,	  2021	  
	  
The	  Honorable	  Judge	  Bianco	  
U.S.	  District	  Court	  –	  EDNY	  
100	  Federal	  Plaza	  	  
Central	  Islip,	  NY	  11722	  
	  
                                                      RE:	  Restitution	  conflicts	  1	  
	  
Your	  Honor,	  
	  
The	  government	  (originally	  relying	  on	  PSR	  conclusory	  tables)2	  argued	  their	  gross	  
loss	  calculations	  for	  sentencing	  enhancements	  and	  restitution	  loss	  amounts	  were	  
based	  on	  their	  own	  conclusory	  tables	  (ECF	  812	  at	  5-­‐6).	  	  	  These	  conclusory	  tables	  fail	  
statute	  requirements	  for	  a	  myriad	  of	  reasons.	  	  Noteworthy	  is	  the	  fact	  that	  the	  
government	  and	  PSR	  have	  argued	  at	  least	  a	  half-­‐dozen	  different	  totals	  for	  alleged	  
investors	  and	  various	  scheme	  losses—without	  the	  foundation	  to	  maintain	  a	  single	  
theory	  or	  back-­‐up	  evidence	  required	  by	  statute.	  	  	  That	  is	  why	  almost	  6-­‐years	  since	  
trial,	  the	  Court	  demanded	  a	  follow-­‐up	  hearing	  (in	  May	  2021)	  to	  re-­‐re-­‐re-­‐reconfirm	  
that	  they	  were	  sure	  about	  the	  totals—that	  were	  still	  in	  error.	  
	  
The	  government	  has	  failed	  many	  parties	  in	  the	  instant	  case,	  based	  on	  their	  intrinsic	  
desire	  to	  just	  get	  it	  over:	  (1)	  failing	  the	  Court	  (who	  relied	  on	  their	  innate	  integrity:	  
July	  2,	  2019,	  H'rg	  Tr.24-­‐25),	  (2)	  the	  former	  Kenner	  clients	  (perhaps	  including	  the	  
individuals	  that	  empirical	  evidence	  confirms	  Kaiser	  robbed	  like	  his	  friends	  &	  family	  
and	  never	  repaid,	  setting	  a	  cornerstone	  issue	  for	  most	  every	  mis-­‐representation	  in	  
the	  instant	  case—subset	  infra),3	  and	  (3)	  the	  defendant	  himself	  (to	  minimize	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1	  At	  sentencing,	  “the	  Court	  is	  virtually	  unfettered	  with	  respect	  to	  the	  information	  it	  may	  

consider.”	  	  United	  States	  v.	  Alexander,	  860	  F.2d	  508,	  513	  (2d	  Cir	  1988).	  
	  
2	  This	  is	  the	  same	  thorough	  investigations	  that	  PSR	  relied	  on	  when	  they	  announced	  in	  their	  

July	  2016	  addendum	  that	  Jowdy,	  Gaudet,	  and	  Kaiser	  all	  testified	  at	  the	  government's	  2016	  
forfeiture	  hearings	  about	  the	  inauthenticity	  of	  the	  Hawaii-­‐loan	  agreement—although	  none	  
of	  them	  were	  there,	  and	  despite	  each	  of	  them	  previously	  authenticating	  it	  in	  various	  
jurisdictions	  and	  verified	  to	  the	  Court	  per	  its	  request	  (4-­‐6-­‐2016,	  H'rg	  Tr.288-­‐90).	  	  	  
Comically—probation’s	  submission	  also	  referred	  to	  Jowdy	  as	  an	  “innocent	  victim”	  in	  the	  
instant	  case.	  	  See	  United	  States	  v.	  MacCallum,	  2018	  U.S.	  Dist.	  LEXIS	  101047	  (WDNY	  –	  2018)	  
(ECF	  815	  at	  21).	  
	  
3	  Like	  Jowdy—the	  FBI	  is	  aware	  of	  Kaiser's	  millions	  of	  dollars	  of	  personal	  thefts	  (while	  

jointly	  withholding	  Brady	  materials	  [Ex.	  1]	  to	  conceal	  Kaiser's	  criminal	  acts),	  including:	  1)	  
admitted	  to	  the	  FBI	  in	  October	  2010	  (Ex.	  2	  at	  7:	  from	  his	  handi-­‐capped	  brother	  “Keith”,	  his	  


	                                                                                                                                                                                                                                 1	  
appellate	  issues	  in	  the	  future	  and	  avoid	  wasting	  more	  Court	  time).	  
	  
The	  U.S.S.G.	  acknowledges	  that	  “[a]n	  evidentiary	  hearing	  may	  sometimes	  be	  the	  only	  
reliable	  way	  to	  resolve	  disputed	  issues.”	  U.S.	  Sentencing	  Guidelines	  Manual	  §	  6A1.3	  
cmt.	  (2014).	  	  	  The	  decision	  to	  hold	  or	  not	  hold	  a	  Fatico	  hearing	  turns	  largely	  on	  
whether	  the	  contested	  information	  is	  relevant	  to	  the	  trial	  court’s	  potential	  sentence;	  
See	  Id.	  §	  6A1.3	  cmt.	  (2014).	  	  If	  the	  sentencing	  court	  does	  not	  plan	  to	  take	  the	  
contested	  information	  into	  account,	  it	  need	  not	  grant	  a	  Fatico	  hearing	  to	  resolve	  the	  
factual	  dispute.	  	  The	  Court	  denied	  Kenner’s	  request	  (ECF	  1024-­‐1	  at	  Tr.9).	  
                                                                          	  
Here,	  the	  Court	  adopted	  the	  government's	  conclusory	  tables,	  despite	  Kenner’s	  fully	  
documented	  rebuttals	  (Guideline	  calculation:	  ECF	  790—forfeiture:	  ECF	  701,	  788—
and	  restitution),	  wholly	  supported	  with	  exculpatory	  records	  (ECF	  770—and	  charts	  
for	  simplification:	  Id.	  at	  54-­‐65	  [Hawaii],	  66-­‐68	  [Eufora],	  69-­‐72	  [GSF])—none	  
opposing.	  
	  
The	  government	  has	  still	  chosen	  to	  ignore	  these	  exculpatory	  records—originating	  
from	  their	  own	  production.	  
	  
        “When	   a	   man	   hears	   himself	   mis-­‐represented,	   it	   provokes	   him…but	   when	  
        the	  mis-­‐representation	  becomes	  very	  gross	  and	  palpable,	  it	  is	  more	  apt	  to	  
        amuse	  him.”	  	  
                                                          –	  Abraham	  Lincoln,	  Illinois	  Senate	  Debate—1858	  
	  
	                                                 	  




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
DEA	  friend	  “Bobby	  [Rizzi]”,	  and	  his	  “doctor”	  friends	  [Sconzo	  and	  “willy”	  Krueger:	  ECF	  668	  at	  
235)]),	  2)	  from	  “Vin”cent	  Tesoriero	  (ECF	  958	  at	  12-­‐13,	  f.12:	  “I	  have	  been	  working	  everyday	  to	  
pay	  paying	  back	  everyone…150	  vin”;	  Ex.	  5	  at	  ¶	  12-­‐13),	  3)	  the	  LedBetter	  partners	  [Kenner	  and	  
Tesoriero]	  with	  a	  forged	  and	  fabricated	  LLC	  operating	  agreement,	  specifically	  known	  to	  the	  
FBI	  from	  their	  BINDER-­‐######	  pretrial	  production	  (Ex.	  7:	  BINDER-­‐450,	  BINDER-­‐451)	  and	  
property	  sale	  records	  (Ex.	  8),	  proceeds	  split	  between	  Kaiser	  and	  Berard	  after	  selling	  the	  
stolen	  property	  on	  5-­‐9-­‐2012	  (once	  employed	  by	  Jowdy	  and	  working	  with	  Galioto);	  4)	  the	  
Arizona	  renovation	  project	  (Ex.	  9:	  including	  five	  former	  Kenner	  clients	  [Sydor,	  Nash,	  
Ranford,	  Khristich,	  Lehtinen]—caught	  lying	  with	  Berard	  [Ex.	  10:	  3500-­‐BB-­‐??]	  and	  Donlan	  
about	  forgeries	  [Ex.	  11]	  approximately	  10	  times	  in	  the	  contemporaneous	  2015	  Arizona	  
trial)—et.al.	  	  
	  


	                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2	  
                                                                                                                       Kaiser's	  ill-­‐effects	  on	  the	  proceeding—and	  	  
                                                                                                             The	  government’s	  full	  knowledge	  of	  his	  repeated	  perjury…	  
                                                                                                                                          (Napue	  violations)	  
	  
Three	  weeks	  post	  sentencing—Kaiser	  shocked	  the	  conscience—again.	  	  Kaiser	  
admitted	  to	  Giglio	  violations	  by	  the	  government	  and	  confirmed	  his	  trial	  perjury	  
about	  Jowdy	  theft	  knowledge—at	  a	  minimum.	  	  	  
	  
The	  Second	  Circuit	  opined	  in	  United	  States	  v.	  Rodriguez,	  496	  F.3d	  221,	  226	  (2d	  Cir.	  
2007)	  that	  	  
              “the	  absence	  of	  memorialization	  is	  determinative	  with	  respect	  to	  any	  
              obligation	  to	  disclose	  a	  witness’s	  statements	  under	  the	  Jenks	  Act.	  	  	  The	  
              considerations	  under	  Brady	  and	  Giglio,	  however,	  are	  quite	  different.	  	  	  Brady	  
              and	  Giglio	  obligations,	  which	  apply	  only	  to	  material	  exculpatory	  and	  
              impeaching	  information,	  arise	  because	  it	  would	  be	  unfair	  to	  the	  defendant	  –	  
              and	  might	  cast	  doubt	  on	  the	  reliability	  of	  the	  verdict	  –	  for	  the	  trial	  to	  be	  
              conducted	  without	  informing	  the	  defendant	  of	  such	  information.	  	  	  The	  
              obligation	  to	  disclose	  information	  covered	  by	  the	  Brady	  and	  Giglio	  rules	  
              exists	  without	  regard	  to	  whether	  that	  information	  has	  been	  recorded	  in	  
              tangible	  form.”	  
	  
Kaiser's	  reformative	  statements	  highlight	  the	  never-­‐ending	  morass	  and	  testimony	  
changing	  the	  government	  and	  Kaiser	  have	  been	  permitted	  to	  present	  to	  the	  jury	  
(confronted	  by	  Kenner	  thru	  exculpatory	  records	  time-­‐after-­‐time)	  and	  then	  post-­‐trial	  
Court	  to	  support	  their	  factual	  needs	  of	  the	  moment—no	  different	  than	  presenting	  
the	  tracing	  of	  the	  Hawaii	  money	  (government-­‐forfeiture-­‐44	  and	  government-­‐
forfeiture-­‐36)	  during	  forfeiture	  hearings	  that	  verified	  the	  government's	  summation	  
emphasis	  (Tr.5996,	  5721,	  5722-­‐23,	  5744-­‐45,	  5990,	  5991-­‐92,	  5707-­‐5709)	  that	  “stole	  all	  
of	  the	  Hawaii	  money	  and	  never	  gave	  it	  –	  the	  loan	  money	  -­‐-­‐	  to…uhhhh…Jowdy”4	  was	  all	  
based	  on	  a	  lies	  despite	  positing	  (10-­‐28-­‐2020,	  H'rg	  Tr.37):	  
              	  
              [Government]:	  Your	  Honor,	  as	  you’re	  aware,	  the	  crimes	  that	  were	  charged	  did	  
              not	  include	  the	  crime	  involving	  the	  funds	  that	  went	  to	  the	  resort	  [the	  Jowdy	  
              loans].	  	  	  The	  government’s	  investigation	  was	  expansive,	  certainly	  took	  a	  
              number	  of	  years,	  and	  the	  government	  takes	  its	  time…the	  government	  o[f]	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
4	  Kristen	  Peca	  July	  2012-­‐FBI	  recording	  exposure	  of	  Galioto’s	  coercive	  tactics	  to	  re-­‐write	  

history	  to	  the	  Pecas	  and	  other—in	  contradiction	  of	  Michael	  Peca's	  2011	  Grand	  Jury	  
testimony	  (ECF	  986-­‐1).	  
	  


	                                                                                                                                                                                                                                 3	  
                                                      course	  as	  you	  know	  is	  required	  to	  do	  significant	  investigation	  and	  make	  sure	  
                                                      that	  its	  position	  is	  justified.	  
	  
They	  spent	  six	  years	  in	  pretrial	  investigations,	  “justif[ying]”	  it	  and	  got	  it	  all	  wrong—
but	  three	  weeks	  post-­‐trial,	  they	  cleared	  it	  up	  on	  “August	  3,	  2015”	  (ECF	  440	  at	  5)—
proposing	  the	  unfortunate	  timing	  like	  the	  Court	  and	  defendants	  are	  imbeciles	  and	  
can't	  see	  thru	  their	  graft.	  	  	  Apparently—their	  star-­‐witness,	  Kaiser,	  knew	  the	  truths	  
that	  the	  FBI	  couldn’t	  figure	  out	  even	  after	  he	  told	  them!	  
	  
           [10-­‐28-­‐2020,	  H'rg	  Tr.46-­‐50:	  John	  Kaiser]:	  “I	  went	  down	  there	  in	  2012	  it	  wasn’t	  
           long	  before	  I	  caught	  wind	  of	  how	  he	  [Jowdy]	  was	  doing	  this	  and	  –	  which	  was	  
           roughly	  2013.	  	  	  I	  actually	  audioed,	  videotaped…and	  then	  I	  go	  to	  the	  government	  
           and	  say	  it’s	  a	  crime	  what's	  going	  down	  there.	  	  He's	  stealing	  millions	  of	  dollars.	  	  I	  
           even	  had	  the	  accountant	  on	  tape,	  Antonio	  Marques,	  talking	  about	  the	  criminal	  
           activity.	  	  And	  I	  said	  if	  only	  the	  FBI	  knew	  what	  Danske	  and	  Ken	  Jowdy	  were	  
           doing…”	  	  
	  
While	  representing	  the	  Hawaii	  investors	  as	  Managing-­‐Member,	  Kaiser	  voluntarily	  
testified	  in	  2009.	  	  	  Kaiser	  confirmed	  his	  complete	  knowledge	  of	  all	  Hawaii	  investors	  
and	  Jowdy	  loans	  and	  “no	  secret	  handshakes”	  (corroborating	  the	  attorney	  “update[s]”	  
he	  verified	  to	  the	  FBI	  in	  2010:	  Exs.	  12,	  13,	  14—highlighted	  infra).	  	  	  Kaiser	  specifically	  
testified	  in	  2009	  (Ex.	  15	  at	  6):	  
           Q.	  	  	  So	  at	  the	  time	  was	  there	  any	  representation	  about	  getting	  paid	  back	  this	  
           [Jowdy	  loan]	  money	  when	  the	  Cabo	  deal	  closed?	  
           	  
           A	  [Kaiser]:	  It	  was	  supposed	  to	  be	  a	  short-­‐term	  loan.	  	  I	  thought	  it	  was	  three	  to	  
           six	  months,	  because	  I	  had	  also	  raised	  some	  other	  funds	  from	  family	  and	  friends	  
           that	  were	  getting	  a	  little	  antsy	  about	  it.5	  
	  
           Q.	  	  You'd	  been	  dealing	  with	  Mr.	  Kenner	  now	  for	  a	  couple	  of	  years?	  
           	  
           A	  [Kaiser]:	  Yes.	  
           	  
           Q.	  Have	  you	  ever	  seen	  him	  do	  anything	  inappropriate?	  
           	  	  	  	  	  	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
5	  Six-­‐years	  later,	  Kaiser	  testified	  in	  2015	  that	  the	  loan	  was	  “approximately	  30	  days”	  

(Tr.976)—without	  explanation	  why	  he	  allegedly	  “paid	  back	  [his]	  family	  members	  and	  friends	  
with	  interest”	  only	  30-­‐something	  days	  later	  (Tr.980),	  yet	  again,	  disproven	  with	  his	  own	  2011	  
text	  to	  Kenner	  (infra).	  	  	  
     • Liars,	  like	  Kaiser,	  typically	  cannot	  keep	  their	  stories	  straight—because	  exculpatory	  
               evidence	  will	  always	  refute	  he-­‐said-­‐she-­‐said	  bluster.	  
	  


	                                                                                                                                                                                                                                 4	  
                                                      A	  [Kaiser]:	  No.6	  
                                                      	  	  	  
                                                      Q.	  	  	  At	  the	  time	  this	  money	  was	  lent	  to	  Mr.	  Jowdy	  to	  be	  spent	  in	  the	  Mexican	  
                                                      project,	  did	  anybody	  anticipate	  he	  wasn't	  going	  to	  pay	  you	  back	  when	  the	  Cabo	  
                                                      deal	  closed,	  the	  Lehman's	  Cabo	  deal?	  
                                                      	  
                                                      A	  [Kaiser]:	  No.	  	  Otherwise	  I	  wouldn't	  have	  lent	  it.	  	  I	  wouldn't	  want	  to	  go	  
                                                      down	  that	  route.	  
                                                      	  
                                                      Q.	  	  	  Do	  you	  blame	  Mr.	  Kenner	  for	  him	  not	  paying	  the	  money	  back?	  
                                                      	  
                                                      A	  [Kaiser]:	  No.	  
	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
6	  Note:	  Kaiser's	  May	  2009	  testimony	  confirming	  nothing	  “inappropriate”	  would	  have	  

occurred	  after	  Kaiser's	  revisionary	  allegations	  of:	  	  
       (1) Kaiser's	  “confront[ation]”	  (Tr.983)	  meeting	  in	  summer	  2006	  about	  Kenner	  allegedly	  
               stealing	  $1	  million	  from	  his	  2005	  contribution	  (neither	  of	  which	  ever	  happened—
               the	  theft	  or	  the	  meeting);	  	  
       (2) Kaiser	  was	  not	  repaid	  his	  California	  proceeds	  of	  approximately	  $1.7	  million	  
               (although	  he	  was	  fully	  re-­‐paid,	  and	  then	  some	  per	  banking	  records);	  	  
       (3) Kaiser	  had	  been	  duped	  in	  the	  Sag	  Harbor	  project	  (also	  never	  occurred—
               notwithstanding	  Kaiser	  and	  Berard	  stole	  the	  property	  with	  forged	  and	  fabricated	  
               documents,	  known	  to	  the	  FBI,	  U.S.	  Attorneys	  Office	  and	  IRS—discussed	  infra);	  	  
       (4) Kaiser	  chose	  to	  re-­‐invest	  with	  Kenner	  in	  the	  May	  2008	  Arizona	  project;	  	  
       (5) Kaiser	  took	  over	  as	  Managing-­‐Member	  of	  the	  Hawaii	  project	  (later	  confirming	  that	  
               he	  “did	  see	  the	  Hawaii	  bank	  acct	  statements”	  (Ex.	  2	  at	  10)	  and	  verified	  the	  
               Constantine	  consulting	  agreement	  (Id.	  at	  5)—et.al…	  
	  
But—in	  2015,	  after	  never	  saying	  a	  word	  about	  any	  of	  it	  in	  the	  thousands	  of	  texts	  and	  emails	  
between	  Kenner	  and	  Kaiser	  (and	  now	  that	  the	  Court	  knows	  Kaiser	  actually	  robbed	  his	  
friends	  &	  family	  and	  never	  repaid	  the	  Hawaii	  money:	  per	  his	  testimony:	  Tr.979-­‐80)	  or	  
others	  funds	  he	  re-­‐directed	  (Ex.	  2	  at	  7)	  for	  his	  personal	  benefit	  (Ex.	  32	  at	  3)	  and	  known	  to	  
the	  FBI	  (Id.	  at	  2),	  while	  he	  concurrently	  admitted	  he	  was	  “broke”	  (Id.	  at	  4)—Kaiser	  
somehow	  because	  of	  the	  friends	  &	  family	  Kaiser	  robed,	  Kenner	  “ruined”	  his	  life	  (Tr.1089,	  
5753).	  
	  
The	  Court	  cannot	  disregard	  for	  loss	  factors	  (guidelines	  and	  restitution)	  that	  Kaiser	  told	  the	  
Court	  that	  the	  Cabo	  investment	  is	  the	  “only	  investment	  I	  have	  left”	  (Tr.1089),	  after	  receiving	  
the	  alleged	  collateral	  agreement	  from	  Kenner	  in	  2006—fully	  repaying	  him.	  	  	  All	  of	  it	  after	  his	  
2011	  Jowdy	  employment	  diversion	  defies	  logic—yet	  the	  government/FBI	  let	  it	  happen	  and	  
concurred	  with	  Kaiser's	  mis-­‐representations	  time-­‐after-­‐time	  to	  the	  Court	  who	  was	  “relying	  
on	  the	  government’s	  assessment	  of	  the	  way	  to	  do	  this	  to	  protect	  what	  the	  government	  is	  trying	  
to	  accomplish	  here	  without	  overreaching	  in	  a	  way	  that	  is	  going	  to	  hurt	  everybody.”	  (July	  2,	  
2019,	  H'rg	  Tr.24)—further	  opining,	  “I'm	  relying	  on	  the	  government’s	  assessment	  of	  the	  way	  to	  
do	  this	  to	  protect	  what	  the	  government	  is	  trying	  to	  accomplish	  here	  without	  overreaching	  in	  a	  
way	  that	  is	  going	  to	  hurt	  everybody.”—but	  still	  confused,	  and	  wrongly	  positing	  “I	  understand	  
that	  a	  significant	  amount	  of	  the	  money	  went	  to	  Mexico.”	  (Id.	  at	  29)	  
	  


	                                                                                                                                                                                                                                 5	  
            Q:	  Has	  this	  ever	  been	  a	  secret	  that	  Mr.	  Kenner	  lent	  this	  money	  to	  Mr.	  Jowdy?	  
            	  
            A	  [Kaiser]:	  No.	  
            	  
            Q:	  Was	  this	  a	  transaction	  that,	  as	  your	  view	  as	  an	  investor	  was	  open	  and	  
            disclosed	  to	  everyone?	  
            	  
            A	  [Kaiser]:	  It	  was	  open.	  	  	  There	  was	  no	  secret	  handshakes	  or	  nothing	  like	  
            that.	  
	  
            Q:	  Even	  now,	  sitting	  here	  in	  May	  2009,	  is	  there	  anything	  you’ve	  uncovered,	  as	  
            someone	  who	  obviously	  knows	  how	  to	  investigate,	  that	  Mr.	  Kenner	  has	  done	  
            anything	  inappropriate	  throughout	  these	  transactions?	  
            	  
            A	  [Kaiser]:	  No.	  
            	  
            Q:	  Not	  one	  complaint?	  	  
            	  
            A	  [Kaiser]:	  No.	  
	  
Kaiser's	  further	  corroborations:	  In	  2010—Kaiser	  verified	  thru	  testimony	  to	  the	  FBI	  
(Ex.	  2	  at	  2,	  3,	  10)	  that	  he	  vetted	  the	  Jowdy	  loans	  face-­‐to-­‐face,	  and	  independently,	  
with	  Jowdy	  on	  behalf	  of	  the	  Hawaii	  investors.	  	  	  But—even	  though	  they	  expected	  
Kaiser	  was	  about	  to	  lie	  about	  his	  FBI	  proffer	  (Tr.1117-­‐18),	  the	  government	  let	  Kaiser	  
testify	  (in	  opposition	  to	  their	  requirements	  under	  Napue)	  that	  he	  never	  said	  it	  
(Tr.1120-­‐22),	  even	  with	  Galioto	  sitting	  in	  the	  courtroom;	  also	  present	  during	  
Kaiser’s	  October	  2010	  interview	  (Ex.	  2	  at	  1).	  
	  
Even	  Jowdy's	  attorney,	  McSouther	  (“McC”),	  who	  is	  part	  of	  Jowdy's	  defense	  team	  that	  
originally	  denied	  the	  loans	  to	  weasel	  out	  of	  the	  Arizona	  loan-­‐case	  thru	  threats	  and	  
graft	  (Ex.	  16	  at	  1),	  excoriated	  Kaiser	  about	  his	  ever-­‐changing	  stories,	  while	  delicately	  
not	  enjoining	  Galioto’s	  complicity	  in	  Kaiser's	  lies	  (10-­‐28-­‐2020,	  H'rg	  Tr.54)	  (ECF	  958	  
at	  13):	  
              [McC]:	  “[I]t’s	  kind	  of	  incredible	  to	  me	  that	  here’s	  a	  man	  who	  in	  2009	  testified	  on	  
              behalf	  of	  Phil	  Kenner	  in	  an	  arbitration	  proceeding	  that	  was	  brought	  by	  Owen	  
              Nolan	  in	  which	  he	  said	  that	  he	  knew	  that	  the	  loan	  –	  the	  money	  was	  
              (indiscernible).	  	  And	  then	  six	  years	  later	  he	  testifies	  before	  Your	  Honor	  that	  he	  
              had	  no	  idea	  it	  was	  a	  loan	  until	  after	  the	  fact.”	  
	  
It	  should	  shock	  the	  conscience	  that	  even	  Jowdy's	  attorney—who	  counted	  on	  
Kaiser's	  alternative	  reality	  2015-­‐testimony	  to	  assist	  in	  the	  concealment	  conviction	  of	  
Kenner	  for	  those	  specific	  loans,	  would	  attack	  Kaiser	  for	  the	  same	  perjury	  years	  later.	  


	                                                                                                                                            6	  
	  
In	  2010—Kaiser	  was	  the	  Managing-­‐Member	  when	  final	  legal	  actions	  versus	  Jowdy	  
to	  recover	  the	  loans	  were	  being	  prepared—and	  demanded	  by	  Berard:	  
                                                      1                     +14015
                                                                                                                                                                                                                                   R
                                                      7                     246929	                                                      10/15/2010	  
                                                                                                                                                                                                                                   e       [Berard]:	  Any	  word	  when	  ur	  coming	  to	  NYC	  yet	  to	  meet	  wth	  
                                                      1                     Bryan	                                                       1:27:47	  
                                                      5                     Berard*	                                                     AM(UTC+0)	  
                                                                                                                                                                                                                                   a       Stolper	  and	  Lawyer	  from	  Rhode	  Island	  for	  the	  Hawaii	  lawsuit	  
                                                                                                                                                                                                                                   d	  
                                                      0	                   	  

	  
And—during	  the	  legal	  activities	  versus	  Jowdy	  (4-­‐months	  later),	  Berard	  expressed	  
litigation	  fatigue	  (as	  Jowdy's	  defense	  strategy	  designed):	  
                                                      1                     +14015
                                                                                                                                                                                                                                   R
                                                      9                     246929	                                                      2/16/2011	  
                                                                                                                                                                                                                                   e       [Berard]:	  Don't	  know	  how	  uve	  done	  this	  for	  this	  long.	  I	  don't	  
                                                      9                     Bryan	                                                       7:36:42	  
                                                      6                     Berard*	                                                     PM(UTC+0)	  
                                                                                                                                                                                                                                   a       know	  how	  much	  longer	  I	  can.	  
                                                                                                                                                                                                                                   d	  
                                                      6	                   	  

	  
In	  late	  2011,	  legal	  actions	  versus	  Jowdy	  and	  Lehman	  Brothers	  with	  Giuliani’s	  
assistance	  were	  canceled	  by	  Kaiser,	  as	  Managing-­‐Member	  (along	  with	  Berard),	  once	  
they	  went	  to	  work	  for	  Jowdy	  and	  become	  Jowdy's	  new	  henchmen	  (Ex.	  17	  at	  ¶9)	  (ECF	  
668	  at	  21-­‐22,	  f.12)—et.al.	  
	  
At	  trial—changing	  his	  story	  again	  (as	  McC	  berated	  him	  for,	  supra),	  Kaiser	  testified	  
that	  he	  never	  was	  repaid	  from	  his	  2005	  Hawaii	  deposits	  (Ex.	  18),	  in	  spite	  of	  the	  
empirical	  evidence	  to	  the	  contrary.	  	  	  Kaiser's	  revisionary	  story	  of	  “back	  pay”	  and	  
“expenses”	  (Tr.1413-­‐14)	  cannot	  be	  substantiated	  with	  any	  empirical	  records	  
(hearings	  and	  supplemental	  subpoenas	  denied	  by	  the	  Court).	  	  	  So	  after	  Kaiser's	  
alleged	  “confront[ation]”	  of	  Kenner	  stealing	  $1	  million	  from	  him	  and	  the	  Hawaii	  
project	  (Tr.983),	  Kaiser	  testified	  he	  “didn’t	  read	  through	  this	  document”	  (the	  2006	  
Hawaii	  JV	  closing	  documents:	  Tr.1132-­‐34)	  that	  affirmed	  he	  was	  repaid	  in	  full	  for	  the	  
$1	  million,	  2005	  transaction	  (Ex.	  19	  at	  6,	  signed	  at	  7).	  	  Then—assuming	  Kaiser	  was	  
fully	  satisfied	  with	  not	  being	  repaid	  per	  his	  testimony	  (insert	  irony	  here),	  Kaiser	  next	  
investment	  was	  to	  immediately	  create	  a	  new	  LLC	  with	  Kenner	  as	  Managing-­‐Member	  
in	  Sag	  Harbor	  NY	  to	  develop	  a	  parcel	  of	  land	  previously	  owned	  by	  another	  Kaiser-­‐
led	  group	  of	  investors	  (buying	  two	  of	  them	  out).7	  	  	  	  	  


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
7	  Note:	  even	  though	  Kaiser	  testified	  that	  he	  was	  unaware	  of	  Berard	  entering	  the	  deal	  

(Tr.1008-­‐09),	  Kaiser's	  closest	  NYPD	  friend	  (and	  original	  police	  academy	  trainer,	  Vincent	  
Tesoriero—only	  known	  to	  Kaiser	  in	  2006)	  proffered	  to	  the	  FBI	  in	  2014	  (after	  Kenner's	  
indictment)	  that	  he	  knew	  “Phil	  Kenner	  and	  Bryan	  Berard	  were	  coming	  in	  the	  [Sag	  Harbor]	  
deal”,	  and	  “Kenner's	  role	  in	  the	  Sag	  Harbor	  deal	  would	  be	  to	  raise	  money	  to	  build	  the	  
property”—not	  invest	  $375,000,	  after	  Tesoriero	  verified	  that	  he	  received	  the	  LedBetter	  
operating	  agreement	  from	  “only	  Kaiser”	  (Ex.	  5,	  ¶8-­‐9).	  	  	  Kaiser's	  testimony	  was	  the	  exact	  
opposite	  of	  everything,	  9-­‐11	  hero,	  Tesoriero	  verified	  thru	  testimony	  during	  the	  FBI	  proffer	  


	                                                                                                                                                                                                                                                                                                                                          7	  
	  
Furthermore—Kaiser	  alleged	  a	  year	  later	  (in	  2007-­‐08)	  that	  Kenner	  failed	  to	  re-­‐pay	  
him	  another	  $1-­‐2	  million	  from	  their	  California	  renovation	  project	  (Tr.1042)—but	  
again	  did	  nothing	  about	  it	  (as	  a	  former	  20-­‐year	  cop?!?).	  	  	  Granting	  Kaiser	  the	  benefit	  
of	  the	  doubt	  (because	  Galioto	  has	  supported	  his	  testimony	  emphatically	  as	  the	  
truth),	  Kaiser	  then	  chose	  in	  May	  2008	  to	  participate	  in	  a	  third	  multi-­‐million	  
transaction	  with	  Kenner	  in	  Arizona,	  titling	  the	  property	  again	  in	  Kenner's	  name—
while	  now	  allegedly	  $3	  million	  (or	  so)	  in	  the	  hole	  from	  alleged	  Kenner	  lies	  over	  a	  18-­‐
month	  period	  of	  time;	  without	  sending	  Kenner	  one	  message	  about	  funds	  Kenner	  
owed	  Kaiser	  (or	  his	  friends	  &	  family).	  	  	  
	  
Instead—Kaiser	  was	  working	  hand-­‐in-­‐hand	  with	  Constantine	  to	  negotiate	  with	  
Jowdy	  over	  the	  unpaid	  Hawaii	  loans	  (which	  would	  have	  been	  millions	  more	  of	  
Kenner	  mischief—with	  Kaiser	  never	  raising	  ire	  over	  the	  Jowdy-­‐loan	  transactions	  as	  
unknown	  either;	  and	  to	  the	  contrary,	  giving	  voluntary	  arbitration	  testimony	  2	  years	  
later:	  
                                                      Q:	  Even	  now,	  sitting	  here	  in	  May	  2009,	  is	  there	  anything	  you’ve	  uncovered,	  as	  
                                                      someone	  who	  obviously	  knows	  how	  to	  investigate,	  that	  Mr.	  Kenner	  has	  done	  
                                                      anything	  inappropriate	  throughout	  these	  transactions?	  
                                                      	  
                                                      A	  [Kaiser]:	  No.	  
                                                      	  
                                                      Q:	  Not	  one	  complaint?	  	  
                                                      	  
                                                      A	  [Kaiser]:	  No.	  
	  
December	  2009	  Eufora	  transactions:	  It	  is	  simply	  incredible	  to	  this	  temporal	  point—
until	  you	  add	  the	  fact	  that	  Kaiser	  is	  the	  only	  contact	  person	  with	  Constantine	  (on	  
behalf	  of	  Kaiser's	  friends	  &	  family)	  who	  invested	  $200,000	  in	  early	  December	  2009	  
(Privitello)	  and	  $200,000	  more	  in	  late	  December	  2009	  (Ethel	  Kaiser,	  Hughes,	  and	  
Rizzi)	  at	  the	  exact	  time	  Kenner	  had	  separated	  communication	  from	  Constantine	  
over	  Kenner's	  disappointment	  with	  the	  GSF	  transactions	  and	  results,	  controlled	  by	  
“only	  Mr.	  Constantine”	  (Tr.3805-­‐16)	  because,	  regarding	  Kenner's	  GSF	  role,	  Peca	  
testified	  “he	  didn’t	  seem	  to	  have	  one”	  (Tr.540).	  
	  
If	  Kaiser's	  graft	  (Jowdy-­‐style,	  including	  the	  forgery	  of	  everything	  nonsense)	  is	  
unraveled,	  the	  government's	  case	  collapses	  in	  synchronicity	  with	  their	  star-­‐witness.	  	  	  
	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
(Galioto	  and	  Wayne)	  in	  2014	  (Tr.1005,	  1008-­‐09).	  	  One	  of	  them	  is	  lying—and	  common	  sense	  
leads	  you	  to	  Kaiser,	  again	  (known	  to	  Galioto	  and	  affirmed	  thru	  documents—see	  Napue).	  
	  


	                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 8	  
       “[D]etermining	  that	  a	  new	  trial	  was	  necessary,	  because	  lies	  of	  his	  key	  witness	  
       who	  ‘tied	  all	  the	  pieces	  together’	  even	  as	  to	  matters	  affecting	  only	  his	  credibility,	  
       could	  have	  caused	  the	  jury	  to	  reject	  his	  entire	  testimony	  and	  eliminate	  the	  
       foundation	  for	  conviction.”;	  United	  States	  v.	  Wallach,	  935	  F.2d	  445,	  457-­‐8	  (2d	  Cir	  
       1991).	  
       	  
Isn't	  it	  still	  serious	  misconduct	  for	  a	  prosecutor	  to	  obtain	  a	  conviction	  through	  the	  
knowing	  use	  of	  false	  evidence?	  	  See	  United	  States	  v.	  Wallach,	  935	  F.2d	  445,473	  (2d	  
Cir.	  1991)	  (Altimari,	  J.	  concurring)	  knowing	  use	  of	  false	  testimony	  is	  “perhaps	  the	  
most	  grievous	  accusation	  that	  can	  be	  leveled	  against	  a	  prosecutor”?	  
       	  
Isn't	  the	  use	  of	  false	  evidence	  still	  improper	  whether	  the	  prosecutor	  affirmatively	  
elicits	  such	  evidence;	  See	  Miller	  v.	  Pate,	  386	  U.S.	  1,	  7	  (1967)	  or	  merely	  “allows	  it	  to	  
go	  uncorrected	  when	  it	  appears”;	  Napue	  v.	  Illinois,	  360	  U.S.	  264,	  269	  (1959)	  
(prosecutor	  failed	  to	  correct	  witness’s	  false	  testimony);	  see	  Jenkins	  v.	  Artuz,	  294	  F.3d	  
284,	  295-­‐96	  (2d	  Cir.	  2002)	  (prosecutor	  failed	  to	  correct	  witness’s	  technically	  true	  
but	  misleading	  testimony)?	  
       	  
Isn’t	  it	  still	  misconduct,	  making	  an	  argument	  the	  prosecutor	  knows	  to	  be	  factually	  
untrue,	  even	  though	  it	  may	  be	  consistent	  with	  the	  evidence	  admitted	  at	  trial;	  See	  
United	  States	  v.	  Valentine,	  820	  F.2d	  565	  (2d	  Cir.	  1987)	  (reversal	  for	  prosecutorial	  
misconduct	  where	  prosecutor’s	  argument	  was	  refuted	  by	  unoffered	  evidence	  in	  the	  
government’s	  files)?	  
	  
As	  to	  materiality,	  defendant	  is	  entitled	  to	  a	  new	  trial	  “if	  there	  is	  any	  reasonable	  
likelihood	  that	  the	  false	  testimony	  could	  have	  affected	  the	  judgment	  of	  the	  jury.”	  	  
Cromitie,	  727	  F.3d	  at	  221-­‐22	  (quoting	  Agurs,	  427	  U.S.	  at	  103).	  	  	  “Indeed,	  if	  it	  is	  
established	  that	  the	  government	  knowingly	  permitted	  the	  introduction	  of	  false	  
testimony	  reversal	  is	  ‘virtually	  automatic.’”	  	  	  United	  States	  v.	  Wallach,	  935	  F.2d	  445,	  
456	  (2d	  Cir	  1991)	  (quoting	  United	  States	  v.	  Stofsky,	  527	  F.2d	  237,	  243	  (2d	  Cir	  
1975)).	  
               	  
With	  Kaiser's	  testimony,	  altering	  reality	  to	  cover	  his	  own	  thefts	  from	  friends	  &	  
family	  since	  he	  joined	  Jowdy's	  cabal	  (with	  Berard	  and	  Donlan),	  it	  has	  transgressed	  
from	  the	  absurd	  to	  the	  outright	  unbelievable.	  	  	  What	  standard	  of	  justice	  is	  evaluating	  
this—especially	  when	  the	  government	  (ECF	  1024	  at	  2)	  considers	  Kaiser	  a	  
$1,080,000	  Hawaii	  victim	  and	  $200,000	  Eufora	  victim	  without	  empirical	  evidence,	  
while	  also	  double-­‐counting	  the	  Ethel	  Kaiser	  funds	  (Tr.1058-­‐59)?	  
	  



	                                                                                                                                      9	  
Ultimately	  to	  substantiate	  Kaiser’s	  revisionary	  testimony	  about	  who	  took	  money	  
from	  who,	  the	  government/FBI	  had	  to	  ignore	  the	  Kaiser	  text	  confession	  to	  Kenner	  in	  
July	  2011,	  infra,	  that	  he	  never	  repaid	  his	  friends	  &	  family	  from	  the	  Hawaii	  
transactions	  (Tr.979-­‐80,	  1215)—but	  instead	  still	  owed	  them	  all—including	  
Kenner—significant	  money	  6-­‐years	  later	  (his	  double-­‐down	  re-­‐investment	  plan	  with	  
his	  friends	  &	  family	  money	  failed	  with	  the	  2008	  Lehman	  Brothers	  bankruptcy	  and	  
2009	  global	  recession—Tr.4588)	  (Ex.	  18)	  (ECF	  985	  at	  12-­‐13,	  f.12):	  
	  
           1       +163123
                                                 R
           2       50308	       7/22/2011	  
                                                 e       [Kaiser]:	  Yes	  and	  that	  is	  nit	  [sic]	  [not]	  the	  only	  money	  that	  is	  owed	  
           6       John	        2:17:04	  
                                                 a       out,	  that	  I	  have	  been	  working	  everyday	  to	  pay	  back	  everyone	  
           7       Kaiser*	     PM(UTC+0)	  
                                                 d	  
           2	     	  

                                                         [Kaiser]:	  5k	  month	  for	  back	  taxes	  on	  the	  sale	  of	  87	  laurel	  made	  250	  
                                                         k,	  100k	  went	  to	  u	  [to	  Kenner	  for	  loan	  repayments],	  150	  vin	  
                                                         [Tesoriero]	  owes,	  3300	  a	  month	  goes	  towards	  cards	  from	  Pv	  
                                                         [Arizona]	  Reno,	  was	  paying	  my	  mother	  [Ethel],	  $	  2500	  a	  month	  for	  
           1       +163123                               the	  1	  mil…took	  from	  her,	  left	  her	  with	  no	  money	  to	  live,	  now	  
                                                 R
           2       50308	       7/22/2011	  
                                                 e       paying	  her	  $1500	  a	  month,	  Took	  380k	  from	  brother	  Keith,	  left	  him	  
           6       John	        2:57:35	  
                                                 a       w/shit,	  we	  where	  supposed	  to	  send	  him	  back	  money	  after	  sale	  of	  
           7       Kaiser*	     PM(UTC+0)	  
                                                 d	  
           4	     	                                    [Kenner's]	  little	  house	  in	  mex,	  u	  sent	  me	  4k	  for	  him,	  i	  send	  him	  
                                                         $500	  a	  monyh	  to	  live	  on	  .	  .	  And	  4k	  to	  6k	  to	  Pv	  a	  month	  .	  Should	  I	  
                                                         continue	  ?????	  It's	  a	  fucking	  joke.	  And	  please	  don't	  tell	  me	  about	  
                                                         Mex	  I	  am	  not	  one	  of	  the	  hockey	  guys	  
                                                         	  

	  
Notwithstanding	  the	  impeaching	  text,	  in	  Kaiser's	  own	  words,	  it	  is	  illogical	  why	  
Kaiser	  would	  have	  paid	  Kenner	  “100k”	  in	  July	  2011	  (not	  the	  other	  way	  around)	  if	  
Kenner	  had	  allegedly	  “ruined”	  his	  life	  (Tr.1089)	  by	  not	  repaying:	  (a)	  millions	  to	  him	  
from	  the	  2005	  Hawaii	  transactions	  (a	  proven	  Kaiser-­‐lie)	  (Exs.	  20,	  21)	  and	  (b)	  the	  
2006-­‐07	  California	  transaction	  (another	  documented	  lie	  by	  Kaiser)	  (ECF	  668	  at	  223-­‐
226).	  
       • Kaiser	  is	  not	  a	  victim	  of	  any	  transaction	  here—certainly	  not	  with	  respect	  to	  
              direct	  dealings	  with	  Kenner;	  and	  guideline	  and	  restitution	  must	  be	  adjusted.	  
	  
                                                       Unresolved	  issues…	  
	  
                Separating	  the	  fraud	  and	  non-­‐fraud	  factors	  of	  the	  various	  schemes…	  
	  
Even	  when	  ‘but	  for’	  causation	  is	  present,	  if	  ‘proximate’	  causation	  is	  lacking	  (as	  a	  
result	  of	  non-­‐fraud	  factors,	  See	  Ebbers),	  the	  defendant’s	  conduct	  “is	  not	  a	  legal	  cause	  
of	  the	  loss.”	  Restatement	  (Second)	  of	  Torts	  §	  548A	  cmt.	  b.	  



	                                                                                                                                                            10	  
	  
The	  Second	  Circuit	  has	  upheld	  in	  United	  States	  v.	  Rutkoske,	  506	  F.3d	  170	  (2d	  Cir	  
2007)	  that	  “a	  key	  component	  of	  the	  guidelines	  calculation	  is	  the	  amount	  of	  loss	  
caused	  by	  the	  wrongful	  conduct.”;	  see	  U.S.S.G.	  §	  2F1.1(b)(1).	  	  	  The	  Rutkoske	  Court	  
identified	  the	  basic	  Ebbers	  standard	  as	  applicable	  in	  all	  guideline	  loss	  and	  restitution	  
matters	  regardless	  of	  “the	  complexities	  inherent	  in	  calculating	  the	  loss	  amount”	  Id.	  
at	  178.	  	  The	  Fifth	  Circuit	  referenced	  Ebbers	  as	  well	  for	  identical	  application	  in	  United	  
States	  v.	  Olis,	  429	  F.3d	  540,	  545	  (5th	  Cir	  2005).	  	  Rutkoske’s	  Court	  highlighted	  the	  Olis	  
ruling,	  leveraging	  Ebbers	  standards,	  that	  were	  “[a]pplying	  the	  teachings	  of	  the	  
Supreme	  Court	  in	  Dura	  Pharmaceuticals,	  Inc.	  v.	  Broudo,	  544	  U.S.	  336,	  125	  S.	  Ct.	  1627,	  
161	  L.	  Ed.	  2d	  577	  (2005)	  citing	  any	  “portion	  of	  a	  price	  decline	  caused	  by	  other	  
factors	  must	  be	  excluded	  from	  the	  loss	  calculation.”	  	  	  The	  Rutkoske	  Court	  disagreed	  
with	  the	  government’s	  typical	  challenge	  “that	  the	  principles	  set	  forth	  in	  Dura	  
Pharmaceuticals,	  a	  civil	  case,	  should	  not	  apply	  to	  loss	  calculation	  in	  a	  criminal	  case.”	  	  
The	  Rutkoske	  Court	  opined	  “[t]he	  dicta	  in	  Ebbers	  strongly	  undermines	  that	  position.”	  
Further	  pronouncing,	  “[m]oreover,	  we	  see	  no	  reason	  why	  considerations	  relevant	  to	  
loss	  causation	  in	  a	  civil	  fraud	  case	  should	  not	  apply,	  at	  least	  as	  strongly,	  to	  a	  
sentencing	  regime	  in	  which	  the	  amount	  of	  loss	  caused	  by	  fraud	  is	  a	  critical	  
determinant	  of	  the	  length	  of	  a	  defendant’s	  sentence.”	  Rutkoske	  506	  F.3d	  at	  179.	  	  	  The	  
Rutkoske	  Court	  settled	  that	  “the	  District	  Court’s	  basic	  failure	  at	  least	  to	  approximate	  
the	  amount	  of	  loss	  caused	  by	  the	  fraud	  without	  even	  considering	  other	  
factors…require[d]	  a	  remand	  to	  redetermine	  the	  amount	  of	  the	  loss,	  both	  for	  
purposes	  of	  the	  sentence	  and	  restitution.”	  Ibid.	  	  	  The	  Olis	  Court	  extended	  the	  premise	  
that	  actual	  loss	  “incorporates	  [a]	  causation	  standard	  that,	  at	  a	  minimum,	  requires	  
factual	  causation	  (often	  called	  ‘but	  for’	  causation)	  and	  provides	  a	  rule	  for	  legal	  
causation	  (i.e.	  guidance	  to	  courts	  regarding	  how	  to	  draw	  the	  line	  as	  to	  what	  losses	  
should	  be	  included	  and	  excluded	  from	  the	  loss	  determination).”	  U.S.S.G.	  Supp	  2	  App.	  
C,	  Amendment	  617	  (November	  1,	  2001).	  	  The	  Seventh	  Circuit	  concurred	  in	  United	  
States	  v.	  Marlatt,	  24	  F.3d	  1005,	  1016	  (7th	  Cir	  1994)	  (“[there	  is	  a]	  difference	  between	  
‘but	  for’	  causation	  and	  the	  causation	  –	  for	  which	  the	  presence	  of	  but-­‐for	  causation	  is	  
ordinarily	  a	  necessary	  condition	  but	  rarely	  a	  sufficient	  one	  –	  that	  imposes	  legal	  
liability.	  	  The	  distinction	  runs	  throughout	  the	  law.	  	  Criminal	  law	  is	  no	  exception”).8	  
	  


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
8	  See	  generally,	  Wayne	  R.	  LaFave,	  Substantive	  Criminal	  Law,	  §	  6.4(c)	  (2d	  Ed.	  2003)	  (noting	  

that	  “even	  though	  A’s	  conduct	  may	  actually	  cause	  B’s	  [injury],	  his	  conduct	  is	  not	  necessarily	  
the	  “legal”	  (or	  “proximate”)	  cause	  of	  B’s	  [injury],	  and	  that	  “requirement	  of	  [legal]	  causation	  
in	  criminal	  law,	  more	  often	  than	  not,	  serves	  not	  to	  free	  defendants	  from	  all	  liability,	  but	  
rather	  to	  limit	  their	  punishment	  consistent	  with	  accepted	  theories	  of	  punishment”).	  
	  


	                                                                                                                                                                                                                                 11	  
In	  further	  concurrence,	  the	  Second	  Circuit	  opined	  in	  United	  States	  v.	  Marino,	  654	  
F.3d	  310,	  319-­‐20	  (2d	  Cir	  2011)	  (“[R]estitution	  is	  authorized	  only	  for	  losses	  that	  
[were]…directly	  caused	  by	  the	  conduct	  composing	  the	  offense	  of	  conviction	  and	  
only	  for	  the	  victim’s	  actual	  loss.”	  (internal	  citation	  and	  quotation	  marks	  omitted)	  
highlighting	  the	  notation	  in	  United	  States	  v.	  Boccagna,	  450	  F.3d	  107,	  112	  (2nd	  Cir	  
2006)	  (“Criminal	  restitution…is	  not	  concerned	  with	  a	  victim’s	  disappointed	  
expectations	  but	  only	  with	  his	  actual	  loss.”)	  (e.g.,	  Archer)	  because	  the	  government	  
bears	  the	  burden	  of	  proving	  a	  victim’s	  actual	  loss	  by	  a	  preponderance	  of	  the	  
evidence.	  18	  U.S.C.	  §	  3664(e).	  	  	  
	  
Here—nothing	  but	  conclusory	  tables	  have	  been	  presented	  to	  contrast	  the	  money-­‐
tracing	  and	  empirical	  evidence	  Kenner	  has	  presented	  via	  submissions	  (ECF	  770,	  788,	  
790—et.al.).	  
	  
Similar	  to	  the	  instant	  case,	  in	  United	  States	  v.	  Calderon,	  2019	  U.S.	  App.	  LEXIS	  48,	  the	  
Second	  Circuit	  remanded	  for	  re-­‐calculation—because	  the	  court	  failed	  to	  separate	  
but-­‐for	  from	  proximate	  causation.	  	  	  The	  Calderon	  Court	  ordered	  a	  re-­‐calculation	  of	  
restitution	  and	  guidelines	  using	  proper	  methodology,	  not	  just	  but-­‐for	  causation.	  	  	  
The	  Calderon	  restitution,	  post-­‐remand,	  was	  reduced	  from	  $18	  million	  to	  zero,	  
because	  the	  other	  factors	  following	  the	  but-­‐for	  causation	  were	  the	  determinant	  for	  
loss,	  not	  the	  but-­‐for	  fraud.	  	  	  Calderon’s	  proximate	  cause	  analysis	  was	  far	  more	  
complex	  than	  the	  linear	  elements,	  here;	  although	  closely	  based	  in	  the	  proximate	  
causation	  of	  the	  2008	  global	  recession,	  the	  Lehman	  Brothers	  bankruptcy,	  and	  third-­‐
party	  theft	  (by	  Jowdy—as	  the	  court	  acknowledged).	  	  In	  Calderon,	  the	  Court	  
correspondingly	  applied	  Ebbers,	  such	  that	  “[t]he	  loss	  must	  be	  the	  result	  of	  the	  
fraud.”	  Id.	  at	  128	  	  	  And—“[l]osses	  from	  causes	  other	  than	  the	  fraud	  must	  be	  excluded	  
from	  the	  loss	  calculation.”	  	  	  Id.	  	  	  	  
	  
Both	  are	  the	  case	  here.	  	  	  After	  separating	  fraud	  and	  non-­‐fraud	  factors	  of	  loss	  
causation,	  per	  Ebbers,	  and	  tracing	  of	  funds	  from	  the	  indictment	  named	  persons	  to:	  
(1)	  Hawaii-­‐Jowdy	  loans,	  and	  (2)	  Constantine	  consulting	  payments	  (not	  conceding	  
that	  either	  were	  unauthorized	  criminal	  acts—with	  or	  without	  intent)—the	  traceable	  
Constantine	  distributions	  equal	  zero.	  	  The	  traceable	  Jowdy-­‐loans	  equal	  $1,315,000.	  	  	  
Thus—$1,315,000	  is	  the	  high-­‐water-­‐mark	  for	  any	  alleged	  Hawaii	  fraud,	  before	  
applying	  Peca’s	  testimony	  to	  his	  “fungible”	  capital	  account	  and	  his	  
authorizations/expectations	  are	  applied—and	  causation	  factors.	  	  
	  
In	  the	  prevalent	  financial	  allegation	  (Hawaii)—the	  government	  perplexed	  the	  court	  
3-­‐weeks	  post-­‐sentencing—shocking	  the	  conscience	  and	  resetting	  the	  “fraud	  and	  non-­‐
fraud	  factor”	  baseline	  (10-­‐28-­‐2020,	  H'rg	  Tr.37):	  


	                                                                                                                                 12	  
                                                      	  
                                                      [Government]:	  Your	  Honor,	  as	  you’re	  aware,	  the	  crimes	  that	  were	  charged	  did	  
                                                      not	  include	  the	  crime	  involving	  the	  funds	  that	  went	  to	  the	  resort	  [the	  Jowdy	  
                                                      loans].	  	  	  The	  government’s	  investigation	  was	  expansive,	  certainly	  took	  a	  
                                                      number	  of	  years,	  and	  the	  government	  takes	  its	  time…the	  government	  or	  course	  
                                                      as	  you	  know	  is	  required	  to	  do	  significant	  investigation	  and	  make	  sure	  that	  its	  
                                                      position	  is	  justified.	  
                                                      	  
                                                      [Court]:	  I	  was	  going	  back	  to	  say	  your	  position	  is	  the	  government	  didn’t	  know	  
                                                      when	  it	  was	  indicting	  the	  case	  that	  money	  had	  been	  diverted	  from	  Hawaii	  to	  
                                                      Mexico	  and	  to	  the	  resort?	  
	  
How	  can	  the	  Court	  even	  reconcile	  the	  government's	  post-­‐sentence	  statements	  with	  
the	  defendant’s	  sentence	  factors?	  
	  
	  
                      Statute	  and	  case	  law	  must	  be	  applied	  by	  the	  government…	  
	  
The	  application	  of	  well-­‐seasoned	  Second	  Circuit	  precedent	  in	  Novak,	  Starr,	  Leonard	  
and	  Shellef	  were	  ignored	  by	  the	  government	  in	  their	  presentation	  of	  summary	  and	  
conclusory	  tables	  (4-­‐5-­‐2021,	  restitution	  H'rg	  Tr.17).	  	  	  Statute	  and	  precedent	  case	  law	  
requires	  their	  application;	  specifically	  including	  causation	  analysis	  (but-­‐for	  versus	  
legal/proximate	  causation);	  See	  Berry	  v.	  Sugar	  Notch	  Burrough.	  9	  
	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
9	  Take	  the	  classic	  tort	  case	  of	  Berry	  v.	  Sugar	  Notch	  Burrough,	  191	  Pa.	  345,	  43	  A.	  240	  (1899),	  

in	  which	  a	  falling	  tree	  damages	  a	  negligently	  speeding	  trolley	  car.	  	  The	  wrongfulness	  –	  the	  
speeding	  –	  is	  a	  but-­‐for	  cause	  of	  the	  accident	  and	  injury:	  had	  the	  trolley	  car	  not	  been	  
speeding,	  it	  would	  have	  been	  elsewhere	  when	  the	  tree	  fell.	  	  	  As	  a	  general	  matter,	  though,	  
and	  apart	  from	  the	  chance	  occurrence	  in	  this	  case,	  speeding	  does	  not	  make	  it	  likelier	  that	  
trees	  would	  fall	  on	  trolley	  cars.	  	  	  Indeed,	  speeding	  arguably	  reduces	  the	  likelihood	  of	  such	  
accidents	  by	  reducing	  the	  amount	  of	  time	  that	  one	  is	  under	  a	  given	  tree.	  	  	  But-­‐for	  cause	  is	  
present;	  causal	  link	  or	  tendency	  is	  not.	  	  See	  Guido	  Calabresi,	  Concerning	  Cause	  and	  the	  Law	  
of	  Torts,	  43	  U.	  Chi.	  L.	  Rev.	  69,	  72	  (1975).)	  	  The	  train	  conductor	  is	  not	  held	  liable	  for	  the	  loss.	  
	  
Where	  does	  this	  leave	  us	  in	  the	  present	  case	  with	  documented	  transparency—separate	  
from	  Peca	  (Hawaii)	  and	  Gonchar’s	  (GSF)	  “fungible”	  investment	  verifications,	  supra?	  	  An	  
investor	  may	  agree	  to	  contribute	  to	  a	  private	  passive-­‐equity	  transaction	  because	  his	  
“advisor”	  falsified	  –	  or	  neglected	  to	  mention	  some	  detail	  [neither	  occurred,	  here]	  but	  then	  
suffered	  a	  loss	  due	  to	  nationwide	  recession.	  	  	  Loss	  (proximate)	  causation	  is	  lacking.	  	  	  See	  
Powers	  v.	  British	  Vita,	  P.L.C.,	  57	  F.3d	  176,	  189	  (2d	  Cir	  1995).	  	  The	  defendant	  is	  not	  liable	  for	  
the	  loss.;	  see	  also	  Archer.	  
	  


	                                                                                                                                                                                                                                 13	  
Under	  the	  guidance	  of	  the	  government,	  the	  court	  failed	  to	  apply	  Leonard,	  Novak,	  
Starr,	  and	  Shellef	  analysis.10	  
            The	  Court	  opined	  in	  United	  States	  v.	  Leonard,	  529	  F.3d	  83,	  92	  (“A	  fraud	  may	  
            involve	  the	  misrepresentation	  of	  the	  value	  of	  an	  item	  that	  does	  have	  some	  
            value	  (in	  contrast	  to	  an	  item	  that	  is	  worthless).	  	  	  Where,	  for	  example,	  a	  
            defendant	  fraudulently	  represents	  that	  stock	  is	  worth	  $40,000	  and	  the	  stock	  
            is	  worth	  only	  $10,000,	  the	  loss	  is	  the	  amount	  by	  which	  the	  stock	  is	  
            overvalued	  (i.e.	  $30,000).)”	  	  	  	  
	  
Kenner	  addressed	  these	  issues—even	  when	  the	  government	  refused	  to	  reply	  with	  
guidance	  upon	  the	  Court’s	  request,	  supra	  (ECF	  770	  at	  54-­‐65	  [Hawaii],	  66-­‐68	  [Eufora],	  
69-­‐72	  [GSF]).	  
	  
	  
                                                         Loss	  amounts…	  
	  
The	  government	  removed	  multiple	  investors	  who	  refused	  to	  cooperate	  with	  FBI	  
agent	  Galioto’s	  coercion	  tactics	  and	  fraud	  theories;	  resulting	  in	  the	  superseding	  
indictment	  (ECF	  214)	  two-­‐weeks	  before	  the	  commencement	  of	  trial.	  
	  
Alternatively,	  the	  government	  could	  have	  named	  every	  Hawaii,	  GSF,	  and	  Eufora	  
investor/contributor	  in	  the	  indictment.	  	  	  They	  did	  not	  and	  removed	  many	  of	  them	  as	  
alleged	  victims—by	  choice.	  	  	  
            Chief	  Judge	  Tymkovich,	  in	  United	  States	  v.	  Mendenhall,	  945	  F.3d	  1264	  (10th	  
            Cir	  2019)	  opined:	  “Relying	  on	  controlling	  Supreme	  Court	  precedent,	  we	  
            conclude	  that	  Congress	  has	  authorized	  restitution	  only	  ‘for	  the	  loss	  caused	  by	  
            the	  specific	  conduct	  that	  is	  the	  basis	  of	  the	  offense	  of	  conviction.’”	  	  Hughey	  v.	  
            United	  States,	  495	  U.S.	  411,	  413,	  110	  S.	  Ct.	  1979,	  109	  L.	  Ed.	  2d	  408	  
            (1990)…Continuing	  “[S]ince	  the	  Supreme	  Court	  decided	  Hughey	  almost	  30	  
            years	  ago,	  prosecutorial	  decisions	  to	  frame	  indictments	  with	  a	  ‘view	  to	  
            success	  at	  trial	  rather	  than	  a	  victim’s	  interest	  in	  full	  compensation’	  are	  made	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
10	  United	  States	  v.	  Starr,	  816	  F.2d	  94,	  98	  (2d	  Cir	  1987).	  	  	  It	  is	  not	  enough	  to	  show	  that	  a	  

defendant	  used	  deception	  to	  induce	  victims	  to	  enter	  into	  transactions	  they	  would	  otherwise	  
avoid.	  	  See	  United	  States	  v.	  Shellef,	  507	  F.3d	  82,	  108	  (2d	  Cir	  2007).	  	  	  Rather,	  the	  government	  
must	  show	  a	  “discrepancy	  between	  benefits	  reasonably	  anticipated	  because	  of	  the	  
misleading	  misrepresentations	  and	  the	  actual	  benefits	  which	  the	  defendant	  delivered,	  or	  
intended	  to	  deliver.	  	  Starr,	  816	  F.2d	  at	  98.	  	  	  Intent	  to	  harm	  cannot	  be	  found	  when	  alleged	  
victims	  “received	  all	  they	  bargained	  for,	  and	  defendant’s	  conduct	  did	  not	  affect	  an	  essential	  
element	  of	  those	  bargains.”	  	  United	  States	  v.	  Novak,	  443	  F.3d	  150,	  159	  (2d	  Cir	  2006).	  
	  


	                                                                                                                                                                                                                                 14	  
                                                      with	  the	  full	  understanding	  of	  the	  potential	  consequences”;	  See	  495	  U.S.	  at	  
                                                      421.	  	  	  “There	  are	  tradeoffs	  in	  such	  decisions.”	  
	  
The	  MVRA	  permits	  restitution	  to	  be	  ordered	  only	  to	  a	  “victim”	  of	  an	  offense.	  	  18	  
U.S.C.	  §	  3663A(a)(1)-­‐(a)(3).	  	  	  The	  statute	  defines	  a	  “victim”	  as	  “a	  person	  directly	  
(but-­‐for)	  and	  proximately	  harmed	  as	  a	  result	  of	  the	  commission	  of	  an	  offense	  for	  
which	  restitution	  may	  be	  ordered,”	  including	  harm	  from	  “the	  defendant’s	  criminal	  
conduct	  in	  the	  course	  of”	  a	  scheme	  or	  conspiracy.	  	  	  Id.	  §	  3663A(a)(2)	  (emphasis	  
added).	  	  	  Thus,	  the	  MVRA	  “by	  its	  language”	  imposes	  “a	  requirement	  of	  proximate	  
cause”;	  See	  United	  States	  v.	  Archer,	  671	  F.3d	  149,	  169	  n.13	  (2d	  Cir	  2011).	  	  	  The	  
MVRA’s	  requirement	  that	  the	  victim	  have	  been	  “directly	  and	  proximately	  harmed	  as	  
a	  result	  of”	  the	  offense,	  18	  U.S.C.	  §	  3663A(a)(2),	  incorporates	  the	  common	  law	  
requirement	  of	  proximate	  causation.	  	  	  See	  Archer,	  671	  F.3d	  at	  171	  &	  n.16.	  
	  
MVRA	  requires	  direct	  and	  proximate	  causation,	  because	  the	  loses	  resulting	  from	  the	  
2008	  global	  recession	  (affecting	  all	  GSF	  companies	  promised	  by	  Constantine	  to	  the	  
GSF	  contributors11)	  and	  the	  2008	  Lehman	  Brothers	  bankruptcy,	  cannot	  be	  
attributable	  to	  any	  Kenner	  ‘proximate’	  actions.	  	  	  Any	  loss	  (if	  they	  even	  exist)	  were	  
not	  in	  any	  sense	  “directly	  and	  proximately”	  caused	  by	  Kenner's	  conduct.	  	  	  18	  U.S.C.	  §	  
3663A(a)(2).	  	  	  The	  direct	  cause	  of	  those	  loses	  were	  the	  crises	  Kenner	  undisputedly	  
had	  nothing	  to	  do	  with	  and	  were	  specifically	  excluded	  by	  the	  government	  (Tr.4588).	  
	  
The	  MVRA	  provides	  redress	  to	  the	  victims	  of	  fraud,	  but	  it	  does	  not	  supply	  a	  windfall	  
for	  those	  who	  independently	  enter	  into	  a	  risky	  financial	  enterprise	  thru	  no	  fault	  of	  
the	  fraudsters.	  	  The	  Second	  Circuit	  defined	  in	  Archer	  
              “[i]f	  a	  person	  gives	  the	  defendant	  his	  money	  to	  bet,	  knowing	  that	  the	  bet	  
              might	  lose,	  his	  later	  loss,	  for	  purpose	  of	  restitution,	  is,	  in	  this	  fundamental	  
              sense,	  caused	  not	  by	  the	  defendant	  accepting	  his	  money	  but	  by	  the	  outcome	  
              of	  the	  bet.”	  United	  States	  v.	  Archer,	  671	  F.3d	  149,	  171	  (2d	  Cir	  2011)	  
	  
	  
Unnamed	  persons	  in	  the	  superseding	  indictment	  were	  erroneously	  counted	  as	  victims…	  
	  
The	  government	  verified	  at	  trial	  (Tr.5993):	  	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
11	  Notwithstanding	  the	  global	  recession	  and	  external	  other	  proximate	  causation	  influences	  

(Tr.4588—et.al.),	  the	  government	  never	  traced	  the	  “$267,000”	  (ECF	  501	  at	  60)	  gross	  amount	  
the	  Court	  deemed	  overspent	  by	  “only	  Mr.	  Constantine”	  (Tr.3805)	  to	  any	  particular	  GSF	  
contributor—and	  as	  such,	  it	  is	  equally	  possible	  that	  the	  Gonchar,	  Kenner,	  and	  Constantine	  
contributions	  directly	  covered	  each	  transaction	  without	  applying	  a	  “fungible”	  theory.	  
	  


	                                                                                                                                                                                                                                 15	  
                                                      [AUSA	  rebuttal	  summation]:	  “The	  government	  called	  39	  witnesses	  in	  this	  case,	  
                                                      multiple	  victims,	  every	  John	  Doe.	  They	  told	  you	  their	  story.	  That's	  what	  you	  
                                                      have	  to	  consider;	  all	  of	  them.”—	  
	  
Four-­‐years	  later,	  the	  Court	  posited	  (July	  2,	  2019,	  H'rg	  Tr.33):	  
          [Court]:	  “I	  just	  want	  to	  make	  clear	  that	  I	  think	  I've	  said	  this	  before,	  but	  it	  is	  in	  
          the	  court’s	  view	  and	  its	  consistent	  with	  the	  government's	  letter	  to	  the	  court,	  you	  
          know,	  two	  years	  ago	  that	  we’re	  not	  –	  that	  the	  government	  is	  not	  seeking	  to	  hold	  
          the	  defendants	  accountable	  for	  any	  uncharged	  frauds.	  	  	  The	  scope	  of	  sentencing	  
          relates	  only	  to	  the	  frauds	  that	  were	  proved	  at	  trial…”	  
	  
Stevenson,	  Gonchar	  and	  Murray	  were	  not	  named	  as	  victims	  in	  the	  superseding	  
indictment	  (ECF	  214)—leaving	  no	  need	  for	  Kenner	  to	  prove	  his	  relative	  innocence	  
with	  those	  individuals	  or	  others	  (un-­‐named	  by	  government	  choice).	  	  The	  
government	  referenced	  them	  in	  ECF	  812—with	  Stevenson	  absent	  in	  ECF	  781	  at	  5.	  	  	  	  	  
• All	  three	  should	  be	  removed	  as	  named	  victims	  for	  guideline	  calculation	  and	  loss	  
     factors—because	  Kenner	  was	  never	  charged	  with	  proving	  his	  innocence	  with	  
     their	  specific	  transaction	  details.	  
	  
The	  Court	  and	  government's	  specific	  removal	  of	  uncharged	  conduct	  from	  the	  case	  
echoed	  other	  non-­‐charges	  (Tr.296:	  GSF	  other	  elements)	  related	  to	  “Bad	  Apples”:	  
	  
          [Court]:	  “The	  government	  is	  not	  alleging	  that	  the	  [GSF]	  settlement	  between	  Mr.	  
          Constantine	  and	  Mr.	  Juneau	  with	  respect	  to	  the	  airplane	  is	  fraudulent.	  They're	  
          not	  alleging	  that	  that	  settlement	  was	  fraudulent	  in	  some	  way.	  It	  is	  not	  part	  of	  
          the	  alleged	  fraud	  in	  the	  indictment.”12	  
                                                      	  
The	  Court	  announced,	  but	  that	  the	  government	  ignored	  post-­‐trial	  to	  conflate	  more	  
loss	  amounts	  (Tr.4588:	  raising	  causation	  issues	  never	  addressed).	  	  	  None	  of	  this	  has	  
been	  resolved	  by	  any	  method	  other	  than	  sweeping	  it	  under	  the	  carpet	  by	  the	  
government—hoping	  to	  just	  move	  on	  by	  exhausting	  all	  involved	  parties.	  
	  
Kenner	  was	  never	  charged	  with	  proving	  Sergei	  Gonchar,	  Glen	  Murray,	  and	  Turner	  
Stevenson	  (or	  others	  outside	  the	  superseding	  indictment)	  were	  not	  victims—

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
12	  The	  Court	  contradicted	  itself,	  asserting	  the	  “Bad	  Apples”	  buyout	  with	  the	  airplane	  

transaction,	  amongst	  others	  controlled	  by	  Constantine	  “arguably	  do	  not	  fall	  within	  the	  GSF’s	  
ambit”	  (ECF	  501	  at	  60,	  f.18).	  	  	  Note:	  the	  government	  never	  traced	  the	  actual	  funds	  that	  paid	  
for	  the	  airplane	  buyout:	  with	  explicitly	  funds	  from	  3	  un-­‐named	  persons	  in	  the	  superseding	  
indictment	  involved	  (once	  the	  back-­‐tracing	  is	  done).	  
	  


	                                                                                                                                                                                                                                 16	  
otherwise	  that	  standard	  would	  have	  required	  calling	  40-­‐50	  investors	  as	  defense	  
witnesses	  to	  prove	  one’s	  innocence,	  investor-­‐by-­‐investor;	  the	  opposite	  of	  the	  
standard	  presumption	  of	  innocence	  clause.	  	  	  Arguably	  the	  government	  could	  have	  
suggested	  that	  a	  reasonable	  juror	  would	  have	  given	  little	  weight	  to	  actual	  trial	  
testimony	  or	  the	  Court’s	  instructions	  and	  simply	  relied	  on	  un-­‐named	  persons	  and	  
non-­‐victims	  who	  may	  have	  been	  defrauded.	  
	  
The	  government	  consciously	  chose	  to	  remove	  Gonchar,	  Murray	  and	  Stevenson	  (and	  
several	  others)	  from	  the	  superseding	  indictment	  2-­‐weeks	  before	  trial	  as	  their	  case	  
crumbled	  with	  multiple	  Hawaii-­‐Mexico	  investors	  still	  suing	  Jowdy	  in	  Mexico	  for	  the	  
same	  stolen	  loan	  funds	  they	  blamed	  on	  Kenner	  (Tr.31).	  	  They	  contemporaneously	  
denied	  Kenner's	  subpoena	  access	  to	  Norstrom	  and	  Gonchar’s	  Northern	  Trust	  
banking	  materials,	  referring	  to	  them	  as	  immaterial	  (ECF	  235	  at	  46-­‐47)—because	  
they	  were	  disinterested	  parties	  at	  that	  point	  according	  to	  the	  government.	  	  	  See	  
Hughey,	  infra.	  	  	  The	  government	  cannot	  have	  it	  both	  ways.	  
	  
	  
                                                         No	  causal	  analysis	  
                                                    (As	  required	  by	  statute)…	  
	  
Nevertheless—the	  government	  added	  Sergei	  Gonchar,	  Glen	  Murray,	  and	  Turner	  
Stevenson	  as	  part	  of	  theie	  14	  alleged	  victims	  (ECF	  1024	  at	  2-­‐4)—without	  any	  Ebbers	  
factors	  (and	  its	  progeny)	  applied	  to	  the	  guidelines	  or	  loss	  amounts	  either—despite	  
acknowledging	  the	  extrinsic	  factors	  (Tr.4588).	  	  	  See	  United	  States	  v.	  Ebbers,	  458	  F.3d	  
110	  (2d	  Cir	  2006)	  
	  
              “’The	  loss	  must	  be	  the	  result	  of	  the	  fraud.”	  Id.	  at	  128.	  	  	  “[l]osses	  from	  causes	  
              other	  than	  the	  fraud	  must	  be	  excluded	  from	  the	  loss	  calculation.”	  	  	  Id.	  	  	  	  
	  
Under	  U.S.S.G.	  3664(e),	  “the	  burden	  of	  demonstrating	  the	  amount	  of	  the	  loss	  
sustained	  by	  a	  victim	  as	  a	  result	  of	  the	  offense	  shall	  be	  on	  the	  attorney	  for	  the	  
government”.	  	  	  	  
	  
During	  the	  4-­‐5-­‐2021	  restitution	  hearing,	  Defendant-­‐Appellant	  highlighted	  that	  no	  
credits-­‐against-­‐loss	  or	  causal	  analysis	  were	  done	  (ECF	  1024-­‐1,	  H'rg	  Tr.17-­‐18),	  and	  
the	  well-­‐seasoned	  principles	  of	  Ebbers,	  Leonard	  (529	  F.3d	  83,	  92—2008),	  Starr	  (816	  
F.2d	  94,	  98—1987),	  and	  Novak	  (443	  F.3d	  150,	  159—2006)	  were	  never	  applied	  or	  
analyzed	  by	  the	  government	  in	  response	  to	  Defendant-­‐Appellant's	  documented	  
submission	  (ECF	  770	  at	  53-­‐72)	  addressing	  “bargained	  for”	  value	  and	  the	  separation	  
of	  the	  “fraud	  and	  non-­‐fraud	  factors”	  (ECF	  815—et.al.).	  	  	  Defendant-­‐Appellant	  


	                                                                                                                                           17	  
repeatedly	  objected	  to	  the	  government	  summary	  tables,	  solely	  relying	  on	  conclusory	  
analysis—originally	  prompting	  the	  court’s	  demand	  for	  more	  information	  from	  the	  
government	  (July	  2,	  2019,	  H’rg	  Tr.24-­‐25—infra).	  	  	  It	  never	  came.	  
	  
	  
                                                           Credits	  against	  loss…	  
	  
The	  District	  court	  is	  authorized	  by	  18	  U.S.C.	  §	  3663(b)(1)(B)(ii)	  to	  order	  restitution	  
in	  the	  amount	  of	  the	  victim’s	  loss	  	  
              “less	  the	  value	  (as	  of	  the	  date	  the	  property	  is	  returned)	  or	  any	  part	  of	  the	  
              property	  that	  is	  returned.”	  	  	  	  
	  
Appellate	  Courts	  have	  held	  that	  this	  plain	  language	  requires	  property	  to	  be	  valued	  
as	  of	  the	  date	  the	  victim	  took	  control	  of	  the	  property.	  	  See	  United	  States	  v.	  Smith,	  944	  
F.2d	  618,	  624-­‐25	  (9th	  Cir	  1991).	  	  	  
              “As	  of	  that	  date,	  the	  [victim]	  had	  the	  power	  to	  dispose	  of	  the	  property	  and	  
              receive	  compensation.”	  Id.	  at	  625.	  	  	  
	  
                                                            Nolan	  and	  Kaiser…	  
                      (Independent	  collateral	  control—worthy	  of	  credits	  by	  statute)	  
	  
Both	  Nolan	  and	  Kaiser	  fall	  under	  this	  language	  while	  in	  possession	  of	  their	  
“collateral	  property”	  for	  at	  least	  the	  last	  10	  years;	  specifically	  while	  working	  hand-­‐
in-­‐hand	  with	  Jowdy	  versus	  Kenner	  and	  Kenner	  investors	  who	  were	  attempting	  to	  
recover	  the	  Hawaii	  loans	  and	  sue	  for	  the	  Mexico	  project	  thefts	  and	  embezzlements.	  	  
Also—Kaiser	  was	  the	  Hawaii	  Managing-­‐Member	  since	  2007,	  per	  agreement—but	  
defending	  Jowdy,	  ultimately	  breaching	  his	  fiduciary	  duty	  to	  Kenner	  and	  Kenner	  
investors;	  conveniently	  ignored	  by	  the	  government	  (Ex.	  31).	  	  	  	  
	  
Under	  statute,	  it	  was	  not	  Kenner's	  responsibility	  to	  force	  the	  completion	  of	  Nolan,	  
Kaiser,	  Juneau,	  Moreau	  (or	  others)	  collateral	  sale	  by	  involving	  himself	  in	  the	  sale	  of	  
their	  independently	  negotiated	  settlements	  (Ex.	  33:	  noted	  at	  5).	  	  	  That	  decision	  is	  
subject	  to	  their	  independent	  analysis	  without	  foreseeability	  of	  recovery—noting	  
they	  were	  friendly	  with	  Jowdy	  at	  all	  times,	  and	  adverse	  to	  Kenner	  and	  Kenner	  
investors.	  	  	  Kaiser	  and	  Nolan—via	  settlements—were	  both	  made	  whole	  regardless	  
of	  foreseeability.	  
	  
The	  Court	  should	  recall	  that	  the	  government	  blatantly	  lied	  re:	  Nolan's	  
property/settlement	  with	  Jowdy	  (ECF	  781	  at	  3,	  ¶	  II):	  	  



	                                                                                                                                       18	  
                                                      [AUSA	  Komatireddy]:	  “Based	  on	  discussions	  with	  Nolan's	  counsel	  and	  counsel	  
                                                      for	  the	  DCSL	  parties,	  it	  is	  the	  government’s	  understanding	  that	  no	  settlement	  
                                                      matching	  Kenner	  description	  exists,	  wither	  in	  ‘2008	  [or]	  2009’,	  or	  at	  any	  other	  
                                                      time.”	  	  	  	  
	  
This	  was	  clearly	  another	  fabrication	  without	  consequence	  by	  the	  government	  to	  
avoid	  more	  cover-­‐ups	  of	  the	  truths.	  	  Nolan's	  counsel—as	  part	  of	  their	  3rd	  party	  
ancillary	  claim	  (now	  that	  they	  needed	  proof,	  months	  later)	  submitted	  the	  actual	  
settlement	  agreement	  (ECF	  874-­‐1:	  signed	  by	  Owen	  Nolan,	  Diana	  Nolan,	  and	  Jowdy	  2-­‐
times).	  
	  
The	  degradation	  of	  integrity	  from	  any	  party	  needing	  Kenner	  to	  be	  responsible	  for	  
others	  graft	  is	  outrageous	  and	  not	  being	  protected	  by	  the	  neutral	  advocate	  system—
the	  ethics	  called	  for	  in	  Berger	  almost	  90	  years	  ago;	  see	  Berger	  v.	  United	  States,	  295	  
U.S.	  78,	  55	  S.	  Ct	  629,	  79	  L.	  Ed	  2d	  1314	  (1935).	  
	  
Justice	  Gorsuch	  has	  previously	  ruled	  on	  these	  matters:	  In	  a	  similar	  case	  where	  
recoverable	  assets	  were	  transferred	  to	  a	  conservator	  (out	  of	  the	  defendant’s	  
control),	  Judge	  Gorsuch,	  before	  his	  Supreme	  Court	  appointment,	  opined:	  “[w]ithout	  
an	  actual	  loss,	  there	  could	  be	  no	  victims”;	  United	  States	  v.	  Evans,	  744	  F.3d	  1192;	  
2014	  U.S.	  App.	  LEXIS	  4490	  (10th	  Cir	  2014),	  referencing	  the	  Second	  Circuit	  Ebbers	  
standard.	  	  	  	  In	  Evans’	  2nd	  appeal	  for	  improper	  loss	  calculation	  (a	  second	  time),	  United	  
States	  v.	  Evans,	  677	  Fed.	  Appx.	  469;	  2017	  U.S.	  App.	  LEXIS	  1942	  (10th	  Cir	  2017),	  
Evans	  was	  released	  “time	  served”	  with	  no	  loss	  (even	  that	  which	  was	  solicited	  after	  
his	  accounting	  fraud	  began)	  and	  no	  victims.	  	  	  The	  conservator	  on	  the	  Evans	  assets	  
failed	  to	  sell	  the	  real	  estate	  holdings	  until	  recession	  and	  bad	  times	  struck	  the	  
underlying	  assets—like	  Kaiser	  and	  Nolan's	  situation:	  perhaps	  unsold	  (a)	  due	  to	  
personal	  choice,	  (b)	  future	  betting13	  on	  Jowdy's	  decades	  of	  real	  estate	  successes,	  or	  
(c)	  simply	  ignorance—like	  Juneau’s	  aloofness	  displayed	  during	  testimony	  about	  his	  
settlement	  with	  Jowdy	  for	  the	  same	  equity	  (Tr.339).	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
13	  Investors	  do	  not	  get	  to	  re-­‐choose	  from	  a	  list	  of	  what	  they	  are	  upset	  about	  after	  the	  fact	  

due	  to	  ‘proximate	  cause’	  issues	  that	  affected	  the	  underlying	  investment—not	  caused	  by	  
defendants;	  See	  United	  States	  v.	  Archer,	  671	  F.3d	  149,	  169	  n.13	  (2d	  Cir	  2011).	  
              As	  the	  Second	  Circuit	  opined	  in	  Archer,	  “[i]f	  a	  person	  gives	  the	  defendant	  his	  money	  
              to	  bet,	  knowing	  that	  the	  bet	  might	  lose,	  his	  later	  loss,	  for	  purpose	  of	  restitution,	  is,	  in	  
              this	  fundamental	  sense,	  caused	  not	  by	  the	  defendant	  accepting	  his	  money	  but	  by	  the	  
              outcome	  of	  the	  bet.”	  671	  F.3d	  at	  171.	  
	  
See	  Michael	  Peca	  SDNY	  Grand	  Jury	  testimony	  (ECF	  986-­‐1	  at	  17-­‐18,	  30-­‐32):	  	  
              [Michael	  Peca]:	  “I	  made	  the	  decision	  to	  say,	  yeah,	  I	  want	  to	  do	  that.	  	  	  Based	  on	  the	  
              money	  I	  was	  making	  at	  the	  time	  it	  didn’t	  bother	  me	  to	  invest	  those	  kinds	  of	  dollars.”	  


	                                                                                                                                                                                                                                 19	  
	  
Justice	  Sotomayor	  also	  previously	  opined	  in	  this	  exact	  issue	  positing,	  “If	  a	  victim	  
chooses	  to	  hold	  collateral	  rather	  than	  reduce	  it	  to	  cash	  within	  a	  reasonable	  time,	  
then	  the	  victim	  must	  bear	  the	  risk	  of	  any	  subsequent	  decline	  in	  the	  value	  of	  the	  
collateral,	  because	  the	  defendant	  is	  not	  the	  proximate	  cause	  of	  that	  decline.”	  	  United	  
States	  v.	  Robers,	  134	  S.	  Ct.	  1854,	  1860-­‐1861	  (2014),	  188	  L.	  Ed.	  2d,	  at	  891-­‐892	  
(explaining	  that	  where	  a	  victim	  “does	  not	  intent	  to	  sell”	  collateral,	  “other	  provisions	  
of	  the	  statute	  may	  come	  into	  play,”	  enabling	  a	  court	  “to	  count,	  as	  part	  of	  the	  
restitution	  paid,	  the	  value	  of	  the	  collateral	  previously	  received	  but	  not	  sold”).	  
	  
Justice	  Sotomayor	  offered,	  “Suppose,	  for	  example,	  that	  a	  bank	  received	  shares	  of	  a	  
public	  company	  as	  collateral	  for	  a	  fraudulently	  obtained	  loan.	  ‘Common	  stock	  traded	  
on	  a	  national	  is	  readily	  convertible	  to	  into	  cash,’	  Reves	  v.	  Ernst	  &	  Young,	  494	  U.S.	  56,	  
69,	  110	  S.	  Ct.	  945,	  108	  L.	  Ed.	  2d	  47	  (1990),	  so	  if	  the	  bank	  waited	  more	  than	  a	  
reasonable	  time	  to	  sell	  the	  shares,	  a	  district	  court	  could	  infer	  that	  the	  bank	  was	  not	  
really	  trying	  to	  sell	  but	  instead	  was	  holding	  the	  shares	  as	  investment	  assets.	  	  If	  the	  
shares	  declined	  in	  value	  after	  the	  bank	  chose	  to	  hold	  them,	  it	  would	  be	  wrong	  for	  the	  
court	  to	  make	  the	  defendant	  bear	  that	  loss.”	  	  	  Justice	  Sotomayor	  acknowledged	  that	  
a	  victim’s	  choice	  to	  hold	  collateral	  –	  rather	  than	  selling	  it	  in	  a	  reasonably	  expeditious	  
manner	  –	  breaks	  the	  chain	  of	  proximate	  causation.	  	  	  See,	  e.g.	  Tr.	  of	  Oral	  Arg.	  38-­‐39,	  
44-­‐45.	  	  If	  the	  collateral	  loses	  value	  after	  the	  victim’s	  choses	  to	  hold	  it,	  then	  that,	  “part	  
of	  the	  victim’s	  net	  los[s]”	  is	  “attributable	  to”	  the	  victim’s	  “independent	  decisions.”	  Id.	  
at	  39.	  	  	  The	  defendant	  cannot	  be	  regarded	  as	  the	  “proximate	  cause”	  of	  that	  part	  of	  
the	  loss,	  Ibid.,	  and	  so	  cannot	  be	  made	  to	  bear	  it.	  
	  
Justice	  Sotomayor	  continued	  in	  Robers,	  citing	  “[R]estitution	  must	  be	  reduced	  by	  the	  
‘value	  (as	  of	  the	  date	  the	  property	  is	  returned),	  of	  any	  art	  of	  the	  property	  that	  is	  
returned.’”	  18	  U.S.C.	  3663A(b)(1).	  	  The	  Supreme	  Court	  has	  further	  noted	  that	  
defendants	  are	  not	  “responsible	  for	  everything	  that	  reduces	  the	  amount	  of	  money	  a	  
victim	  receives	  for	  collateral.”	  	  Robers,	  134	  S.	  Ct.	  at	  1859.	  	  	  The	  determination	  factors	  
are	  foreseeability	  and	  causation.	  	  Id.	  	  	  This	  is	  consistent	  with	  the	  language	  of	  the	  
MVRA,	  which	  requires	  the	  government	  to	  prove	  “the	  loss	  sustained	  by	  a	  victim	  as	  a	  
result	  of	  the	  offense…”	  (18	  U.S.C.	  3664(e)	  (emphasis	  added	  in	  original).	  	  	  Justice	  
Sotomayor	  has	  suggested	  “unreasonable	  delay	  in	  selling	  collateral	  might	  similarly	  
break	  the	  causal	  chain.”	  Robers,	  134	  S.	  Ct.	  at	  1859-­‐60	  (J.	  Sotomayor	  concurring).	  	  	  	  
	  
Similarly,	  the	  compensatory	  purpose	  of	  the	  MVRA	  may	  not	  be	  served	  where	  
collateral’s	  ultimate	  sale	  is	  artificially	  low	  due	  to	  the	  victim’s	  affirmative	  actions.	  	  	  
With	  Nolan	  and	  Kaiser	  working	  hand-­‐in-­‐hand	  with	  Jowdy,	  they	  have	  clearly	  chosen	  



	                                                                                                                                          20	  
to	  ride	  out	  the	  investment	  under	  Jowdy’s	  stewardship	  for	  over	  a	  decade—otherwise	  
the	  government	  would	  have	  presented	  their	  correspondences	  to	  refute	  it.14	  
	  
Government’s	  forfeiture	  delay:	  Here,	  the	  5-­‐year	  delay	  post-­‐trial	  in	  the	  forfeiture	  
process	  (2015-­‐2020)	  afforded	  the	  Jowdy-­‐Danske	  budget-­‐looting	  scheme	  (as	  the	  
government	  affirmed	  in	  their	  July	  2020	  and	  August	  2020	  submissions)	  the	  
opportunity	  to	  sell	  off	  the	  proverbial	  donut	  while	  loading	  the	  donut	  hole	  with	  
overwhelming	  debt	  load;	  reducing	  the	  intrinsic	  value	  of	  the	  resort	  to	  zero	  (or	  less)	  
as	  the	  proximate	  cause	  of	  the	  collateral	  decreased.	  	  	  This	  breaks	  any	  causal	  chain	  
related	  to	  Nolan	  or	  Kaiser's	  unsold	  collateral	  sales—even	  for	  2	  cents	  on	  the	  dollar	  
(in	  2010)	  to	  cover	  the	  alleged	  criminal	  actions	  of	  diversions	  or	  concealments.	  	  The	  
same	  application	  of	  facts	  (the	  delay)	  can	  be	  applied	  to	  the	  ability	  to	  recover	  the	  
Hawaii	  loan	  value	  (ECF	  553,	  554:	  June	  2018);	  acknowledged	  as	  authentic	  by	  the	  
Hawaii-­‐Mexico	  investors	  who	  sued	  Jowdy	  in	  Arizona	  as	  19-­‐signed	  disclosures	  
withheld	  by	  the	  government	  until	  forfeiture	  production—a.k.a.	  a	  Brady	  violation.	  	  
Page-­‐1	  of	  each	  disclosure	  pinpointed	  (Ex.	  16):	  	  
             “the	  gist	  of	  the	  lawsuit	  is	  to	  recover	  certain	  monies	  loaned	  to	  Mr.	  Jowdy	  from	  
             Mr.	  Kenner,	  Little	  Isle	  4	  and	  Ula	  Makika	  LLC.	  	  	  Mr.	  Kenner	  estimates	  the	  total	  
             amount	  of	  monies	  loaned	  to	  Mr.	  Jowdy	  which	  have	  not	  been	  repaid	  to	  be	  
             approximately	  $5,000,000.	  	  	  This	  is	  the	  estimated	  principle	  only,	  exclusive	  of	  
             accrued	  interest.	  	  In	  summary,	  Mr.	  Jowdy	  denies	  that	  the	  monies	  were	  loans	  but	  
             rather	  characterizes	  them	  as	  investments.”	  	  	  
	  
The	  government	  obstructed	  recovery	  of	  the	  Jowdy	  loans	  for	  at	  least	  3-­‐years	  at	  this	  
point	  (since	  the	  submission	  of	  ECF	  553)	  (in	  spite	  of	  Kaiser's	  ignorance	  for	  14-­‐years,	  
as	  Managing-­‐Member	  since	  2007);	  specifically	  with	  Jowdy,	  personally,	  the	  Hawaii	  
documented	  “Borrower”	  (Ex.	  60	  at	  24-­‐25)	  “being	  paid	  $225,000	  per	  month”	  as	  the	  
developer	  of	  the	  Cabo	  project	  (ECF	  871	  at	  10)	  and	  an	  egregious	  “10%	  of	  the	  principle	  
payment”	  from	  an	  interlocutory	  sale	  (Id.)	  for	  his	  “broker-­‐lender	  relationship”	  (ECF	  
990	  at	  5,	  f.4)	  to	  eventually	  extract	  more	  funds	  away	  from	  the	  investors—as	  a	  side	  
deal;	  see	  also	  government	  December	  7,	  2020	  submission	  (at	  4	  [$50	  million	  PPM],	  at	  
10-­‐11	  [side-­‐deal	  and	  Silverpeak	  conspiracy	  to	  defraud	  investor	  value]).	  	  	  
	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
14	  Note:	  with	  their	  full	  “investment”	  amounts	  offset,	  respectively,	  for	  the	  collateral	  

agreements	  Kaiser	  and	  Nolan	  testified	  they	  acquired,	  then	  their	  collective	  2009-­‐10	  net	  value	  
of	  $150	  million-­‐plus	  of	  newly	  acquired	  equity	  could	  have	  been	  sold	  to	  Jowdy,	  Danske	  Bank,	  
or	  any	  other	  3rd-­‐party	  for	  $3	  million	  (2%	  of	  value)—and	  they	  would	  have	  been	  whole.	  	  	  	  
Only	  Jowdy	  and	  Danske	  could	  have	  refused	  the	  equity	  transfer	  to	  re-­‐compensate	  them—
making	  any	  premise	  10-­‐years	  later	  of	  illiquidity	  irrational.	  
	  	  


	                                                                                                                                                                                                                                 21	  
If	  not	  financially,	  at	  least	  the	  investors	  (specifically	  Nolan	  and	  Kaiser	  who	  chose	  to	  
“ride”	  with	  Jowdy)	  can	  find	  comfort	  in	  the	  2013	  public	  affirmations	  to	  Fortune	  
Magazine’s	  online	  paid-­‐for	  Jowdy	  pump-­‐piece	  by	  Danske	  Bank	  loan	  manager,	  Peter	  
Hughes,	  who	  reassured	  the	  investors	  (ECF	  871	  at	  12):	  	  
               [Peter	  Hughes]:	  “[i]f	  there	  had	  been	  mismanagement,	  I	  think	  it	  would	  have	  
               turned	  up	  in	  the	  due	  diligence	  we've	  conducted	  on	  the	  project	  over	  the	  past	  
               three	  years.”	  
	  
Regardless	  of	  Kenner’s	  overwhelming	  and	  indisputable	  presentations	  of	  Jowdy	  
thefts	  since	  2002	  (ECF	  667—et.al.)—government	  star-­‐witness,	  Kaiser	  re-­‐verified	  
post-­‐sentencing	  that	  before:	  (a)	  Kenner	  was	  indicted,	  and	  (b)	  the	  government	  gave	  
opening	  remarks	  in	  contradiction	  to	  Kaiser's	  “2012”	  whistleblowing	  (10-­‐28-­‐2020,	  
H'rg	  Tr.47-­‐50):	  
               [John	  Kaiser]:	  “I	  went	  down	  there	  in	  2012	  it	  wasn’t	  long	  before	  I	  caught	  wind	  of	  
               how	  he	  [Jowdy]	  was	  doing	  this	  and	  –	  which	  was	  roughly	  2013.	  	  	  I	  actually	  
               audioed,	  videotaped…and	  then	  I	  go	  to	  the	  government	  and	  say	  it’s	  a	  crime	  
               what's	  going	  down	  there.	  	  He's	  stealing	  millions	  of	  dollars.	  	  I	  even	  had	  the	  
               accountant	  on	  tape,	  Antonio	  Marques,	  talking	  about	  the	  criminal	  activity.	  	  And	  
               I	  said	  if	  only	  the	  FBI	  knew	  what	  Danske	  and	  Ken	  Jowdy	  were	  doing…”	  	  
	  
The	  only	  consistency	  is	  that	  the	  government	  and	  Kaiser	  (with	  Berard's	  
participation),	  all	  to	  Jowdy's	  documented	  benefit,	  have	  been	  able	  to	  delay	  any	  
possible	  recovery	  regarding	  Eufora,	  infra,	  &/or	  the	  Jowdy-­‐Hawaii	  loans	  based	  on	  a	  
immeasurable	  incompetency.	  	  	  To	  date,	  no	  party	  has	  been	  held	  responsible,	  even	  
once,	  for	  their	  ever-­‐changing	  testimonies	  or	  proffers	  to	  the	  Court;	  specifically	  
changing	  to	  fit	  the	  newly	  required	  narrative	  after	  Kenner	  debunked	  them	  (time-­‐
after-­‐time)	  with	  exculpatory	  evidence	  they	  chose	  to	  ignore.	  
	  
	  
                                                    2009	  Cabo	  san	  Lucas	  valuation…	  
        (With	  Nolan,	  Kaiser,	  Berard,	  Peca	  all	  working	  with	  Jowdy:	  allowing	  recovery	  if	  
                                                                        desired)	  
	  
In	  2009,	  approximately	  the	  date	  of	  the	  Nolan-­‐Jowdy	  settlement	  (in	  contradiction	  to	  
the	  government’s	  lies	  about	  multiple	  conversations	  and	  confirmations	  that	  “no	  
settlement	  matching	  Kenner's	  description	  exists	  in	  2008	  or	  2009,	  or	  at	  any	  other	  time”:	  
ECF	  781	  at	  3,	  ¶	  II)15—the	  Diamante	  Cabo	  san	  Lucas	  property	  was	  appraised	  at	  $450	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
15	  To	  falsely	  present	  that	  to	  the	  Court	  (in	  addition	  to	  not	  discussing	  it	  with	  either	  Jowdy	  or	  

Nolan	  counsel)—the	  government	  had	  to	  ignore	  the	  2017	  Delaware	  settlements	  that	  they	  


	                                                                                                                                                                                                                                 22	  
million	  (Ex.	  22	  at	  4)	  and	  the	  Danske	  debt	  could	  not	  have	  exceeded	  $125	  million	  (the	  
top	  end	  of	  the	  existing	  loan	  agreement,	  believed	  to	  be	  approximately	  $109	  million	  
outstanding	  in	  2009:	  Ex.	  23).	  	  	  Thus	  Nolan’s	  “1%”	  settlement	  (ECF	  874-­‐1)	  had	  a	  
transfer	  value	  of	  at	  least	  $3.25	  million—See	  Robers,	  supra.	  	  	  	  
	  
Considering	  the	  Ebbers	  factors	  and	  separating	  Nolan’s	  “investment”	  (Ex.	  4	  at	  3)	  funds	  
that	  are	  traceable	  to	  the	  Jowdy	  loans	  (not	  conceding	  they	  were	  unauthorized:	  See	  
Little	  Isle	  4	  By	  Laws,	  Ex.	  36)—and	  with	  zero	  traceable	  to	  the	  Constantine	  consulting	  
payments,	  Nolan's	  $350,000	  arguable	  loss	  (under	  the	  government’s	  analysis:	  vis-­‐à-­‐
vis	  government-­‐forfeiture-­‐36,	  “5-­‐04-­‐2005”	  transfer)	  was	  the	  top	  end	  for	  any	  Nolan	  
loss.	  	  	  Independent	  of	  Kenner	  (by	  choice),	  Nolan	  had	  every	  chance	  since	  2008	  to	  
negotiate	  with	  Danske	  bank,	  Jowdy,	  or	  any	  approved	  3rd	  party	  to	  recover	  his	  
$350,000	  (approximately	  10%	  of	  his	  recovered	  2009-­‐intrinsic	  equity	  value—or	  
trade	  for	  an	  airplane	  like	  Juneau	  did	  with	  Constantine:	  Tr.327).	  	  	  	  
	  
Also—attorney	  Ronald	  Richards	  in	  the	  California	  litigations	  represented	  nineteen	  
(19)	  Mexico-­‐Mexico	  investors	  in	  2009.	  Per	  Attorney	  Richards,	  they	  had	  direct	  access	  
to	  Jowdy	  to	  negotiate	  a	  settlement	  face-­‐to-­‐face—independent	  of	  Kenner	  (Ex.	  24	  at	  
2).	  	  	  Again—not	  one	  investor	  followed-­‐up	  on	  the	  offer,	  while	  Kristen	  Peca	  wrote	  to	  
attorney	  Ronald	  Richards	  11-­‐4-­‐2009	  to	  declare	  her	  loyalty	  to	  his	  litigation	  
strategies:	  absent	  Kenner.	  	  	  Thus—it	  was	  incredible	  that	  Peca	  (Tr.539),	  McKee	  
(Tr.1830-­‐31),	  or	  anyone	  could	  assert	  that	  without	  Kenner	  they	  thought	  they	  could	  
lose	  all	  their	  money	  out	  of	  “fear”	  because	  it	  “all	  hinged	  on	  Phil”	  (also	  after	  they	  were	  
represented	  by	  Giuliani/Stolper	  in	  the	  Eufora	  matters,	  etcetera:	  Ex.	  25).	  
	  
By	  late	  2011,	  these	  same	  investors	  were	  working	  with	  Jowdy	  and	  Attorney	  Harvey.	  
While	  multiple	  criminal	  lawsuits	  were	  pending	  in	  Mexico	  versus	  Jowdy's	  cabal	  
(including	  FBI	  agent	  Galioto	  who	  signed	  Kenner's	  2010	  Mexico	  detention	  order	  as	  
an	  FBI-­‐interested	  party,	  the	  precursor	  to	  Kenner's	  4-­‐day	  jailhouse	  beating:	  known	  to	  
all	  investors)16—Jowdy's	  cabal	  (including	  Kaiser	  and	  Berard	  by	  this	  time)	  began	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
dragged	  into	  the	  EDNY	  courtroom:	  documented	  by	  Kenner	  (ECF	  790-­‐1	  at	  5:	  Ex.	  33)	  
referencing	  Nolan	  (and	  others)	  previous	  settlements	  with	  Jowdy:	  
            “WHEREAS,	  plaintiffs’	  Counsel	  and	  the	  Parties	  have	  been	  made	  aware	  that	  Ethan	  
            Moreau,	  Owen	  Nolan,	  and	  Joe	  Juneau	  all	  of	  whom	  were	  Kenner	  clients	  (a)	  never	  filed	  or	  
            participated	  in	  any	  of	  the	  Kenner-­‐initiated	  legal	  proceedings	  and	  complaints	  against	  
            Jowdy	  or	  any	  Jowdy-­‐controlled	  entities,	  and	  (b)	  entered	  into	  separate	  settlement	  
            agreements	  with	  Jowdy	  &/or	  Jowdy-­‐related	  entities	  as	  the	  result	  of	  other	  litigation…”	  
	  
16	  Kristen	  Peca	  affirmed	  the	  group	  knowledge	  when	  she	  recorded	  Kenner	  for	  the	  FBI	  in	  July	  

2012	  (after	  her	  California	  Bar	  complaint	  was	  dismissed),	  identifying:	  	  


	                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         23	  
lying	  to	  Kenner	  investors	  that	  Kenner	  had	  stolen	  the	  entire	  GSF,	  plus	  Hawaii	  loans	  
that	  investors	  expected	  to	  go	  to	  Jowdy.	  	  	  Any	  of	  these	  investors	  could	  have	  cashed	  
out	  their	  Cabo	  equity	  (&/or	  related	  settlement	  deals).	  	  	  	  	  
	  
The	  Pecas	  (like	  Kaiser,	  Berard,	  McKee—and	  others)	  chose	  Jowdy,	  Harvey	  and	  
Galioto	  as	  their	  horses	  to	  ride—and	  re-­‐started	  the	  assaults	  on	  any	  adverse	  Jowdy	  
party.	  	  	  	  In	  lock	  step	  as	  instructed	  by	  them,	  Kristen	  Peca	  forwarded	  her	  November	  
2009	  email	  reply	  with	  Attorney	  Richards	  to	  Kaiser	  in	  December	  2011	  (Ex.	  24	  at	  1,	  
forward	  at	  top)	  (immediately	  after	  Kaiser	  and	  Berard	  received	  high-­‐paying	  jobs	  in	  
Mexico).	  	  	  Less	  than	  one-­‐month	  later,	  convinced	  that	  Kenner	  “stole	  all	  of	  the	  Hawaii	  
money	  and	  never	  gave	  it	  –	  the	  loan	  money	  -­‐-­‐	  to…uhhhh…Jowdy”,	  the	  Peca’s	  sent	  a	  
form	  letter	  (written	  by	  Harvey)	  to	  allege	  Attorney	  Richards	  owed	  Peca	  their	  GSF	  
funds	  back	  (Ex.	  34).	  	  	  Attorney	  Richards	  pointed	  out	  clearly	  that	  he	  	  
                                                      “never	  asked	  [Peca]	  to	  wire	  [Richards]	  funds	  for	  further	  capital	  contributions	  to	  
                                                      your	  various	  investments	  with	  Tommy	  Constantine.	  	  You	  made	  that	  decision	  
                                                      with	  him	  directly	  	  You	  wired	  your	  funds	  based	  upon	  your	  own	  agreement	  with	  
                                                      him.”…notably	  absent	  Kenner	  involvement.	  	  	  	  
                                                      	  
As	  part	  of	  their	  newfound	  Team	  Jowdy	  efforts	  (with	  Kaiser,	  Berard,	  Harvey	  and	  
Galioto),	  Kristen	  Peca	  immediately	  forwarded	  Attorney	  Richards’	  reply	  to	  Kaiser,	  
Jowdy,	  and	  Harvey	  within	  hours	  (Id.	  at	  5,	  bottom).	  	  	  Within	  a	  month,	  Peca,	  McKee,	  
Kaiser	  and	  Privitello	  filed	  California	  Bar	  complaints	  versus	  Richards	  (all	  written	  by	  
Harvey)	  to	  further	  warn	  anyone	  adverse	  to	  Jowdy	  to	  back	  off,	  or	  else.	  	  	  Ronald	  
Richards	  replied	  to	  all	  of	  them,	  and	  they	  were	  summarily	  dismissed	  based	  on	  
complete	  and	  utter	  nonsense—once	  the	  California	  Bar	  reviewed	  the	  signed	  
documents	  (see	  Upton)	  (Exs.	  35,	  37).	  	  	  
                           Note:	  Jowdy,	  Harvey	  and	  Harvey’s	  legal	  cabal	  were	  still	  pissed	  at	  Ronald	  
                           Richards	  for	  handily	  defeating	  them	  in	  the	  December	  2010	  Nevada	  lawsuit,	  
                           recovering	  a	  $1	  million-­‐plus	  judgment	  from	  Jowdy	  for	  stealing	  Murray’s	  
                           $791,000	  of	  loans	  (ironically	  that	  Jowdy	  tried	  to	  blame	  on	  Kenner	  thru	  a	  3rd	  
                           party	  cross-­‐complaint,	  which	  Kenner	  easily	  defeated	  in	  ProSe	  in	  a	  4-­‐day	  bench	  
                           trial)	  (ECF	  1026-­‐11).	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
                                                      [Kristen	  Peca]:	  “maybe	  that	  golf	  guy	  [Gaudet]	  told	  Michael	  about	  you	  being	  in	  jail	  and	  
                                                      them	  hurting	  you	  –	  and…and	  the	  attorney	  guy	  getting	  killed.	  	  Its	  too	  scary.	  	  	  Michael	  
                                                      and	  I	  can’t	  thank	  you	  enough	  for	  keeping	  the	  fight	  going	  after	  the	  jail	  thing	  and	  the	  
                                                      attorney	  but	  -­‐-­‐	  I	  just	  want	  this	  to	  be	  over	  no	  matter	  what	  it	  takes.	  	  	  I	  know	  how	  mad	  
                                                      Michael	  and	  the	  other	  guys	  are	  with	  Jowdy	  for	  not	  paying	  the	  loans	  back.	  	  	  Who	  does	  
                                                      that??	  
                                                      	  
                                                      [Kenner]:	  A	  protected	  criminal	  –	  that’s	  who.	  
	  


	                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         24	  
	  
Nolan,	  like	  Juneau,	  Kaiser,	  Peca,	  or	  Berard	  never	  presented	  to	  the	  Court	  any	  
potential	  settlement	  correspondences	  with	  Jowdy	  to	  capitalize	  their	  equity	  stakes—
that	  were	  turned	  down.	  	  Again,	  it	  is	  not	  Kenner's	  responsibility—after	  their	  
independent	  settlements	  were	  reached.	  	  	  
• Just	  the	  opposite,	  Kenner	  negotiated	  a	  $20	  million	  equity	  sale	  to	  a	  Jowdy-­‐friendly	  
     third-­‐party	  vis-­‐à-­‐vis	  an	  independent	  mediator	  in	  2012	  to	  settle	  the	  lion’s	  share	  of	  
     all	  the	  Jowdy	  thefts	  (from	  Hawaii	  loans,	  individual	  loans,	  the	  Mexico	  
     embezzlements,	  and	  the	  airplane	  embezzlements—see	  ECF	  667)	  and	  
     permanently	  separate	  Kenner	  and	  Kenner	  investors	  from	  Jowdy.	  	  	  Jowdy's	  
     attorneys	  and	  the	  FBI	  influence	  terminated	  the	  2012	  deal—because	  they	  did	  not	  
     want	  any	  new,	  unmanageable	  3rd-­‐party	  to	  look	  under	  the	  Danske-­‐Jowdy	  
     proverbial	  skirt	  and	  see	  the	  real	  books	  &	  record	  thefts	  (Ex.	  26).	  	  	  The	  FBI	  was	  
     aware	  (see	  redacted	  area).	  
	  
	  
               Jowdy	  Hawaii-­‐loans	  received	  from	  superseding	  indictment	  persons…	  
	  
The	  total	  funds	  traceable	  to	  the	  Jowdy	  loans	  from	  the	  named	  persons	  in	  the	  
superseding	  indictment	  equals	  $1.315	  million	  (ECF	  770	  at	  54),	  back-­‐traced	  as	  
follows	  (Id.	  at	  56-­‐57):	  
     1) Michael	  Peca	  ($240,000	  distributed	  to	  Jowdy	  thru	  Little	  Isle	  4’s	  capital	  
             account);	  
     2) Darryl	  Sydor	  ($200,000);	  
     3) Owen	  Nolan	  ($425,000);	  
     4) Steve	  Rucchin	  ($300,000);	  	  
     5) Bryan	  Berard	  ($150,000)…	  
	  
Thus—$1.315	  million	  is	  the	  top	  end	  of	  losses	  attributable	  to	  the	  Jowdy	  loans	  for	  the	  
entire	  Hawaii	  project—no	  more;	  and	  far	  less	  than	  $6,465,752	  (ECF	  1024	  at	  2-­‐4).	  
	  
	  
                                                 Northern	  Trust	  offsets	  	  
              (Northern	  Trust	  settlements—and	  Northern	  Trust	  interest	  payments)	  
     	  
                           2003-­‐09	  Northern	  Trust	  Settlement	  payment	  offsets…	  
	  
The	  Northern	  Trust	  legal	  settlement	  gross	  amounts	  need	  review	  via	  “in	  camera”	  
review	  by	  the	  Court	  (ECF	  1026	  at	  1,	  see	  item	  “2)”).	  
	  


	                                                                                                                                 25	  
As	  example:	  	  
(1)	  Nolan’s	  settlement	  with	  Northern	  Trust	  Bank	  of	  “$500,000”	  (Tr.2074)	  was	  
several	  hundred	  thousands	  of	  dollars	  more—before	  contingency	  fee	  payments	  to	  
the	  attorneys.	  Kristen	  Peca's	  victim	  impact	  statement	  identified	  the	  “35%”	  attorney	  
fees.	  	  	  	  Nolan's	  Northern	  Trust	  settlement	  exceeded	  his	  traceable	  funds	  to	  the	  alleged	  
Hawaii	  schemes.	  	  	  Plus,	  (2)	  Nolan	  received	  $592,87817	  between	  2003-­‐09	  via	  
interest	  from	  his	  collateralized	  investment	  strategy	  that	  he	  signed	  and	  authorized	  
regardless	  of	  his	  2015	  “memory”	  of	  anything	  (Tr.2065-­‐66).	  	  	  
	  
       Note:	  Nolan's	  2007	  text	  communication	  with	  Kenner	  identified	  he	  knew	  his	  
       Northern	  Trust	  funds	  were	  “tied	  up”—a.k.a.	  pledged	  (ECF	  668	  at	  272-­‐274);	  see	  
       Kenner	  trial	  exhibit	  210	  (intro’d	  at	  Tr.4205-­‐06)—with	  Nolan's	  19	  signed	  
       Northern	  Trust	  LOC	  documents,	  including	  independently	  signing	  to	  initiate	  his:	  	  
       • 2004	  Letter	  of	  Authorization	  (Ex.	  3	  at	  2);	  	  
       • 2004	  Extension	  of	  Credit	  (Ex.	  4	  at	  3:	  dated	  in	  his	  own	  handwriting—like	  all);	  
                     and	  	  
       • Multiple	  annual	  Disbursement	  Request	  &	  Authorizations	  (Ex.	  6)—identifying	  
                     the	  use	  of	  approximately	  $2.2	  million;	  see	  Upton.	  	  	  	  
       	  
“In	  camera”	  review	  is	  requested	  for	  Berard	  and	  Peca	  as	  well	  to	  affirm	  the	  gross	  
settlement	  amounts—which	  are	  the	  appropriate	  offsets,	  not	  the	  net	  settlements	  
(after	  contingency	  fees).	  
	  
• Peca	  testified	  he	  received	  “just	  over	  $600,000”	  (Tr.506);	  and	  	  
• Berard	  testified	  he	  received	  “roughly	  after	  lawyer	  fees	  and	  stuff,	  it	  was	  close	  to	  
       300,000”	  (Tr.3042).	  
	  
Both	  of	  these	  amounts	  (akin	  to	  the	  Nolan	  settlement)—even	  before	  the	  gross	  
settlement	  review	  are	  greater	  than	  the	  loans	  traceable	  to	  Jowdy	  initiating	  from	  their	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
17	  Nolan	  annual	  Northern	  Trust	  interest	  distributions—offsetting	  any	  cash	  investment	  risk	  

(referencing	  Nolan's	  Northern	  Trust	  banking	  records,	  stipulated	  at	  trial):	  
                             2004	                             $40,122	  
                             2005	                            $119,458	  
                             2006	                            $137,994	  
                             2007	                            $140,379	  
                             2008	                            $114,178	  
                             2009	                             $40,747	  
                                        Total:	  	          $592,878	  
	  

	                                                                                                                                                                                                                                 26	  
“capital	  account”	  “investments”	  (Ex.	  4	  at	  5,	  7)—reducing	  their	  loss	  to	  zero	  for	  
guideline	  factors	  and	  restitution.	  
	  
	  
                               2003-­‐09	  Northern	  Trust	  Interest	  payment	  offsets…	  
                                                             (Ex.	  27)	  
	  
The	  Hawaii-­‐LOC	  investors	  received:	  Nolan	  [$592,878],	  Peca	  [$300,052],	  Sydor	  
[$249,215],	  Rucchin	  [$210,113],	  and	  Berard	  [$129,314]	  totaling	  $1,481,572.	  	  	  	  
	  
Un-­‐named	  persons:	  Murray	  [$243,470],	  Gonchar	  [$144,339]	  and	  Norstrom	  
[$218,943]	  receipts	  totaled	  $606,752.	  	  	  	  
     • The	  government	  ignored	  all	  of	  these	  real-­‐time,	  annual	  payments—which	  are	  
             no	  different	  than	  the	  42.553%	  JV	  payments	  received	  in	  August	  2006	  (Ex.	  20).	  	  	  	  
	  
Note:	  If	  offset	  per	  statute,	  the	  traceable	  funds	  from	  the	  investors	  to	  the	  Jowdy	  loans	  
are	  fully	  reimbursed	  for	  Nolan,	  Peca,	  and	  Sydor	  solely	  with	  the	  investment-­‐interest	  
distributions,	  and	  almost	  for	  Berard	  and	  Rucchin;	  but	  with	  Berard	  fully	  overpaid	  for	  
“loss”	  considering	  his	  “roughly	  after	  lawyer	  fees	  and	  stuff,	  it	  was	  close	  to	  300,000”	  
(Tr.3042)—supra.	  	  	  Ignoring	  these	  offset	  receipts,	  as	  part	  of	  the	  alleged	  illegal	  
transactions,	  would	  provide	  a	  windfall	  of	  payments	  thru	  restitution,	  specifically	  
prohibited	  by	  statute.	  
	  
        	                Traceable	                Northern	  Trust	           Collateral	             Net	  investment	  
                        “investment”	                  settlement	         interest	  earned	                    amount	  	  
                      capital	  account	            amount—per	                (2003-­‐09)	                       (loss)	  
                       to	  Jowdy	  loan	          testimony	  (ø)	  
Peca	                       240,000	                   600,000	                  300,052	                        660,052	  
Nolan	                      425,000	                   500,000	                  592,878	                        667,878	  
Berard	                     150,000	                   300,000	                  129,314	                        279,314	  
Sydor	                      200,000	                        -­‐	                 249,215	                         49,215	  
Rucchin	  	                300,000	                        -­‐	                 210,113	                       (89,877)	  
	  
(Ø)	  –	  April	  22,	  2021	  (ECF	  1026),	  Kenner	  requested	  the	  Court	  verify	  “in	  camera”,	  the	  actual	  
gross	  settlement	  amounts.	  	  	  Upon	  information	  and	  beliefs,	  the	  settlement	  amounts	  
represented	  by	  Nolan	  and	  Peca	  were	  net	  of	  attorney	  fees	  (which	  are	  not	  deductible	  under	  
MVRA	  loss	  calculations).	  	  	  Berard	  testified	  his	  $300,000	  was	  net	  of	  attorney	  fees	  –	  believed	  
to	  be	  “35%”	  contingency	  fees	  and	  handled	  by	  Jowdy's	  attorneys	  with	  nudging	  from	  Galioto	  
towards	  Northern	  Trust	  to	  settle.	  	  The	  gross	  total	  would	  have	  been	  approximately	  $2.1	  
million-­‐-­‐$700,000	  greater.	  



	                                                                                                                                        27	  
	  
                                                         [-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐]	  
	  
Not	  to	  complicate	  matters,	  but	  the	  government	  did.	  	  	  Post-­‐sentencing,	  the	  
government	  further	  explained	  to	  the	  Court	  that	  the	  Jowdy	  transfers	  (the	  only	  
alleged	  illegal	  funds	  traceable	  to	  Nolan)	  were	  not	  part	  of	  the	  indictment,	  
conveniently	  explained	  for	  the	  first	  time	  to	  the	  Court	  3-­‐weeks,	  post-­‐sentencing	  (10-­‐
28-­‐2020,	  H'rg	  Tr.37):	  	  	  	  
	  
              [Government]:	  “Your	  Honor,	  as	  you’re	  aware,	  the	  crimes	  that	  were	  charged	  did	  
              not	  include	  the	  crime	  involving	  the	  funds	  that	  went	  to	  the	  resort.	  	  	  The	  
              government’s	  investigation	  was	  expansive,	  certainly	  took	  a	  number	  of	  years,	  
              and	  the	  government	  takes	  its	  time…the	  government	  or	  course	  as	  you	  know	  is	  
              required	  to	  do	  significant	  investigation	  and	  make	  sure	  that	  its	  position	  is	  
              justified.”	  
              	  
The	  government's	  reformative	  admission,	  11-­‐years	  after	  the	  investigation	  began,	  
was	  in	  direct	  contradiction	  to	  Hawaii	  LLC	  funds	  they	  insinuated	  as	  “stole[n]”	  by	  
Kenner	  throughout	  trial,	  to	  buy	  Kenner's	  Cabo	  equity	  (Tr.5996,	  5721,	  5722-­‐23,	  5744-­‐
45,	  5990,	  5991-­‐92,	  5707-­‐5709)—disregarding	  clear	  exculpatory	  evidence	  in	  their	  
possession	  (including	  FBI	  raw	  notes:	  Ex.	  2	  at	  12-­‐14	  [Jowdy],	  Ex.	  28	  at	  2	  [Jowdy],	  Ex.	  
29	  at	  8-­‐9	  [Gonchar],	  Ex.	  2	  at	  2,	  3,	  10	  [Kaiser]—et.al.).	  	  	  The	  government	  was	  deftly	  
aware—including	  from	  Jowdy	  himself	  for	  years	  before	  their	  opening	  remarks	  to	  the	  
contrary	  (Tr.31).	  	  	  
	  
Nolan	  has	  no	  loss	  for	  restitution	  (or	  loss	  related	  to	  guideline,	  for	  that	  matter—like	  
every	  other	  Hawaii	  investor	  creating	  unsettled	  reformative	  issues;	  See	  U.S.S.G.	  
Manual	  §	  6A1.3	  cmt.	  (2014))—certainly	  not	  $2.2	  million	  for	  Nolan.	  
	  
	  
                                                              Kaiser's	  “property”…	  
	  
Kaiser	  has	  no	  Hawaii	  loss	  (or	  otherwise)	  and	  testified	  to	  his	  full	  repayment	  (muffled	  
in	  his	  testimony,	  that	  changed	  as	  often	  as	  his	  cover-­‐ups	  required:	  see	  ECF	  628,	  and	  
10-­‐28-­‐2020,	  H'rg	  Tr.48-­‐50—both	  impeaching	  the	  government's	  star-­‐witness’	  trial	  
testimony).18	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
18	  “[D]etermining	  that	  a	  new	  trial	  was	  necessary,	  because	  lies	  of	  his	  key	  witness	  who	  ‘tied	  all	  

the	  pieces	  together’	  even	  as	  to	  matters	  affecting	  only	  his	  credibility,	  could	  have	  caused	  the	  
jury	  to	  reject	  his	  entire	  testimony	  and	  eliminate	  the	  foundation	  for	  conviction.”;	  United	  
States	  v.	  Wallach,	  935	  F.2d	  445,	  457-­‐8	  (2d	  Cir	  1991).	  


	                                                                                                                                                                                                                                                                                                                                                          28	  
	  
Kaiser	  testified	  that	  he	  was	  working	  in	  Mexico	  for	  Jowdy	  because	  “that’s	  the	  only	  
investment	  I	  have	  left”	  (Tr.1089)—referencing	  his	  alleged	  collateral	  transfer	  from	  
Kenner	  in	  2006,	  infra.	  	  	  	  Regardless	  of	  Kenner's	  forged	  name	  on	  the	  alleged	  
agreements	  (or	  photocopied)	  (Ex.	  30),	  Kaiser	  further	  affirmed	  to	  the	  Court	  “Baja	  
Ventures	  was	  transferred	  to	  me	  due	  to	  the	  unpaid	  Kenner	  loan”	  and	  “Jowdy	  signed	  
documents…to	  transfer	  Baja	  Ventures	  to	  me…”	  (ECF	  628	  at	  1).	  	  	  According	  to	  Kaiser's	  
2006	  agreement	  (authenticity	  aside),	  Kaiser	  affirmed	  his	  full	  re-­‐compensation	  over	  
15-­‐years	  ago;	  receiving	  over	  $150	  million	  of	  collateral	  by	  January	  2010	  for	  a	  $1	  
million	  “investment”	  (Ex.	  30)	  he	  has	  since	  juxtaposed	  as	  a	  “loan”	  (Tr.975-­‐76)—as	  it	  
fits	  his	  cover-­‐up	  of	  the	  day.	  	  	  	  
	  
Nevertheless	  (and	  ignored	  by	  Kaiser	  and	  the	  government	  to	  form	  their	  soliloquy	  
during	  trial),	  the	  banking	  records	  and	  implausible	  Kaiser	  misdirection	  story	  (of	  
“back	  pay”	  and	  “expenses”:	  Tr.1413-­‐14)	  verify	  that	  Kaiser	  actually	  received	  $1.176	  
million	  (Ex.	  20,	  21,	  31)	  one-­‐year	  after	  the	  “investment”	  as	  a	  horse-­‐trade	  (like	  
Manfredi’s	  similar	  signature-­‐hostage-­‐ploy:	  Ex.	  19).	  	  	  July	  2006,	  Kaiser	  acknowledge	  
by	  signature	  that	  “the	  risks	  attendant	  with	  your	  investments	  should	  be	  greatly	  
reduced	  by	  the	  return	  of	  your	  capital…”;	  see	  Upton	  and	  Horvath.19	  	  	  Kaiser's	  surreal	  
explanation	  at	  trial	  was	  despite	  a	  “confront[ation]”	  (Tr.893:	  which	  never	  happened,	  
see	  his	  arbitration	  testimony,	  Ex.	  15)	  with	  Kenner	  over	  his	  friends	  &	  family’s	  $1	  
million	  “investment/loan”(??),	  yet	  he	  chose	  to	  not	  to	  “read	  through	  the	  whole	  
document”	  (Tr.1132-­‐34)	  before	  signing	  it.	  
	  
• Kaiser	  has	  been	  fully	  recompensed	  by	  his	  own	  (1)	  signature-­‐confirmation	  (Ex.	  
       19);	  (2)	  testimony	  (Tr.1089);	  (3)	  submitted	  collateral	  agreement	  (Ex.	  30—and	  
       Jowdy	  transfer	  document:	  Ex.	  37)—and	  reality.	  	  Thus—he	  is	  not	  a	  victim	  of	  the	  
       Hawaii	  transaction.	  
	  
Nearly	  a	  century-­‐and-­‐a-­‐half	  later—the	  Second	  Circuit	  still	  applies	  the	  stunningly	  
apposite	  precedent	  	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
	  
19	  Horvath	  v.	  Banco	  Comercial	  Portugues,	  S.A.	  and	  Millennium	  BCP	  Bank,	  N.A.,	  461	  Fed.	  Appx.	  

61;	  2012	  U.S.	  App.	  LEXIS	  3012	  (2nd	  Cir	  2012)	  (citing	  AXA	  Versichherrung	  AG	  v.	  N.H.	  Ins.	  Co.,	  
391	  F.	  App’x	  25,	  30	  (2nd	  Cir	  2010)	  (summary	  order)	  (“If	  the	  signor	  could	  read	  the	  
instrument,	  not	  to	  have	  read	  it	  was	  gross	  negligence;	  if	  he	  could	  not	  read	  it,	  not	  to	  procure	  it	  
to	  be	  read	  was	  equally	  negligent;	  in	  either	  case	  the	  writing	  binds	  him.”);	  PaineWebber	  Inc.	  v.	  
Bybyk,	  81	  F.3d	  1193,	  1201	  (2d	  Cir	  1996)	  (Parties	  are	  bound	  by	  documents	  expressly	  
incorporated	  by	  reference	  into	  agreements	  to	  which	  they	  manifest	  their	  assent).	  
	  


	                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         29	  
            “It	  will	  not	  do	  for	  a	  man	  to	  enter	  into	  a	  contract,	  and,	  when	  called	  upon	  to	  
            respond	  to	  its	  obligations,	  to	  say	  that	  he	  did	  not	  read	  it	  when	  he	  signed	  it,	  or	  
            did	  not	  know	  what	  it	  contained.”	  Upton	  v.	  Tribilcock,	  91	  U.S.	  45,	  50,	  23	  L.	  Ed.	  
            203	  (1875)	  (Hetchkop	  v.	  Woodlawn	  at	  Grassmere,	  Inc.,	  116	  F.3d	  28,	  34	  (2d	  Cir	  
            1997))	  (holding	  persons	  have	  a	  “basic	  responsibility…to	  review	  a	  document	  
            before	  signing	  it.”)	  
	  
	  
                             Kenner	  is	  not	  the	  proximate	  cause	  of	  non-­‐payments	  	  
                                   from	  investments	  in	  the	  instant	  case…	  
	  
In	  the	  context	  of	  Cabo	  san	  Lucas	  investors	  being	  victims	  of	  Kenner's	  (somehow—yet	  
never	  being	  charged	  with	  it—supra),	  Kenner	  offered	  in	  2007	  to	  buy	  out	  each	  
investor	  from	  their	  CSL	  investment	  upon	  first	  discovery	  of	  the	  Jowdy	  
embezzlements	  and	  refusal	  to	  repay	  the	  Hawaii-­‐loan	  debt	  (10-­‐5-­‐2020,	  Sentencing	  
H'rg	  Tr.56-­‐57)	  (infra—see	  Attorney	  Madia	  May	  17,	  2007	  “update”:	  previously	  
verified	  by	  Kaiser	  to	  the	  FBI	  in	  2010,	  Ex.	  2	  at	  3).	  	  	  Kenner	  identified	  thru	  the	  Hawaii	  
corporate	  attorney	  that	  he	  would	  buy	  out	  anyone	  at	  that	  time	  (with	  no	  takers	  for	  the	  
offer	  in	  2007)	  	  
	  
              [Madia]:	  “Phil	  has	  offered	  to	  buy	  any	  or	  all	  of	  you	  out	  of	  the	  contributions	  to	  
              CSL	  Properties.	  	  	  We	  do	  not	  know	  if	  our	  Mexico	  legal	  efforts	  will	  be	  successful.	  	  
              And	  Phil	  wants	  to	  make	  it	  clear	  that	  you	  can	  cash	  out	  now,	  if	  you	  want.	  	  Just	  
              contact	  me	  and	  I	  will	  handle	  the	  paperwork	  with	  you	  and	  your	  personal	  
              attorneys.”	  (Ex.	  13)	  (Read	  into	  the	  sentence-­‐day	  transcript	  records	  as	  a	  
              mitigating	  factor:	  10-­‐5-­‐2020,	  Sentence	  Tr.56).	  
	  
	  
      Kaiser's	  self-­‐admissions	  that	  he	  impeded	  most	  of	  the	  recovery	  in	  the	  instant	  case…	  
	  
Kaiser	  admitted	  he	  is	  the	  reason	  investors	  did	  not	  recover	  their	  $2.3	  million	  (CSL	  
Properties	  2006,	  LLC	  total	  investment:	  see	  Ex.	  13)	  that	  Jowdy	  offered	  them	  in	  the	  
“Silverpeak”	  buy	  out	  deal	  thru	  Masood	  Bhatti	  (regardless	  of	  their	  criminal	  but	  
protected	  foreseeable	  plans)	  (ECF	  628).	  	  Kaiser	  said	  because	  of	  his	  intervention	  (like	  
a	  self-­‐proclaimed	  super-­‐hero	  for	  the	  2nd	  time)	  
              “I	  can	  only	  say	  thanks	  to	  the	  government,	  otherwise	  the	  victims	  would	  have	  
              been	  victimized	  again.	  	  I	  was	  the	  person	  who	  complained	  to	  the	  government…”	  
              (Id.	  at	  2)	  	  	  
	  



	                                                                                                                                           30	  
Yet—now,	  the	  CSL	  investors	  cannot	  get	  a	  deal	  struck	  years	  later—with	  Jowdy	  or	  
Danske	  who	  the	  government	  is	  terrified	  to	  prosecute	  (for	  obvious	  reasons).	  	  Kenner	  
raised	  these	  non-­‐settlement	  plans	  of	  Jowdy	  to	  the	  Court	  since	  2016	  thru	  
submissions	  (as	  a	  pattern	  since	  Kenner’s	  first	  confrontation	  with	  Jowdy	  in	  2006).	  
	  
The	  Court	  must	  note	  a	  few	  items,	  here,	  related	  to	  Berard	  and	  Kaiser's	  interjection	  in	  
the	  Jowdy-­‐defense	  (et.al.)	  from	  2011-­‐2017	  (until	  Jowdy	  and	  attorney	  Harvey	  used	  
them	  up	  like	  Calamity	  Jane—and	  then	  fired	  them):	  
           	  
First—Kaiser	  testified	  regarding	  the	  Constantine-­‐Eufora	  matter	  that	  he,	  alone,	  
convinced	  Eufora	  investors	  not	  to	  take	  Constantine's	  buyout	  offer	  in	  2010	  of	  50%	  
(or	  whatever	  they	  may	  have	  negotiated),	  removing	  the	  option	  in	  the	  first	  instance	  
from	  the	  investors—wholly	  verifying	  intrinsic	  value	  in	  Eufora	  (Tr.1065-­‐67):	  
           Q	  What,	  if	  anything,	  did	  you	  hear	  Mr.	  Constantine	  say?	  
           	  
           A	  [Kaiser]:	  He	  called	  up	  all	  three	  individuals	  and	  he	  asked	  them	  if	  they	  were	  
           interested	  in	  selling	  their	  Eufora	  shares	  for	  half	  of	  what	  they	  paid	  for	  them.	  
           	  
           Q	  What,	  if	  anything,	  did	  they	  respond,	  that	  you	  heard?	  
           	  
           A	  [Kaiser]:	  They	  said	  yes,	  for	  sure,	  I'll	  sell	  it.	  
           	  
           Q	  What	  did	  you	  do	  afterwards?	  
           	  
           A	  [Kaiser]:	  After	  he	  hung	  up	  the	  phone,	  I	  said	  a	  few	  curse	  words,	  I	  guess.	  And	  
           then	  I	  proceeded	  to	  call	  all	  three	  individuals	  up,	  Bryan	  [Berard],	  Jason	  
           [Woolley],	  and	  Greg	  [deVries]	  and	  said,	  Don't	  sell	  your	  shares.	  This	  is	  up	  hill.	  
           	  
           Q	  Why	  did	  you	  do	  that?	  
           	  
           A	  [Kaiser]:	  Because	  he	  had	  patents,	  I'd	  seen	  the	  documentation,	  and	  it	  was	  
           about	  to	  go	  big,	  and	  they	  deserved	  to	  know.	  
           	  
Second—Kaiser	  helped	  stop	  the	  recovery	  of	  $2.3	  million	  of	  CSL	  investments	  in	  the	  
“Silverpeak[’s]”	  deal	  (ECF	  628	  at	  2)—supra;	  and	  	  
	  
Third—Berard	  (like	  Kaiser)	  confirmed	  that	  his	  strong-­‐armed,	  thugery	  as	  Jowdy's	  
goon	  (acknowledged	  to	  the	  FBI	  in	  2014	  by	  Jowdy-­‐victim,	  Gaudet:	  Ex.	  17,	  ¶9—and	  
text	  threats	  against	  Murray	  and	  deVries,	  and	  others,	  of	  USA	  litigation	  from	  
Jowdy/Harvey	  versus	  any	  person	  who	  gave	  criminal	  testimony	  against	  Jowdy	  in	  


	                                                                                                                                       31	  
Mexico:	  ECF	  668	  at	  21-­‐23,	  f.12)	  was	  perceived	  as	  delaying	  or	  contributing	  to	  Jowdy's	  
ongoing	  non-­‐payment	  of	  the	  Hawaii-­‐loans	  (ECF	  553—and	  notwithstanding	  the	  
government's	  reluctance	  to	  help:	  ECF	  554)	  and	  continuing	  Cabo-­‐Danske	  
embezzlements	  from	  the	  investors	  (10-­‐5-­‐2020	  Sentencing	  H'rg	  Tr.11):	  	  
                                                      [Berard]:	  “To	  this	  very	  day,	  some	  former	  NHL	  players	  think	  I	  had	  something	  to	  
                                                      do	  with	  them	  not	  getting	  their	  money”.	  	  	  
	  
Kaiser	  and	  Berard	  were	  the	  proximate	  cause;	  interjecting	  their	  will	  on	  the	  investors	  
in	  Cabo	  and	  Eufora;	  not	  Kenner.	  	  	  	  
	  
The	  facts	  are	  clear:	  	  	  	  
(1) Berard	  was	  a	  Jowdy	  paid	  henchman,	  threatening	  litigation	  versus	  investors	  to	  
                           protect	  his	  job	  and	  his	  boss;	  no	  different	  than	  Kaiser's	  fabricated	  testimony	  in	  
                           the	  Mexico	  courtroom	  that	  his	  name	  was	  forged	  on	  the	  Stumpel-­‐Mexico	  affidavit	  
                           (ECF	  112-­‐9	  at	  1-­‐4)	  (disproven	  again	  by	  a	  2012-­‐FBI	  recording;	  this	  time	  by	  
                           Berard’s	  affirmation	  of	  signing	  the	  documents	  in	  the	  Mexico	  courthouse	  with	  
                           Kaiser	  and	  their	  Mexico	  attorney	  for	  Stumpel—absent	  Kenner:	  ECF	  668	  at	  177-­‐
                           78,	  f.90)—and	  
                           	  
(2) Kaiser	  and	  Berard	  are	  the	  proximate	  causation	  of	  any	  non-­‐repayment	  in	  the	  
                           Eufora	  transaction	  since	  2009-­‐10	  (somehow	  now	  deemed	  as	  without	  value	  for	  
                           guideline	  and	  restitution:	  see	  Berard	  sentence	  day	  letter	  for	  Constantine)—and	  
                           the	  non-­‐recovery	  of	  the	  CSL	  Properties	  2006,	  LLC,	  $2.3	  million	  capital	  
                           contributions	  in	  the	  Cabo	  transaction20	  (unrelated	  to	  the	  instant	  case—but	  
                           morphed	  into	  a	  nexus	  thru	  prosecutorial	  necessity).	  	  	  
	  
                           Note:	  the	  government	  affirmed	  10-­‐28-­‐2020	  that	  Jowdy's	  receipt	  of	  the	  Hawaii	  
                           loans	  in	  2004-­‐06	  (government-­‐forfeiture-­‐44)	  was	  not	  part	  of	  the	  indictment—a	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
20	  Attorney	  Madia	  addressed	  this	  exact	  issue	  in	  his	  May	  17,	  2007	  “update”	  (Ex.	  13)	  (verified	  

by	  Kaiser	  to	  the	  FBI	  thus	  known	  and	  authenticated	  to	  Galioto	  since	  October	  2010:	  Ex.	  2	  at	  3)	  	  
          [Attorney	  Madia]:	  “Phil	  discussed	  [with	  Jowdy	  and	  Najam]	  misrepresentations	  and	  
          documentation	  issues	  raised	  by	  Phil	  at	  our	  last	  conference	  call	  including	  the	  $2.3	  
          million	  capital	  account	  for	  CSL	  Properties,	  2006,	  LLC	  (your	  investment	  LLC	  as	  
          attached)	  and	  the	  $5	  million	  capital	  account	  for	  Baja	  Ventures	  2006,	  LLC	  (the	  
          investment	  LLC	  for	  Phil,	  Stumpel,	  and	  Lehtinen	  that	  made	  all	  the	  initial	  investments	  
          before	  Lehman	  agreed	  to	  fund).	  	  Phil	  discussed	  the	  40%	  (Baja	  Ventures	  2006)	  –	  the	  
          40%	  (CSL)	  –	  20%	  (Jowdy)	  equity	  split	  getting	  fixed	  that	  Jowdy	  changed	  for	  the	  closing	  
          with	  promised	  to	  reapplicate	  post	  funding…This	  also	  included	  their	  refusal	  to	  now	  
          address	  the	  Hawaii	  loan	  repayments	  like	  they	  don’t	  exist.	  	  Tommy	  Constantine	  and	  
          John	  Kaiser	  have	  been	  urging	  Phil	  not	  to	  sue	  Jowdy.	  	  They	  want	  to	  negotiate	  with	  
          Jowdy	  through	  Tommy.”	  	  	  (10-­‐5-­‐2020,	  Sentencing	  H'rg	  Tr.53-­‐54)	  
	  


	                                                                                                                                                                                                                       32	  
                           detail	  that	  took	  on	  a	  life	  of	  its	  own	  during	  and	  since	  trial	  as	  a	  lynchpin	  item	  the	  
                           government	  repeatedly	  lied	  about	  to	  the	  jury—fully	  knowing	  its	  prejudicial	  
                           benefit	  to	  the	  prosecution	  (Tr.5996,	  5721,	  5722-­‐23,	  5744-­‐45,	  5990,	  5991-­‐92,	  
                           5707-­‐5709).	  	  	  	  
	  
                           Fortunately	  (only	  post-­‐trial),	  it	  contradicted	  their	  forfeiture	  submissions	  of	  
                           government-­‐forfeiture-­‐36	  and	  government-­‐forfeiture-­‐44.	  	  	  The	  Court	  never	  
                           reconciled	  this	  lynchpin	  item	  after	  its	  outrageous	  prejudice,	  when	  it	  should	  not	  
                           have	  been	  considered	  in	  the	  criminal	  case,	  in	  the	  first	  place	  according	  to	  the	  
                           government…conveniently	  admitted	  post-­‐sentencing	  (10-­‐28-­‐2020,	  H'rg	  Tr.37).	  
	  
Kaiser's	  Baja	  Ventures	  2006	  affirmations	  (according	  to	  his	  testimony	  is	  his	  full	  
recompense):	  There	  are	  no	  funds	  traceable	  in	  government-­‐forfeiture-­‐36	  from	  Kaiser	  
to	  the	  Cabo	  resort,	  nor	  is	  Kaiser	  a	  member	  of	  the	  original	  Baja	  Ventures	  2006	  or	  CSL	  
Properties	  2006,	  LLC.	  	  	  Thus—Kaiser's	  reference	  of	  “the	  only	  investment	  I	  have	  left”	  
is	  vis-­‐à-­‐vis	  his	  assertion	  about	  the	  two	  fabricated	  agreements	  (actually	  referring	  to	  
the	  2005	  transactions	  as	  “investments”	  (Ex.	  30)	  not	  “loans”:	  Tr.975—et.al.).	  	  	  	  
• Kenner's	  name	  is	  forged—or	  photocopied	  on	  both	  documents,	  but	  Kaiser	  
       presented	  to	  this	  Court	  as	  authentic	  to	  affirm	  his	  collateral	  received	  in	  2006.	  	  	  
	  
Part	  of	  the	  Kaiser-­‐Jowdy	  pay-­‐for-­‐play	  graft:	  These	  collateral	  agreements,	  lacking	  
most	  elements	  of	  reality,	  were	  first	  presented	  during	  Jowdy's	  2014	  Delaware	  
defense	  case	  versus	  deVries,	  Murray	  and	  other	  Jowdy	  Hawaii-­‐Mexico	  investors	  (Exs.	  
30,	  38).	  	  On	  Kaiser's	  behalf,	  Jowdy	  also	  signed	  a	  2014	  letter	  yielding	  Kaiser	  the	  Baja	  
Ventures	  2006	  equity	  (without	  standing	  to	  do	  so—but	  irrelevant	  in	  Jowdy's	  cover-­‐
up	  world:	  Ex.	  38).	  	  	  This	  2006,	  $150	  million	  collateral	  agreement	  should	  have	  
“[un]ruined”	  Kaiser's	  life	  (Tr.1089,	  5753	  [summation	  mis-­‐representation])—if	  he	  
could	  recall	  what	  fabrication	  he	  was	  presenting	  at	  that	  testimonial	  moment.	  
	  
Regardless,	  per	  Kaiser's	  own	  testimony	  and	  fabricated	  documents,	  he	  has	  been	  fully	  
reimbursed	  since	  2006,	  but	  no	  later	  “December	  2009”	  (Ex.	  30)	  (1-­‐½	  years	  before	  he	  
was	  employed	  by	  Jowdy—despite	  never	  raising	  the	  prior	  Baja	  Ventures	  2006	  equity	  
status	  with	  anyone	  until	  Kenner	  was	  arrested).21	  	  	  	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
21	  As	  part	  of	  another	  Kaiser-­‐laden	  temporal	  anomaly,	  he	  was	  present	  January	  5-­‐6,	  2010	  for	  

the	  2-­‐day	  Jowdy	  California	  depositions	  with	  Jowdy	  (Ex.	  62).	  	  	  Kaiser's	  presence	  would	  have	  
been	  only	  5-­‐days	  after	  he	  became	  the	  largest	  Cabo	  san	  Lucas	  shareholder—but	  Kaiser	  said	  
nothing	  to	  the	  Jowdy	  attorneys,	  the	  investors’	  attorneys,	  or	  Kenner	  while	  video	  and	  steno	  
were	  being	  recorded.	  	  If	  actually	  true,	  Kaiser	  would	  have	  immediately	  asked	  to	  be	  added	  as	  
a	  plaintiff	  to	  the	  DCSL	  lawsuit—or	  alt	  least	  recognized	  by	  every	  related	  party	  with	  Kenner	  
present	  as	  well.	  	  	  He	  did	  nothing.	  


	                                                                                                                                                                                                                                 33	  
	  
Considering	  Galioto	  was	  aware	  that	  Kaiser	  and	  Berard	  stole	  the	  Arizona	  renovation	  
property	  title	  thru	  “fraudulent	  transfer”	  (Ex.	  9,	  ¶	  57)	  and	  the	  Sag	  Harbor	  (LedBetter)	  
title	  from	  Kenner	  via	  forged	  and	  fabricated	  documents	  (Ex.	  7)—the	  $150	  million	  (or	  
so)	  Baja	  Ventures	  2006	  equity	  theft	  was	  just	  business-­‐as-­‐usual	  for	  the	  Jowdy-­‐
conspirators.	  	  	  To	  complete	  their	  graft—all	  they	  had	  to	  do	  was	  cooperate	  with	  
Galioto’s	  theme	  that	  Kenner	  “stole	  all	  of	  the	  Hawaii	  money	  and	  never	  gave	  it	  –	  the	  
loan	  money	  -­‐-­‐	  to…uhhhh…Jowdy”	  (see	  Kristen	  Peca	  2012-­‐FBI	  recoding)	  and	  lie	  to	  a	  
U.S.	  District	  Federal	  Court:	  as	  a	  simple	  matter.	  	  Piece-­‐of-­‐cake!	  
	  
None	  of	  this	  considers	  the	  simple	  facts	  that:	  1)	  Kaiser	  signed	  off	  on	  his	  full	  Hawaii	  
repayment	  (Ex.	  19);	  and	  2)	  Kaiser	  was	  repaid—yet	  abhorrently	  testifying	  that	  
$1.176	  million	  was	  paid	  to	  him	  in	  August	  2006	  (Ex.	  20)	  for	  “back	  pay”	  and	  “expenses”	  
(Tr.1413-­‐14)—$816,000	  in	  cash	  transfers	  (in	  addition	  to	  a	  separate	  $360,000	  
transfer	  agreement	  with	  Kenner	  [Ex.	  21]	  that	  propelled	  Kaiser	  into	  the	  Managing-­‐
Member	  role	  in	  Hawaii:	  Ex.	  31).	  	  	  The	  Court	  should	  recall	  that	  Kenner	  requested	  an	  
evidentiary	  hearing	  to	  have	  “in	  camera”	  2006	  or	  2007	  tax	  returns	  for	  Kaiser	  viewed	  
by	  the	  court	  to	  substantiate	  the	  “$195,000”	  Kaiser	  testified	  was	  “back	  pay”	  (Tr.988)	  
(simplified	  with	  IRS	  criminal	  agent	  Wayne	  involved	  in	  the	  case)—or	  the	  production	  
of	  even	  $1,000	  of	  expenses	  paid	  to	  the	  Hawaii	  project	  by	  Kaiser	  worthy	  of	  
reimbursements,	  let	  alone	  $605,000.	  	  	  	  They	  simply	  do	  not	  exist.	  	  	  	  The	  Court,	  for	  
what	  it	  is...	  should	  recognize	  the	  complicity	  of	  the	  government,	  allowing	  Kaiser’s	  
surreal	  testimony,	  again	  defying	  reality	  (See	  Napue).	  	  	  	  	  
	  
Referencing	  Kaiser's	  2006	  payouts	  of	  $1.176	  million	  (Ex.	  20),	  Kaiser	  signed	  the	  July	  
2006	  JV	  disclosure	  (Ex.	  19	  at	  7),	  verifying	  he	  was	  fully	  recompensed	  for	  the	  2005	  
transactions	  (Id.	  at	  6).	  	  	  Kaiser's	  signed	  disclosure	  confirmed	  (ECF	  892	  at	  23);	  see	  
Upton:	  
              “the	  risks	  attendant	  with	  your	  investments	  should	  be	  greatly	  reduced	  by	  the	  
              return	  of	  your	  capital…”	  	  
	  
For	  four	  (4)	  independent	  reasons,	  Kaiser's	  $1,000,000	  MVRA	  amount	  should	  be	  
zero:	  	  
       (1) Kaiser	  signed	  off	  on	  his	  repayment	  with	  the	  JV	  disclosure;	  	  
       (2) Kaiser's	  bank	  records	  verify	  he	  received	  100%	  of	  the	  funds;	  	  
       (3) Kaiser	  cannot	  authenticate	  a	  single	  dollar	  of	  “back	  pay”	  or	  “expenses”	  to	  the	  
              Hawaii	  project;	  and	  	  


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
	  


	                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         34	  
       (4) Kaiser	  produced	  a	  collateral	  agreement	  in	  the	  Delaware	  case	  along	  with	  
           Jowdy's	  transfer	  letter	  that	  compensated	  Kaiser	  with	  over	  $150	  million	  of	  
           equity	  in	  the	  Cabo	  resort	  of	  the	  $1,000,000	  he	  borrowed	  from	  his	  friends	  and	  
           family	  in	  2005.	  
	  
Note:	  Further	  dissolving	  any	  perceived	  integrity,	  Kaiser	  testified	  that	  he	  repaid	  his	  
friends	  &	  family	  (Tr.980)	  for	  the	  $1	  million	  he	  borrowed,	  but	  in	  reality,	  as	  the	  
government	  always	  knew,	  Kaiser	  sent	  Kenner	  a	  2011	  text	  (just	  prior	  to	  accepting	  his	  
turn-­‐coat	  job	  with	  Jowdy—like	  Berard)	  that	  verified	  he	  never	  re-­‐paid	  his	  mother	  
(Ethel),	  Vincent	  Tesoriero	  (a	  9-­‐11	  hero),	  or	  Tesoriero’s	  parents	  any	  of	  the	  $1	  million	  
deposits	  from	  August	  2005	  (Ex.	  18)	  (ECF	  985	  at	  12-­‐13,	  f.12)—supra.	  
	  
It	  is	  illogical	  why	  Kaiser	  would	  have	  paid	  Kenner	  “100k”	  in	  July	  2011	  (not	  the	  other	  
way	  around)	  if	  Kenner	  had	  allegedly	  “ruined”	  his	  life	  (Tr.1089)	  by	  not	  repaying:	  (a)	  
millions	  to	  him	  from	  the	  2005	  Hawaii	  transactions	  (a	  proven	  lie)	  (Exs.	  20,	  21)	  and	  
(b)	  the	  2006-­‐07	  California	  transaction	  (another	  documented	  lie	  by	  Kaiser)	  (ECF	  668	  
at	  223-­‐226).	  
	  
In	  addition	  to	  confirming—via	  July	  2011	  text—the	  money	  he	  still	  owed	  Kenner,	  
Tesoriero	  and	  his	  mother,	  Ethel,	  from	  the	  2005	  Hawaii	  transactions	  (despite	  lying	  to	  
the	  Court	  that	  he	  repaid	  them:	  Tr.980),	  Kaiser	  reconfirmed	  he	  still	  owed	  his	  brother	  
Keith	  “380k”	  he	  took	  from	  him	  for	  some	  Vegas	  transaction	  with	  Constantine	  as	  he	  
explained	  to	  the	  FBI	  in	  2010	  (Ex.	  1a	  at	  7)—when	  in	  reality	  he	  actually	  stole	  the	  
money	  and	  used	  it	  to	  buy	  land	  from	  Kenner	  in	  Mexico	  via	  notarized	  document	  (Ex.	  
32	  at	  3),	  fully	  known	  to	  Galioto,	  Wayne	  and	  AUSA	  Beckman	  (Id	  at	  2).	  
	  
After	  a	  herculean	  effort	  to	  disseminate	  the	  variations	  of	  Kaiser	  lies,	  fraud	  by	  fraud,	  
only	  one	  resolution	  can	  be	  reached:	  Kaiser	  has	  been	  fully	  repaid	  any	  number	  of	  
ways	  you	  dissect	  his	  evidentiary	  representations	  &/or	  testimonies	  (to	  fit	  his	  cover-­‐
up-­‐of-­‐the-­‐day).	  	  	  Kaiser	  has	  no	  loss	  under	  any	  metric.	  
	  
	  
                                                           The	  Hawaii	  LLC…	  
	  
Michael	  Peca	  verified	  thru	  testimony	  to	  the	  2011	  Grand	  Jury	  that	  he	  expected	  his	  
entire	  “capital	  account”	  investment	  funds	  to	  be	  used	  for	  (ECF	  986-­‐1).	  	  Peca	  
confirmed	  that	  his	  $1.8[75]	  million	  capital	  account	  investment	  was	  expected	  by	  him	  
to	  contribute	  to	  the	  “short-­‐term	  loan	  to	  Mr.	  Jowdy,	  because	  at	  the	  time	  Cabo	  –	  we	  
hadn’t	  gotten	  the	  lending	  from	  Lehman	  Brothers	  yet”	  (Id.	  at	  30-­‐31).	  	  Peca	  testified	  (in	  
Grand	  Jury	  secrecy):	  


	                                                                                                                                35	  
	  
           Q:	  When	  you	  signed	  those	  papers,	  where	  do	  you	  think	  that	  money	  was	  going?	  
           	  
           A	  [Michael	  Peca]:	  It	  was	  going	  to	  a	  capital	  account	  for	  Little	  Isle	  4.	  
           	  
           Q:	  How	  much	  did	  you	  put	  into	  Little	  Isle	  4?	  
           	  
           A	  [Michael	  Peca]:	  “$100,000	  cash	  investment	  that	  was	  going	  towards	  that.	  
           Then	  we	  had	  lines	  of	  credit.	  I	  had	  one	  out	  for	  $1.7	  million	  that	  was	  going	  to	  be	  
           used	  at	  the	  time.	  Here’s	  where	  a	  lot	  of	  the	  cross	  starts	  to	  happen.	  A	  short-­‐term	  
           loan	  to	  Mr.	  Jowdy,	  because	  at	  the	  time	  Cabo	  –	  we	  hadn’t	  gotten	  the	  lending	  
           from	  Lehman	  Brothers	  yet.	  We	  made	  a	  short-­‐term	  loan	  until	  the	  lending	  came	  
           in.	  Once	  the	  lending	  came	  through	  they	  were	  to	  pay	  back	  the	  loan,	  I	  think	  in	  the	  
           neighborhood	  of	  five-­‐and-­‐a-­‐half	  million	  dollars,	  on	  the	  closing.	  It	  was	  never	  
           paid	  back.	  And	  then	  communication	  basically	  seized	  at	  that	  point	  from	  him	  
           [Jowdy].	  That	  was	  kind	  of	  the	  whole	  sticking	  point	  as	  far	  as	  me	  and	  the	  other	  
           guys	  with	  Mr.	  Jowdy.	  
           	  
           The	  1.7	  along	  with	  the	  $100,000	  and	  whatever	  else	  put	  in	  this	  a	  capital	  
           account,	  Little	  Isle	  4,	  I	  believe.	  The	  Capital	  account	  was	  loaned	  to	  Ken	  Jowdy,	  
           our	  business	  partner,	  so	  there	  is	  no	  need	  at	  the	  time	  to	  be	  worried	  about	  
           anything.	  The	  money	  was	  loaned	  to	  Ken	  Jowdy	  to	  basically	  help	  some	  of	  the	  
           purchase	  of	  the	  Cabo	  property	  so	  we	  can	  get	  the	  funding.	  And	  then	  it	  was	  
           supposed	  to	  [be]	  a	  short-­‐term	  loan.	  
     	  
Peca	  further	  verified	  that	  his	  LOC	  funds	  were	  available	  to	  pay	  all	  Little	  Isle	  4	  
expenses,	  including	  other	  LOC	  payments	  (Id.	  at	  45):	  
     Q:	  Would	  you	  have	  authorized	  your	  line	  of	  credit	  to	  be	  transferred	  to	  pay	  his	  line	  of	  
     credit	  off?	  
     	  
     A	  [Michael	  Peca]:	  I	  think,	  I	  don’t	  think	  they	  came	  in	  separately	  to	  that	  extent.	  	  It	  
     was	  all	  in	  one	  account.	  
	  
The	  Court	  acknowledged	  Peca’s	  unequivocal	  testimony	  of	  Jowdy	  loan	  knowledge	  
after	  re-­‐canting	  his	  original	  direct-­‐examination	  ambiguity	  of	  “just...Hawaii”	  (Tr.422).	  
Peca	  verified	  his	  “truthful”	  knowledge	  of	  the	  Jowdy-­‐loans	  (Tr.498,	  650)—just	  as	  the	  
controlling,	  corporate	  By-­‐Laws	  authorized	  (Ex.	  36:	  Tr.4458-­‐59).	  	  The	  Court	  
acknowledged	  Peca	  (ECF	  501	  at	  9,	  Tr.499):	  




	                                                                                                                                           36	  
           [Court]:	  However,	  he	  admitted	  that	  he	  had	  testified	  before	  the	  grand	  jury	  that	  
           he	  was	  aware	  of	  a	  short-­‐term	  loan	  made	  to	  Jowdy	  using	  Little	  Isle	  IV’s	  capital	  
           account.	  
	  
After	  applying	  Peca’s	  “fungible”	  money	  (Tr.4024	  [Wayne]—and	  Tr.760	  [Kristen	  
Peca]),	  there	  is	  zero	  loss	  from	  the	  $1.315	  million	  loans	  traced	  to	  Jowdy—and	  zero	  
loss	  resulting	  from	  the	  Constantine	  consulting	  payments:	  with	  either	  accountable	  to	  
named	  individuals	  in	  the	  superseding	  indictment	  (ECF	  214).	  	  	  	  
	  
Under	  any	  counting	  method,	  no	  more	  than	  $1.315	  million	  can	  be	  attributed	  to	  begin	  
the	  causal	  analysis	  followed	  by	  the	  offset	  calculations	  (ECF	  770,	  Appendix	  1	  at	  54);	  
not	  $10.794	  million	  (ECF	  812	  at	  5-­‐6).	  	  
	  
Originating	  from	  capital	  account	  contributions	  as	  Peca	  (ECF	  986-­‐1	  at	  30-­‐31),	  Sydor	  
(Ex.	  40	  at	  19-­‐21,	  25-­‐26),	  and	  Stevenson	  (Ex.	  61	  at	  17-­‐18)	  also	  testified	  they	  expected	  
Jowdy	  to	  receive	  the	  Little	  Isle	  4	  capital	  account	  funds	  for	  the	  loan	  to	  a	  2011	  SDNY	  
GJ)—totaling	  $1.315	  million:	  
       6) Peca	  ($240,000	  distributed	  to	  Jowdy	  thru	  LI4’s	  capital	  account);	  
       7) Sydor	  ($200,000…);	  
       8) Nolan	  ($425,000…);	  
       9) Rucchin	  ($300,000…);	  	  
       10) Berard	  ($150,000…).	  
	  
Sydor’s	  2011	  SDNY	  Grand	  Jury:	  	  Sydor	  identified	  that	  his	  “line	  of	  credit	  originally	  
use[d]	  to	  invest	  in	  Little	  Isle	  LLC”	  (Ex.	  39:	  not	  produced	  by	  Northern	  Trust	  Bank	  in	  the	  
Northern	  Trust	  subpoena	  at	  trial)	  were	  his	  “1,223,758.33”	  “paid	  to	  others	  on	  
Borrower’s	  behalf”.	  	  	  Sydor	  testified	  his	  LOC	  funds	  were	  authorized	  by	  him	  for	  “Philip	  
A.	  Kenner	  to	  access…for	  direct	  deposit	  into	  the	  Little	  Isle	  4	  account	  at	  Northern	  Trust	  
Bank.”	  –and	  “he	  is	  authorized	  to	  sign	  for	  the	  release	  of	  funds	  related	  to	  my	  LOC.”	  (Ex.	  
40	  at	  20-­‐21)—and	  they	  would	  be	  “paid	  back	  to	  Little	  Isle	  IV”	  by	  Jowdy	  and	  “not	  to	  
[him]	  personally”	  and	  when	  “Lehman	  came	  up	  with	  the	  $129	  million	  loan.”—
Specifying	  “It	  was	  supposed	  to	  be	  paid	  back	  at	  the	  closing.”	  (Id.	  at	  26);	  leaving	  full	  
clarity	  in	  Sydor’s	  transactions,	  expectations,	  and	  control—thru	  his	  uncompromised	  
2011	  Grand	  Jury	  testimony.	  
	  
When	  asked	  by	  the	  AUSA/FBI	  during	  the	  2011	  Grand	  Jury	  about	  “Why	  did	  you	  
borrow	  money?”,	  Sydor	  emphasized	  that	  his	  original	  LOC	  was	  started	  “to	  help	  out	  the	  
transaction	  in	  Cabo”	  (Id.	  at	  19).	  
	  



	                                                                                                                                    37	  
With	  (a)	  clairvoyant	  testimony	  from	  Sydor,	  Peca	  and	  Stevenson	  to	  the	  Grand	  Jury	  in	  
2011,	  (b)	  Berard	  and	  Kaiser	  to	  the	  arbitration	  panel	  in	  2009,	  (c)	  affidavits	  signed	  by	  
Norstrom,	  Gonchar	  and	  Stumpel	  for	  the	  2009	  arbitration,	  and	  (d)	  the	  Arizona,	  
California,	  Mexico,	  Nevada	  and	  Delaware	  lawsuits	  to	  recover	  the	  same	  stolen	  funds	  
by	  Jowdy	  by	  19+	  Hawaii-­‐Mexico	  investors,	  the	  government	  still	  overlooked	  the	  Little	  
Isle	  4	  (Hawaii)	  By-­‐Laws	  (Ex.	  36)	  authorized:	  (1)	  acting	  as	  a	  “lender”,	  (2)	  “can	  engage	  
in	  outside	  ventures…including…lending	  opportunities”,	  and	  (3)	  “can	  compensate	  all	  
members	  and	  non-­‐members	  for	  their	  roles	  in	  the	  LLC”.	  	  	  	  	  
	  
Only	  the	  government	  alleged	  these	  overtly	  acknowledged,	  legal,	  and	  authorized	  
activities	  as	  illegal…relying	  on	  failed	  memory	  tests	  as	  their	  sole	  evidence—of	  3	  out	  
of	  26+	  investors.	  
	  
After	  Galioto	  authenticated	  and	  verified	  the	  regular	  email	  “update[s]”	  from	  the	  
Hawaii	  attorney	  with	  Kaiser	  in	  2010	  (Ex.	  2	  at	  3),	  the	  Hawaii	  Managing-­‐Member	  at	  
the	  time	  of	  his	  confirmation,	  they	  ignored	  the	  entire	  Hawaii-­‐Mexico	  investors’	  
corroborated	  knowledge	  of	  everything	  (Exs.	  12,	  13,	  14):	  
	  
Attorney	  Madia	  2006	  “update”	  email	  (Ex.	  12):	  
	  
              [Hawaii	  inside-­‐counsel,	  Attorney	  Madia	  “February	  24,	  2006”]:	  “We	  have	  been	  
              informed	  that	  part	  of	  the	  closing	  process	  at	  Lehman	  Brothers	  rejected	  the	  
              original	  proposal	  to	  repay	  the	  Hawaii	  loans	  at	  the	  closing	  by	  collateralizing	  
              Ken’s	  [Jowdy]	  20%	  equity	  he	  received	  for	  managing	  the	  Cabo	  project….Based	  
              on	  the	  meetings	  John	  Kaiser	  had	  with	  Ken	  before	  we	  agreed	  to	  lend	  him	  the	  
              money	  in	  2004	  Phil	  [Kenner]	  has	  asked	  me	  again	  to	  attach	  for	  your	  records	  a	  
              copy	  of	  the	  lending	  agreement.	  	  Please	  contact	  me	  with	  any	  questions	  but	  you	  
              should	  already	  have	  your	  copy	  from	  previous	  communications.”	  
	  
Attorney	  Madia	  continued:	  
              “The	  questions	  during	  our	  last	  conference	  call	  by	  Owen	  Nolan,	  Mike	  Peca,	  and	  
              Bryan	  Berard	  were	  important	  to	  all	  of	  you.	  	  	  If	  you	  are	  still	  confused	  about	  the	  
              individual	  equity	  you	  invested	  in	  the	  Cabo	  project	  versus	  the	  Hawaii	  equity	  and	  
              loans,	  please	  reply	  to	  me.	  	  	  I	  thought	  Phil	  clarified	  this	  but	  I	  want	  all	  of	  you	  to	  be	  
              clear.	  	  Most	  of	  you	  are	  involved	  in	  both	  deals.	  	  	  You	  should	  have	  the	  operating	  
              agreements	  I	  previously	  forwarded	  to	  you	  after	  every	  member	  signed	  them.	  	  If	  
              not	  please	  contact	  me	  about	  what	  you	  cannot	  find	  in	  your	  personal	  records	  and	  
              I	  will	  forward	  them	  to	  you	  or	  your	  advisors.	  
              	  



	                                                                                                                                                         38	  
           Based	  on	  the	  delay	  I	  have	  also	  resent	  updated	  loan	  calculation	  from	  the	  Hawaii	  
           loan	  to	  Jowdy	  for	  your	  records.	  	  	  It	  has	  been	  given	  to	  Masood	  [Bhatti]	  at	  
           Lehman	  Brothers	  so	  he	  is	  aware	  of	  the	  amount	  that	  is	  continuing	  to	  accrue	  to	  
           Jowdy.	  	  	  As	  a	  result	  of	  the	  phone	  call	  with	  Ken	  [Jowdy]	  and	  bill	  [Najam]	  about	  
           the	  delayed	  closing	  they	  confirmed	  the	  15%	  was	  still	  accruing	  in	  spite	  of	  the	  
           delay.	  	  	  They	  were	  confident	  that	  the	  initial	  real	  estate	  sales	  in	  Cabo	  in	  the	  first	  
           year	  would	  produce	  the	  funds	  needed	  to	  fully	  repay	  the	  loans	  plus	  additional	  
           interest.	  	  	  I	  find	  comfort	  in	  their	  representations.”	  	  
	  
Attorney	  Madia	  “update[d]”	  again	  (Ex.	  13:	  “May	  17,	  2007”):	  
          “Phil	  discussed	  [with	  Jowdy	  and	  Najam]	  misrepresentations	  and	  documentation	  
          issues	  raised	  by	  Phil	  at	  our	  last	  conference	  call	  including	  the	  $2.3	  million	  
          capital	  account	  for	  CSL	  Properties,	  2006,	  LLC	  (your	  investment	  LLC	  as	  
          attached)	  and	  the	  $5	  million	  capital	  account	  for	  Baja	  Ventures	  2006,	  LLC	  (the	  
          investment	  LLC	  for	  Phil,	  Stumpel,	  and	  Lehtinen	  that	  made	  all	  the	  initial	  
          investments	  before	  Lehman	  agreed	  to	  fund).	  	  Phil	  discussed	  the	  40%	  (Baja	  
          Ventures	  2006)	  –	  the	  40%	  (CSL)	  –	  20%	  (Jowdy)	  equity	  split	  getting	  fixed	  that	  
          Jowdy	  changed	  for	  the	  closing	  with	  promised	  to	  reapplicate	  post	  funding…This	  
          also	  included	  their	  refusal	  to	  now	  address	  the	  Hawaii	  loan	  repayments	  like	  they	  
          don’t	  exist.	  	  Tommy	  Constantine	  and	  John	  Kaiser	  have	  been	  urging	  Phil	  not	  to	  
          sue	  Jowdy.	  	  They	  want	  to	  negotiate	  with	  Jowdy	  through	  Tommy.	  	  	  You	  
          understand	  that	  with	  Louis	  Freeh	  and	  John	  Behnke	  involved	  with	  Jowdy	  this	  
          will	  require	  megafunding	  and	  fortitude	  to	  take	  them	  on.”	  
	  
Nevertheless,	  Ebbers,	  Rutkoske,	  Calderon	  and	  their	  progeny	  must	  be	  applied	  to	  loss	  
before	  totals	  can	  be	  affirmed	  per	  well-­‐seasoned	  case	  law.	  	  	  The	  government	  failed	  
and	  the	  Court	  acknowledge	  this	  4-­‐years	  post-­‐trial	  (July	  2,	  2019	  hearing	  Tr.24-­‐25):	  
	  
          [Court]:	  “I'm	  a	  judge.	  	  	  I'm	  not	  a	  business	  person,	  so	  I	  don’t	  know	  all	  of	  the	  
          intricacies	  of	  something	  like	  this.	  	  	  So	  I'm	  relying	  on	  the	  government's	  
          assessment	  of	  the	  way	  to	  do	  this	  to	  protect	  what	  the	  government	  is	  trying	  to	  
          accomplish	  here	  without	  overreaching	  in	  a	  way	  that	  is	  going	  to	  hurt	  everybody.	  	  	  
          And	  I	  don’t	  think	  we’re	  at	  that	  point.	  	  	  If	  the	  government	  just	  continues	  to	  not	  
          really	  focus	  on	  this,	  I'm	  going	  to	  have	  to	  try	  to	  figure	  out	  myself	  in	  terms	  of	  
          where	  I	  should	  draw	  the	  line.”	  	  	  	  
	  
The	  government	  never	  provided	  back-­‐up	  tracing	  to	  their	  fabrications—considering	  
the	  government-­‐forfeiture-­‐36	  and	  government-­‐forfeiture-­‐44	  tracing	  documents	  were	  
exculpatory	  to	  Kenner's	  defense.	  	  Statute	  requires	  it.	  
	  


	                                                                                                                                            39	  
The	  proper	  application	  of	  statute	  and	  case	  law	  for	  credits	  and	  offsets	  reduces	  any	  
Hawaii	  loss	  factor	  to	  zero.	  
	  
                                                                    GSF…	  
	  
Despite	  Kenner	  and	  Kenner	  investors’	  disappointment	  in	  the	  Constantine	  GSF	  
results—not	  an	  element	  of	  a	  crime—there	  isn’t	  anything	  in	  statute	  that	  rewards	  
contributors	  thru	  MVRA.	  	  	  The	  other	  elements	  of	  Constantine's	  plan	  (Avalon,	  Falcon	  
airplane,	  Eufora,	  and	  Palms	  condos—as	  signed	  off:	  Ex.	  41)	  were	  devastated	  by	  the	  
aforementioned	  global	  factors	  (Tr.4588)	  causing	  the	  proximate	  loss.	  	  	  
	  
Notwithstanding—the	  government	  has	  presented	  no	  alternative	  calculation	  other	  
than	  complete	  loss	  of	  the	  GSF	  contributions	  without	  any	  consideration	  to	  the	  
Constantine	  plan—that	  all	  contributors	  independently	  authorized	  “Acknowledged	  
and	  approved”	  (Ex.	  42	  at	  2)	  (at	  least	  once)—like	  Jay	  McKee	  who	  was	  only	  involved	  in	  
the	  GSF	  in	  the	  instant	  case	  per	  the	  government's	  affirmation	  (Tr.1846).	  	  	  8-­‐days	  after	  
McKee's	  face-­‐to-­‐face	  dinner	  and	  follow-­‐up	  texts	  (Ex.	  42	  at	  6-­‐9),	  McKee	  received	  a	  
follow-­‐up	  email	  from	  Constantine	  (like	  all	  GSF	  contributors)	  that	  more	  
comprehensively	  recapped	  his	  GSF	  plan;	  including	  Constantine's	  addition	  of	  several	  
Las	  Vegas	  condos	  (Ex.	  43)	  stating	  (in	  part):	  
          “Finally,	  as	  Phil	  and	  I	  stated,	  I	  also	  settled	  the	  Palms	  condo	  issue	  with	  Moreau	  
          as	  part	  of	  this	  global	  settlement	  transaction.	  Moreau	  had	  absolutely	  no	  right	  to	  
          sue	  me	  for	  the	  Palms	  units	  and	  I	  would	  have	  crushed	  him	  in	  that	  lawsuit	  
          because	  we	  had	  a	  signed	  agreement	  when	  he	  bought	  it.	  Nevertheless,	  since	  we	  
          got	  that	  issue	  resolved	  as	  part	  of	  the	  settlement	  as	  well,	  I	  have	  elected	  to	  share	  
          in	  the	  ownership	  of	  those	  units	  and	  the	  equity	  that	  exists	  in	  them	  with	  all	  of	  the	  
          great	  partners	  that	  have	  stepped	  up	  and	  helped	  us	  fix	  this	  problem	  with	  all	  
          these	  problem	  individuals.	  Specifically,	  these	  Palms	  units	  are	  a	  one	  bedroom	  
          and	  an	  adjacent	  studio	  on	  the	  31st	  floor	  with	  a	  strip	  view.	  They	  are	  worth	  
          approximately	  $1.5M	  today	  and	  were	  worth	  $1.8-­‐$2M	  some	  time	  ago.	  I	  believe	  
          they	  will	  recover	  in	  the	  future	  and	  be	  worth	  more	  than	  they	  are	  today.	  In	  any	  
          case,	  you	  will	  also	  be	  receiving	  an	  LLC	  and	  operating	  agreement	  reflecting	  your	  
          new	  proportionate	  ownership	  of	  these	  units.	  Although	  Juneau,	  Nolan	  and	  
          Moreau	  did	  not	  own	  any	  interest	  in	  these	  units,	  to	  keep	  things	  simple,	  I	  will	  just	  
          match	  what	  we	  are	  doing	  in	  the	  Avalon	  project	  so	  you	  will	  also	  receive	  1/10th	  
          of	  a	  20%	  interest	  in	  these	  (2%).	  
          	  
          Please	  do	  not	  hesitate	  to	  call	  me	  if	  you	  have	  any	  questions	  and	  please	  just	  to	  
          follow	  the	  program	  in	  terms	  
          of	  documentation.	  


	                                                                                                                                         40	  
            	  
            TC	  
            (602)	  363-­‐5676”	  
	  
Despite	  every	  GSF	  contributor	  receiving	  an	  identical	  notification	  email	  from	  
Constantine	  (after	  their	  previous	  “Acknowledged	  and	  approved”	  confirmations:	  Ex.	  
41),	  not	  one	  person	  voiced	  (on	  conference	  calls	  or	  via	  email)	  that	  any	  other	  element	  
of	  Constantine's	  plan	  was	  under	  explained	  or	  took	  them	  by	  surprise	  after	  they	  made	  
their	  contributions—requesting	  a	  return	  of	  their	  funds.	  	  Only	  loss	  of	  memory	  over	  6-­‐
years	  later	  vexed	  the	  situation,	  coupled	  with	  the	  equivalent	  disappointment	  in	  
results	  Kenner	  shared.	  
	  
Emphasizing	  McKee’s	  catastrophic	  memory	  loss	  during	  trial	  testimony	  (Tr.1821-­‐24),	  
were	  personal	  texts	  McKee	  exchanged	  with	  Kenner	  the	  same	  night	  after	  he	  and	  his	  
wife	  heard	  the	  Constantine-­‐GSF	  plan	  (ECF	  700	  at	  20-­‐21;	  ECF	  867-­‐1	  at	  89-­‐90;	  Ex.	  42	  at	  
6-­‐9).	  	  	  
                    Note:	  None	  of	  McKee's	  trial	  testimony	  wavered	  about	  his	  gross-­‐recollections;	  
                    including	  his	  recap	  of	  the	  jet	  details	  (slightly	  off	  in	  detail	  only).	  	  	  At	  trial,	  
                    McKee	  was	  steadfast	  in	  response	  that	  “No”,	  he	  was	  never	  told	  about	  the	  
                    “Airpark	  building”,	  “Eufora”,	  or	  the	  “jet”—and	  later	  about	  the	  Las	  Vegas	  
                    Condos	  (Tr.1821-­‐24).	  
	  
There	  is	  no	  trier	  of	  fact—considering	  all	  Kenner	  submissions	  were	  represented	  by	  
the	  Court	  as	  reviewed	  and	  weighed—that	  could	  amply	  satisfy	  that	  McKee	  was	  
misled	  or	  elements	  were	  concealed	  per	  his	  testimony	  after	  review	  of	  the	  
exculpatory	  evidence	  received	  by	  Kenner	  in	  the	  late	  dump—&/or	  the	  texts	  that	  
never	  received	  by	  co-­‐defendant	  (ECF	  867—et.al.;	  an	  ongoing,	  ripe	  Brady	  issue).	  	  
	  
	  
The	  Gonchar-­‐Constantine	  side	  deal	  covered	  any	  alleged	  Constantine	  malfeasances…	  
                                                                (ECF	  501	  at	  60)	  
	  
Despite	  catastrophic	  GSF	  memory	  loss	  details	  by	  some	  (like	  McKee—supra),	  other	  
government-­‐witness	  opined	  on	  the	  specific	  details	  of	  Constantine's	  plan—like	  Tyson	  
Nash.	  	  	  	  Nash	  detailed	  his	  recollections	  in	  concert	  with	  everyone’s	  “Acknowledged	  
and	  approved”	  authorization	  and	  follow-­‐up	  emails	  (Tr.1919-­‐21).	  	  	  	  
	  
As	  such,	  the	  Court	  identified	  “$267,000.40”	  that	  Constantine	  “exceeded”	  in	  spending	  
on	  unauthorized	  items	  (ECF	  501	  at	  60).	  	  This	  conclusion	  disregarded	  the	  entirety	  of	  
the	  $1.5	  million	  Gonchar-­‐Constantine	  side-­‐deal	  (or	  the	  direct	  deposits	  of	  $20,000	  by	  


	                                                                                                                                              41	  
Kenner:	  Ex.	  45—or	  Constantine's	  “$124,982”	  deposit	  on	  9-­‐8-­‐2009	  to	  the	  comingled	  
fund).	  	  Gonchar	  affirmed	  that	  the	  government/FBI	  were	  aware	  of	  the	  arrangement,	  
yet	  they	  ignored	  it	  anyhow	  to	  frame	  their	  GSF	  allegations;	  notwithstanding	  wasting	  
more	  than	  35%	  of	  the	  courts	  time	  during	  the	  10-­‐week	  trial	  with	  third-­‐party	  
witnesses	  who	  received	  funds	  from	  Constantine	  (alleged	  as	  unrelated—but	  covered	  
by	  Gonchar’s	  contributions).	  	  	  Gonchar	  testified	  that	  his	  funds	  were	  fully	  accessible	  
to	  Constantine	  and	  they	  covered	  100%	  of	  “only	  Mr.	  Constantine[‘s]”	  spending	  
(Tr.3805-­‐16).	  	  Under	  any	  analysis	  after	  applying	  their	  side-­‐deal	  (Tr.4826-­‐27)—no	  
misappropriated	  funds	  can	  be	  identified	  to	  the	  government’s	  chagrin.22	  	  	  
	  
Only	  Gonchar	  can	  validate	  the	  use	  of	  his	  funds—as	  authentic—via	  the	  side-­‐deal	  
(assuming	  it	  is	  for	  legal	  purposes:	  never	  alleged	  otherwise)—specifically	  because	  
with	  the	  tracking	  of	  GSF	  funds	  and	  Gonchar’s	  four	  (4)	  contributions,23	  Constantine's	  
alleged	  erroneous	  spending	  amounts	  (ECF	  501	  at	  60)	  not	  authorized	  by	  the	  GSF	  
authorizations	  never	  dips	  below	  zero.	  	  	  	  Alternatively—using	  a	  complete	  disregard	  
for	  Gonchar’s	  testimony	  and	  authorized	  contributions,	  the	  total	  “only	  Mr.	  
Constantine”	  overspends	  was	  “$267,077.40”	  (ECF	  501	  at	  60);	  producing	  a	  cap	  of	  
potential	  fraud	  amount	  for	  Constantine's	  GSF	  transactions;	  not	  $1.55	  million	  (ECF	  
1024	  at	  2-­‐4—or	  ECF	  812	  at	  5-­‐6).	  	  
	  
Note:	  On	  day-­‐one	  of	  the	  trial,	  the	  Court	  affirmed	  (Tr.296)	  to	  the	  jury	  that	  
	  
              [Court]:	  “Everyone	  be	  seated.	  Members	  of	  the	  jury,	  before	  we	  continue	  with	  the	  
              cross-­‐examination,	  I	  just	  want	  to	  make	  sure	  there	  is	  no	  confusion	  on	  this	  issue	  
              as	  far	  as	  Mr.	  Juneau's	  testimony.	  The	  government	  is	  not	  alleging	  that	  the	  
              settlement	  between	  Mr.	  Constantine	  and	  Mr.	  Juneau	  with	  respect	  to	  the	  
              airplane	  is	  fraudulent.	  They're	  not	  alleging	  that	  that	  settlement	  was	  fraudulent	  
              in	  some	  way.	  It	  is	  not	  part	  of	  the	  alleged	  fraud	  in	  the	  indictment.”	  
	  
Juneau	  was	  identified	  as	  one	  of	  the	  “Bad	  Apples”	  (Tr.1919-­‐20,	  1944,	  1989,	  2003)	  or	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
22	  Note:	  Gonchar’s	  precise	  and	  articulate	  testimony	  regarding	  his	  side-­‐deal	  with	  Constantine	  

(whether	  known	  to	  Kenner	  or	  the	  other	  contributors	  or	  not:	  lacking	  relevance)	  was	  testified	  
to	  in	  his	  fourth	  language	  without	  ambiguity	  (after	  Russian,	  Ukrainian,	  and	  German).	  
	  
23	  Gonchar’s	  side-­‐deal	  contributions	  to	  attorney	  Richards’	  account	  solely	  under	  

Constantine's	  engagement	  (Ex.	  44):	  
       • 5-­‐5-­‐09	  –	  $250,000	  
       • 9-­‐9-­‐09	  –	  $749,985	  
       • 11-­‐6-­‐09	  –	  $362,355.58	  	  
       • 11-­‐30-­‐09	  –	  $138,000	  
	  


	                                                                                                                                                                                                                                 42	  
“Black	  Sheep”	  (Ex.	  42	  at	  6-­‐9	  [McKee	  via	  text]:	  “Hey,	  also,	  could	  u	  email	  me	  what	  the	  
3	  black	  sheep	  are	  getting	  in	  the	  end”)	  related	  to	  “Authorized	  and	  Approved”	  
transactions	  on	  behalf	  of	  every	  contributor.	  
	  
As	  a	  result—even	  ignoring	  Gonchar’s	  affirmation	  of	  complete	  use	  of	  funds	  (Tr.4826-­‐
27),	  only	  “$267,000”	  is	  traceable	  to	  Constantine's	  unrelated	  expenditures—creating	  
a	  top-­‐line	  number	  for	  loss	  calculations.	  	  	  	  
	  
The	  loss	  calculation	  is	  therefore	  incorrect;	  See	  Archer—and	  should	  be	  reduced	  to	  
zero.	  
	  
	  
                                                                 Eufora…	  
	  
No	  causal	  analysis	  was	  done	  by	  the	  government—simply	  applying	  a	  full	  loss	  as	  a	  
result	  of	  the	  investment	  totals.	  	  	  This	  is	  inappropriate—again.	  	  	  The	  government	  
verified	  during	  Kenner	  cross-­‐examination	  haranguing	  “the	  fact	  that	  Lehman	  
Brothers	  went	  belly	  up,	  that	  the	  great	  recession	  happened,	  the	  real	  estate	  market	  
bubble	  burst,	  you	  understand	  there's	  nothing	  in	  the	  indictment	  that	  blames	  you	  for	  
that”	  (Tr.4588).	  	  	  	  
	  
Under	  that	  analysis,	  the	  only	  variable	  is	  the	  application	  of	  private	  stock	  purchase	  
funds—and	  where	  they	  ended	  up.	  See	  Novak,	  Starr,	  Leonard	  and	  Shellef—infra.	  	  
	  
Notwithstanding	  Constantine’s	  attempts	  in	  2010	  (post-­‐reveal	  of	  the	  Giuliani	  
investigation)	  to	  create	  a	  bearer	  stock	  fraud	  allegation	  regarding	  Kenner	  and	  the	  two	  
whistleblowing	  Eufora	  Board	  Members	  (CEO-­‐Gentry	  and	  Gaarn),	  these	  items	  were	  
thoroughly	  flushed	  out	  several	  times	  before	  the	  August	  2010	  surreptitious	  
recording	  by	  Kenner	  at	  Home	  Depot.	  	  	  
             	  
             Note:	  Kenner	  turned	  the	  recording	  over	  to	  counsel	  (Giuliani’s	  
             investigative/legal	  team)	  immediately.	  	  Thus—every	  salacious	  allegation	  that	  
             Constantine	  fabricated,	  threatening	  (Jowdy-­‐style):	  	  
             	  
             ”What	  do	  you	  think	  will	  happen	  when	  $700,000	  shows	  up	  going	  from	  the	  
             players	  that	  already	  bought	  it	  the	  first	  time	  to	  the	  bank	  account	  to	  Tim	  
             Gaarn…”	  
	  
…Was	  misunderstood	  by	  the	  Court.	  	  Note:	  Constantine	  was	  not	  concerned	  about	  any	  
legit	  sales,	  yet	  the	  Court	  misconstrued	  Constantine's	  textual	  fabrication—common	  


	                                                                                                                                   43	  
when	  deciphering	  Constantine	  analogies.	  	  	  The	  sales	  had	  been	  vetted	  four	  
independent	  times	  by	  the	  investors	  attorneys.	  
	  
                                            Attorney	  Stolper's	  July	  8,	  2010	  letter…	  
                                                                 (Ex.	  46)	  
	  
Giuliani’s	  investigative	  team	  vetted	  the	  allegations	  first	  made	  by	  Constantine	  a	  
month	  before	  the	  Home	  Depot	  recording.	  	  	  
	  
As	  such—Eufora	  investors’	  attorney	  Michael	  Stolper	  addressed	  the	  capital	  allocation	  
issues	  in	  a	  July	  8,	  2010	  letter	  to	  Eufora/Constantine's	  counsel	  identifying	  the	  AZ	  
Eufora	  Partners	  I	  (investors)	  capital	  account	  private	  stock	  purchases	  from	  
Constantine	  (Id.	  at	  1)	  requesting:	  	  
           “(vi)	  The	  finances	  of,	  and	  each	  of	  your	  client’s	  personal	  transactions	  with,	  
           Eufora	  and/or	  the	  Borrower;	  and	  	  
           	  
           (vii)	  All	  capital	  contributions	  to	  Eufora,	  AZ	  Eufora	  Partners	  I,	  AZ	  Eufora	  
           Partners	  II,	  AZ	  Eufora	  Partners	  III	  or	  AZ	  Eufora	  Partners	  IV”;	  
	  
                                            Attorney	  Stolper's	  July	  16,	  2010	  letter	  
                                                                (Ex.	  25)…	  
	  
Eight	  days	  later,	  after	  no	  responsiveness	  from	  the	  Constantine/Eufora	  defense	  
counsel,	  Stolper	  further	  highlighted	  the	  allegations	  in	  a	  July	  16,	  2010	  letter	  to	  
Eufora/Constantine's	  counsel.	  	  	  	  This	  letter	  was	  signed	  off	  by	  29	  Eufora	  related	  
parties	  (Id.	  at	  9-­‐18);	  absent	  Kenner—highlighting	  more	  transparency.	  	  	  Thus—if	  
Giuliani’s	  team	  found	  any	  validity	  in	  Constantine's	  allegations	  about	  concealed	  
transactions	  from	  Giuliani’s	  clients	  (including	  Berard,	  Kaiser,	  McKee,	  Murray,	  Nash,	  
Peca,	  Ranford,	  Rucchin,	  Stevenson,	  or	  Sydor),	  they	  could	  have	  sued	  Kenner	  
immediately	  (concurrent	  with	  the	  Constantine	  lawsuits).	  	  	  But	  instead—they	  vetted	  
the	  ludicrous	  allegations	  of	  bearer	  stock	  frauds	  and	  dismissed	  them—by	  directly	  
confronting	  the	  issues	  in	  the	  July	  16,	  2010	  letter.	  	  	  If	  any	  Eufora	  investor	  signed	  the	  
letter	  and	  chose	  not	  to	  read	  it,	  that	  was	  their	  prerogative;	  see	  Upton	  and	  Horvath.	  	  
But—collateral	  estoppel	  was	  established.	  
	  
Attorney	  Stolper	  re-­‐documented	  to	  Constantine’s	  Eufora	  attorneys	  and	  all	  the	  
Eufora	  investors,	  in	  his	  July	  16,	  2010	  letter,	  the	  need	  for	  Constantine	  to	  support	  the	  




	                                                                                                                                   44	  
same	  bearer	  stock	  allegations	  (Ex.	  25)	  (ECF	  668	  at	  83).24	  	  	  Stolper	  emphasized	  for	  all	  
to	  see:	  	  
                                                      “…to	  give	  him	  [Constantine]	  the	  opportunity	  to	  support	  his	  allegations	  against	  
                                                      his	  co-­‐managers	  at	  Eufora.”	  (Id.	  at	  1)	  
	  
                                                      “Lee	  [Eufora	  and	  Constantine’s	  attorney],	  you	  claim	  to	  have	  been	  “informed”	  
                                                      about	  “very	  disturbing	  facts	  relating	  to	  the	  actions	  of	  several	  investors	  and	  
                                                      managers	  on	  the	  Eufora	  saga.”	  (Id.	  at	  4)	  
                                                      	  	  	  
                                                      “We	  want	  to	  address	  these	  points	  as	  well,	  not	  with	  finger-­‐pointing	  and	  
                                                      conjecture,	  but	  real	  evidence	  (documents).	  	  	  I	  invited	  Constantine	  to	  support	  his	  
                                                      allegations	  but	  he	  has	  yet	  to	  provide	  a	  single	  piece	  of	  evidence	  or	  agree	  to	  meet	  
                                                      with	  us.”	  
	  
                                                      “Constantine	  made	  allegations	  against	  Gentry	  (Eufora	  CEO)	  and	  Phil	  Kenner,	  a	  
                                                      money	  manager	  of	  the	  members	  of	  the	  company	  [AZ	  Eufora	  Partners	  I];”	  (Id.	  at	  
                                                      7)	  
	  
                                                      “Stolper	  repeatedly	  requested	  that	  Constantine	  come	  to	  New	  York	  to	  address	  
                                                      the	  findings	  and	  support	  his	  allegations	  about	  Gentry,	  Kenner,	  Eufora	  financing	  
                                                      and	  the	  defaulted	  loan.”	  (Id.	  at	  7)	  
	  
                                                      “…neither	  Constantine	  nor	  his	  counsel	  have	  provided	  the	  documents	  that	  
                                                      Constantine	  said	  he	  was	  going	  to	  provide,	  and	  has	  otherwise	  not	  agreed	  to	  
                                                      meet	  with	  Stolper	  and	  Hatzimemos	  [Giuliani’s	  right-­‐hand-­‐man]	  to	  resolve	  the	  
                                                      open	  issues;”	  (Id.	  at	  7)	  
	  
	  
                                                                                                                                                                                                                                 Home	  Depot	  recording…	  	  
                                                                                                                                                                                                                                    (August	  3,	  2010)	  
	  
Now—ignored	  in	  the	  government's	  temporal	  analysis	  is	  that	  Kenner	  recorded	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
24	  In	  Horvath	  v.	  Banco	  Comercial	  Portugues,	  the	  investor	  argued	  that	  the	  terms	  and	  

conditions	  of	  his	  agreement	  were	  written	  in	  Portuguese,	  which	  he	  did	  not	  understand,	  but	  
the	  Court	  of	  Appeals	  found	  the	  investor	  was	  charged	  with	  knowing	  and	  understanding	  the	  
contents	  of	  the	  documents	  he	  signed.	  
• The	  Court	  opined	  “If	  the	  signer	  can	  read	  the	  instrument,	  not	  to	  have	  read	  it	  is	  gross	  
       negligence;	  if	  he	  cannot	  read	  it,	  not	  to	  procure	  it	  to	  be	  read	  is	  equally	  negligent;	  in	  either	  
       case	  the	  writing	  binds	  him.	  	  Parties	  are	  bound	  by	  documents	  expressly	  incorporated	  by	  
       reference	  into	  agreements	  to	  which	  they	  manifest	  their	  assent.”	  
	  


	                                                                                                                                                                                                                                                         45	  
Constantine	  at	  Home	  Depot	  two	  weeks	  after	  the	  July	  16,	  2010	  exposé	  letter	  from	  
Attorney	  Stolper,	  supra.	  	  	  Thus—there	  is	  nothing	  in	  the	  Constantine	  rhetoric—which	  
expressly	  peeved	  the	  Court	  at	  sentencing—that	  the	  investors	  and	  Giuliani’s	  team	  
had	  not	  already	  heard,	  vetted,	  and	  dismissed	  as	  Constantine’s	  nonsense	  (2	  times	  
before	  the	  Home	  Depot	  recording);	  specifically	  including:	  
             [Constantine]:	  ”What	  do	  you	  think	  will	  happen	  when	  $700,000	  shows	  up	  going	  
             from	  the	  players	  that	  already	  bought	  it	  the	  first	  time	  to	  the	  bank	  account	  to	  
             Tim	  Gaarn…”25	  
	  
The	  answer	  to	  Constantine’s	  gibberish	  was	  that	  Giuliani’s	  team	  thought	  NOTHING—
because	  like	  the	  government's	  GSF	  allegations	  (that	  required	  ignoring	  their	  
knowledge	  of	  the	  Gonchar	  side-­‐deal—et.al.),	  it	  was	  another	  nothing-­‐burger.	  
	  
In	  fact,	  unlike	  typical	  private	  attorneys,	  Giuliani	  and	  Stolper	  had	  every	  Second	  
Circuit	  criminal	  connection	  necessary	  if	  they	  thought	  Kenner	  was	  involved	  in	  
criminal	  activity	  with	  their	  clients.	  	  	  Not	  only	  did	  they	  do	  nothing,	  but	  also	  a	  year	  
later	  when	  they	  filed	  an	  EDNY	  case	  versus	  Constantine	  (ironically)	  in	  the	  Central	  
Islip	  Courthouse,	  Stolper	  emailed	  the	  Eufora	  group	  about	  Constantine	  (Ex.	  47:	  “June	  
28,	  2011”):	  
             [Stolper]:	  “It	  was	  crazy	  to	  think	  that	  he	  could	  solicit	  their	  investment	  in	  Eufora	  
             through	  emails,	  take	  their	  money,	  treat	  them	  as	  Eufora	  members	  in	  writing,	  in	  
             voicemails,	  at	  members	  only	  meetings	  (like	  last	  August)	  but	  then	  turn	  around	  
             and	  claim	  after-­‐the-­‐fact	  that	  the	  two	  police	  officers	  were	  not	  members,	  but	  that	  
             is	  exactly	  what	  Constantine	  did.”	  
	  
	  
          Constantine's	  bearer	  stock	  allegations	  exposed	  and	  highlighted	  by	  Kenner	  	  
                                                     for	  the	  fourth	  time…	  
	  
Ultimately	  sealing	  the	  Constantine	  rhetoric	  as	  nonsense—Stolper	  and	  Kenner	  
exchanged	  texts	  2-­‐weeks	  after	  Stolper	  and	  Giuliani	  received	  the	  August	  3,	  2010	  
Home	  Depot	  recording	  from	  Kenner.	  	  	  Kenner	  initiated	  the	  communication	  after	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
25	  Note:	  Constantine	  rhetoric	  was	  typically	  more	  confusing	  than	  helpful.	  	  Consider	  

Constantine’s	  attempt	  to	  describe	  himself	  or	  Jowdy	  as	  the	  “bank	  robber”	  and	  the	  “get-­‐a-­‐way	  
driver”	  in	  another	  indecipherable	  analogy	  during	  the	  Home	  Depot	  recording—but	  not	  
Kenner.	  	  	  Constantine	  trial	  counsel	  identified	  Constantine's	  typical	  and	  incomprehensible	  
analogies	  during	  in	  their	  28	  U.S.C.	  2255	  reply—as	  well	  as	  agreeing	  with	  Kenner	  at	  trial	  
(Tr.4425:	  stating,	  “I	  know	  what	  you	  mean.”	  to	  Kenner's	  responsive	  confusion	  related	  to	  a	  
Constantine	  analogies)	  (ECF	  770	  at	  5-­‐6,	  f.6).	  
	  


	                                                                                                                                                                                                                                 46	  
Constantine	  reiterated	  (for	  the	  fourth	  time)	  the	  bearer	  stock	  fraud	  scheme	  to	  anyone	  
he	  could	  get	  an	  audience	  from.	  	  	  Stolper	  was	  nonplussed—but	  the	  government	  5-­‐
years	  later,	  tried	  to	  re-­‐write	  history	  as	  concealed	  transactions	  (in	  lieu	  of	  the	  
overwhelming	  disclosure	  and	  identifications	  in	  real	  time—specifically	  by	  Kenner).	  	  	  
	  
During	  the	  Constantine-­‐Eufora	  8-­‐18-­‐2010	  conference	  call	  in	  Constantine's	  attempt	  
to	  defend	  the	  Stolper/Giuliani	  investigation	  findings,	  Constantine	  (like	  Jowdy	  before	  
him,	  followed	  by	  Kaiser	  and	  Berard	  fantastical	  re-­‐creations	  of	  reality)	  created	  an	  
alternative	  history	  of	  events	  to	  obscure	  the	  truths.	  	  	  Kenner	  immediately	  highlighted	  
it	  for	  the	  investors’	  attorney—the	  dichotomous	  action	  to	  concealment	  (ECF	  668	  at	  
82):	  
          1              1917626
                                                        S       [Kenner]:	  Tommy	  has	  the	  Kenner	  gave	  Gaarn	  stock	  as	  an	  
          8              1175	         8/18/2010	  
                                                        e
          2              Michael	      8:09:12	  
                                                        n
                                                                illegal	  transfer	  issue	  on	  the	  table.	  He's	  threatening	  with	  law	  
          7              Stolper*	     PM(UTC+0)	             enforcement	  to	  go	  after	  us	  
                                                        t	  
          1	            	  
          1              1917626
                                                        R
          5              1175	         8/18/2010	  
                                                        e
          7              Michael	      8:10:45	  
                                                        a
                                                                [Attorney	  Stolper]:	  Predictable	  
          5              Stolper*	     PM(UTC+0)	  
                                                        d	  
          0	            	  
          1              1917626
                                                        S
          8              1175	         8/18/2010	             [Kenner]:	  He	  just	  threatened	  law	  enforcement	  involvement	  to	  
                                                        e
          2              Michael	      8:10:37	  
          7              Stolper*	     PM(UTC+0)	  
                                                        n       settle	  the	  issue	  with	  the	  Kenner/Gaarn	  transfer!	  
                                                        t	  
          2	            	  
          1              1917626
                                                        R
          5              1175	         8/18/2010	  
                                                        e
          7              Michael	      8:12:24	  
                                                        a
                                                                [Attorney	  Stolper]:	  Hopefully	  recorded.	  
          5              Stolper*	     PM(UTC+0)	  
                                                        d	  
          1	            	  

	  
Even	  Michael	  Peca	  (who	  bought	  2008	  private	  stock	  from	  Constantine)	  was	  aware	  of	  
the	  allegations	  by	  Constantine—as	  he	  texted	  Kenner	  (the	  alleged	  perpetrator):	  
	  
          1       +1716374
                  3234	                                R       [Michael	  Peca]:	  I	  will	  later.	  Hopefully	  everyone	  can	  get	  
          5                             8/19/2010	  
                  Michael	                             e
          7                             2:40:01	  
                                                        a
                                                                together	  to	  put	  the	  allegations	  to	  rest.	  There	  are	  bad	  ones	  
          9       Peca	                PM(UTC+0)	  
                                                        d	     going	  both	  ways.	  
          6	     	  

	  
With	  Stolper	  still	  the	  investors	  attorney,	  opposite	  another	  government	  trial	  
fabrication	  (Tr.5960)	  and	  one	  year	  later,	  no	  one	  (not	  Kaiser,	  Privitello,	  Rizzi,	  Hughes,	  
Ethel	  Kaiser—or	  any	  other	  Eufora	  investor	  Kaiser	  independently	  took	  funds	  from)	  
claimed	  Kenner	  had	  anything	  to	  do	  with	  the	  Constantine	  solicitations—especially	  
not	  Kaiser.	  	  	  	  
	  
Contemporaneously	  with	  the	  2011	  EDNY	  lawsuit	  versus	  Constantine	  (filed	  by	  
Stolper)	  after	  Constantine	  made	  harsher	  allegations	  in	  his	  2010	  Arizona	  countersuit	  


	                                                                                                                                                              47	  
against	  Kenner	  et.al.,	  Stolper	  sat	  thru	  24-­‐hours	  of	  Kenner's	  SEC	  testimony	  and	  
concluded	  at	  the	  end	  of	  day	  3	  to	  the	  SEC	  (Ex.	  58)	  (Bates	  stamp:	  TR-­‐SEC000426):	  
          [Stolper,	  August	  2011]:	  “The	  only	  thing	  I	  would	  like	  to	  clarify	  was	  that	  I	  think	  
          in	  your	  line	  of	  questioning,	  which	  may	  not	  come	  through	  in	  the	  transcript,	  
          whether	  he	  [Kenner]	  disclosed	  that	  the	  SEC	  has	  sought	  enforcement	  of	  
          subpoenas	  to	  his	  clients.	  	  	  I	  think	  that	  the	  suggestion	  in	  your	  question	  was	  that	  
          it	  was	  something	  negative	  that	  he	  should	  disclose	  to	  his	  clients	  as	  sort	  of	  a	  
          warning	  or	  red	  flag	  to	  his	  clients	  who	  are	  relying	  on	  him.	  
          	  
          And	  I	  think	  that	  the	  conversations	  that	  I	  have	  been	  a	  part	  of,	  without	  
          waving	  privilege,	  and	  also	  my	  own	  view	  of	  SEC’s	  involvement	  in	  this	  whole	  
          Diamante	  del	  Mar,	  et.	  al.	  is	  a	  welcome	  one	  and	  that	  we	  and	  Mr.	  Kenner,	  are	  
          really	  looking	  to	  the	  SEC	  to	  enforce	  the	  securities	  laws	  against	  Mr.	  Jowdy	  and	  
          those	  [Jowdy's	  cabal,	  and	  Constantine]	  who	  did	  wrong	  here.	  	  	  And	  we	  see	  it	  as	  a	  
          welcome	  thing,	  as	  a	  positive	  thing.	  	  
          	  
          So	  the	  tenor	  of	  the	  conversations	  with	  Phil’s	  friends,	  co-­‐investors,	  clients	  is	  that	  
          this	  is	  a	  welcome	  thing	  and	  maybe	  because	  we	  are	  having	  this	  direct	  
          communication	  with	  the	  SEC,	  and	  then	  perhaps	  subsequently	  with	  the	  US	  
          Attorneys	  Office,	  that	  maybe	  they	  will	  finally	  get	  some	  justice	  out	  of	  this.	  
          	  
          And	  I	  know	  I	  have	  said	  that	  off	  the	  record	  with	  you	  and	  I	  just	  wanted	  to	  clarify	  
          that	  in	  response	  to	  that	  line	  of	  questioning.	  	  	  Just	  a	  point	  of	  information.”	  
	  
Note:	  just	  months	  later	  and	  in	  consistent	  context,	  Giuliani’s	  partner	  Stolper	  told	  his	  
Eufora	  clients	  “January	  31,	  2012”	  (Ex.	  47):	  	  
          [Stolper]:	  “I’ve	  also	  notified	  the	  SEC	  about	  our	  New	  York	  lawsuit	  and	  
          Constantine’s	  federal	  crimes.	  I	  know	  that	  I’ve	  compressed	  a	  lot	  of	  information	  
          into	  a	  short	  email.	  Feel	  free	  to	  reach	  out	  to	  me	  if	  you	  would	  like	  more	  detail	  or	  
          if	  you	  have	  any	  questions.	  Rest	  assured	  that	  I	  will	  not	  let	  this	  guy	  off	  of	  the	  hook	  
          for	  what	  he’s	  done	  to	  all	  of	  you.	  Michael”	  
	  
The	  Court	  must	  note	  that	  although	  the	  government	  alleged	  Kenner	  was	  involved	  in	  
the	  December	  2009	  transactions	  between	  Constantine	  and	  Kaiser's	  people,	  every	  
document	  in	  the	  government’s	  possession	  is	  between	  Constantine	  and	  Kaiser	  (with	  
some	  Privitello	  interjections)	  (ECF	  214	  at	  5,	  ¶14).	  	  Even	  the	  Privitello,	  Kaiser,	  
Hughes,	  and	  Rizzi	  attorneys	  were	  not	  convinced	  (Ex.	  25,	  signed	  together	  at	  17).	  	  
Kenner	  is	  not	  even	  copied	  on	  a	  single	  email—because	  Kenner	  was	  not	  even	  notified	  
about	  the	  December	  2009	  Privitello	  purchase	  until	  weeks	  after	  the	  fact	  by	  Kaiser.	  	  	  
Privitello	  hedged	  his	  cross-­‐examination	  responses	  to	  admit	  Kaiser	  was	  the	  person	  
who	  initiated	  the	  direct	  communication	  regarding	  Privitello’s	  purchase,	  absent	  
Kenner	  (Tr.1441-­‐42,	  1489,	  1492-­‐93).	  Furthermore—Kenner	  first	  learned	  of	  Kaiser's	  


	                                                                                                                                              48	  
subsequent	  $200,000	  investment	  (for	  Ethel	  Kaiser,	  Hughes,	  and	  Rizzi)	  on	  or	  about	  
August	  31,	  2009	  (7-­‐months	  later),	  when	  Kenner	  emailed	  Attorney	  Richards’s	  office	  
to	  get	  documentation	  for	  Kaiser	  (Ex.	  48).	  	  	  
              	  
              Note:	  Kenner	  has	  no	  recollection	  of	  ever	  meeting	  or	  speaking	  to	  Rizzi	  or	  
              Hughes—nor	  has	  Kenner	  ever	  touched	  the	  money	  that	  Kaiser	  independently	  
              negotiated	  with	  Constantine	  and	  contributed	  to	  Eufora	  for	  his	  friends	  &	  
              family	  in	  December	  2009—while	  Kaiser	  was	  back-­‐dooring	  side-­‐deals	  for	  
              equity	  with	  Constantine	  from	  his	  own	  investors	  (Tr.1559-­‐60:	  an	  after-­‐the-­‐fact	  
              failure	  to	  recollect	  even	  by	  Privitello	  who	  attempted	  a	  revisionary	  history	  to	  
              the	  actual	  Kaiser	  theft…to	  protect	  his	  friend).	  
	  
Unequivocally,	  Kenner	  has	  no	  involvement	  in	  Kaiser’s	  December	  2009	  solicitation	  of	  
Privitello,	  Ethel	  Kaiser,	  Hughes	  or	  Rizzi.	  	  	  	  Kaiser	  has	  no	  money	  invested	  in	  Eufora	  
(identified	  as	  $200,000	  for	  restitution:	  ECF	  1024	  at	  2).	  	  	  Furthermore—the	  
government	  double-­‐counted	  Ethel’s	  “$66,666.67”	  that	  her	  son	  solicited	  and	  took	  
from	  her	  based	  on	  promises	  independently	  made	  between	  the	  two	  of	  them—absent	  
Kenner’s	  involvement	  or	  knowledge.	  
       	  
       	  
                                  Conclusion	  on	  the	  individual	  restitution	  issues…	  
                   (Raised	  during	  the	  4-­‐5-­‐2021	  hearing—re:	  ECF	  1024	  totals	  at	  2-­‐4)	  
	  
Notwithstanding	  the	  necessity	  to	  apply	  Gonchar’s	  testimony	  to	  the	  GSF	  transactions	  
(Tr.4826-­‐27)	  reducing	  any	  GSF	  loss	  to	  zero—and	  applying	  Peca’s	  Grand	  Jury	  
testimony	  (ECF	  986-­‐1	  at	  30-­‐32)	  and	  corroborating	  and	  “truthful”	  EDNY	  trial	  
testimony	  (Tr.496-­‐99,	  650)	  to	  the	  Hawaii	  allegations—reducing	  any	  Hawaii	  loss	  to	  
zero…no	  loss	  or	  victims	  can	  be	  derived	  from	  either	  alleged	  fraud.	  	  The	  
government	  rushed	  to	  judgment	  and	  failed	  to	  “trace	  the	  money”	  (Tr.4594).	  
	  
Privitello	  
Privitello’s	  loss	  from	  Kenner	  was	  zero	  on	  the	  December	  2019	  chart	  (ECF	  781	  at	  5)	  
but	  changed	  to	  $200,000	  (ECF	  812	  at	  5),	  with	  Kenner	  not	  guilty	  on	  both	  Counts	  5	  
and	  6	  (ECF	  214	  at	  8).	  	  	  As	  detailed,	  supra,	  there	  is	  zero	  empirical	  evidence	  tying	  the	  
Kaiser-­‐Constantine-­‐Privitello	  December	  2009	  negotiations	  to	  Kenner	  (including	  
Privitello’s	  testimony—supra).	  	  	  The	  lack	  of	  nexus	  is	  identical	  to	  the	  Kaiser-­‐




	                                                                                                                                      49	  
Constantine	  negotiations	  for	  Hughes,	  Rizzi,	  and	  Ethel	  Kaiser's	  late	  December	  2009	  
Eufora	  investments.26	  
	  
       • Privitello’s	  restitution	  and	  guideline	  loss	  should	  be	  zero.	  
	  
Stevenson	  
Stevenson	  testified	  to	  the	  SDNY	  Grand	  Jury	  and	  raised	  zero	  issues	  about	  his	  GSF.	  	  	  
Stevenson	  signed	  an	  “acknowledged	  and	  accepted”	  authorization	  for	  “only	  Mr.	  
Constantine”	  (Tr.3805-­‐16)	  to	  access	  the	  funds	  per	  his	  authorization.	  	  No	  testimony	  
was	  adduced	  at	  trial	  in	  contradiction	  to	  the	  Constantine-­‐Stevenson	  arrangement—
or	  that	  Kenner	  was	  invovled.	  	  	  Notwithstanding	  “fungible”	  (Tr.4024:	  IRS	  agent	  
Wayne)	  accounting,	  the	  linear	  tracking	  of	  Stevenson’s	  funds	  were	  distributed	  as	  
follows	  (from	  the	  Ronald	  Richards	  accounting	  spreadsheet):	  
	  
             8-­‐26-­‐09	  Stevenson	  deposit	   	                  	        	            	       $100,000	  
             9-­‐2-­‐09	  Alliance	  Bank	  (Eufora	  distribution)	                        	       (80,000)	  
             9-­‐8-­‐09	  First	  Source	  Bank	  (Falcon	  10	  distribution)	                    (4,065)	  
             9-­‐8-­‐09	  Northwest	  Partners	  (Constantine)	  deposit	                            $124,982	  
             9-­‐9-­‐09	  G55	  Fdtn	  (Gonchar)	  deposit	  	               	            	       $749,	  985	  
             9-­‐9-­‐09	  Neptune	  company	  (Eufora	  distribution)	   	                          (500,000)	  
             9-­‐9-­‐09	  Eufora	  LLC	  (Eufora	  distribution)	   	                      	       (250,000)	  
	  
Note:	  although	  the	  government	  alleged	  Kenner	  concealed	  the	  spending	  for	  an	  
account	  he	  had	  no	  access	  to	  (Tr.3805-­‐16)	  under	  an	  engagement	  agreement	  he	  was	  
not	  a	  party	  to	  (Ex.	  44)—no	  one	  but	  Constantine	  had	  access	  to	  the	  spending	  until	  
Attorney	  Richards	  documented	  (Ex.	  35):	  
       [Ronald	  Richards]:	  “I	  was	  contacted	  by	  Mr.	  Kaiser's	  attorney,	  Michael	  Stolper,	  in	  
       September	  2010.	  	  Mr.	  Stolper	  also	  represents	  Philip	  Kenner,	  a	  former	  client	  and	  
       business	  manager	  referenced	  in	  my	  response	  to	  the	  other	  complaint	  and	  in	  the	  
       pleadings	  in	  this	  case.	  	  I	  provided	  Mr.	  Stolper	  and	  Mr.	  Kenner	  with	  all	  of	  the	  [GSF]	  
       evidence	  and	  confirmations	  they	  requested	  as	  to	  the	  transmittal	  of	  the	  funds	  to	  Mr.	  
       Constantine.”27	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
26	  Kaiser	  notified	  Kenner	  9-­‐months	  later	  in	  August	  2010—for	  the	  first	  time,	  that	  he	  wired	  

$200,000	  to	  Constantine	  thru	  the	  Ronald	  Richards	  account	  for	  Ethel	  Kaiser,	  Hughes,	  and	  
Rizzi.	  	  	  At	  first	  notification	  of	  the	  transaction,	  Kenner	  requested	  confirmation	  of	  the	  fund	  
transfers	  with	  Ronald	  Richards’	  office	  (and	  copied	  Kaiser)	  (Ex.	  48).	  
	  
27	  Noting:	  Michael	  Peca	  testified	  he	  received	  the	  GSF	  spreadsheet	  but	  ‘could	  not	  verify	  it’	  

(Tr.652-­‐53)—while	  attorneys	  Ronald	  Richards	  and	  Michael	  Stolper	  represented	  him—
independently.	  	  	  Jay	  McKee	  testified	  that	  he	  could	  not	  receive	  it	  from	  Kenner	  without	  a	  


	                                                                                                                                                                                                                                 50	  
	  
Kenner	  had	  no	  more	  access	  to	  the	  funds	  (or	  the	  information	  surrounding	  
Constantine's	  transactions)	  than	  did	  any	  other	  GSF	  contributor	  thru	  their	  collective	  
attorney,	  Michael	  Stolper	  (as	  attorney	  Richards	  documented).	  
	  
Zero	  of	  the	  Constantine	  transactions	  from	  the	  Stevenson	  funds	  are	  traceable	  to	  
anything	  but	  transactions	  authorized	  by	  Stevenson	  (similar	  to	  the	  group	  
authorizations),	  without	  overlapping	  and	  evaluating	  the	  Gonchar-­‐Constantine	  side	  
deal	  application	  of	  $1,500,000.	  
	  
     • Notwithstanding	  Stevenson	  was	  not	  a	  named	  person	  in	  the	  superseding	  
          indictment—Stevenson’s	  restitution	  and	  guideline	  loss	  should	  be	  zero.	  
	  
Berard	  
Berard	  had	  a	  final	  $100,000	  cash	  contribution	  to	  the	  Hawaii	  project	  (of	  which	  he	  
received	  $42,553	  in	  August	  2006	  like	  every	  other	  cash	  investor:	  42.553%	  
repayment	  from	  the	  Lehman	  Brothers	  transaction—not	  deducted)28	  and	  had	  a	  gross	  
$649,405	  LOC	  for	  his	  “investment”	  (Ex.	  4	  at	  7—originally	  “$900,000”	  and	  reduced	  to	  
$650,000	  after	  the	  2006	  JV	  [Ex.	  49	  at	  15]	  per	  his	  independent,	  unfettered	  
communication	  with	  Northern	  Trust	  banker	  Mascarella:	  Ex.	  50).	  	  	  Berard	  received	  a	  
gross	  settlement	  amount	  from	  Northern	  Trust	  Bank	  thru	  Jowdy's	  attorneys	  with	  
Galioto’s	  influence	  (like	  Peca	  and	  Nolan)	  after	  pledging	  support	  for	  Jowdy	  against	  
the	  recovery	  of	  the	  macro-­‐group	  of	  Hawaii-­‐Mexico	  investors	  and	  Kenner.	  	  	  Berard's	  
net	  amount	  was	  “roughly	  after	  lawyer	  fees	  and	  stuff,	  it	  was	  close	  to	  300,000”	  
(Tr.3042).	  	  	  	  
• Kenner	  requested	  (via	  4-­‐12-­‐2021	  submission:	  ECF	  1026)	  “in	  camera”	  review	  for	  
     the	  gross	  settlements	  for	  proper	  calculations	  (same	  requests	  for	  Nolan	  and	  Peca	  
     settlement	  amounts)—because	  the	  net	  settlements	  had	  a	  “35%”	  contingency	  
     payments	  (per	  Peca’s	  victim	  impact	  statement):	  more	  enrichment	  for	  Jowdy's	  
     cabal.	  
	  
Incrementally,	  after	  applying	  the	  Ebbers	  standards	  to	  the	  Berard-­‐Hawaii	  
“investment”,	  Berard	  has	  no	  loss.	  	  	  $150,000	  is	  traceable	  from	  Berard	  to	  the	  Jowdy	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
delay—clearly	  not	  in	  Kenner's	  possession	  any	  earlier	  than	  it	  was	  also	  in	  two	  of	  his	  own	  
attorney’s	  possession	  (Tr.1827);	  perhaps	  more	  timeline	  confabulations	  or	  CTE	  symptoms;	  
leaving	  unexplained	  innuendo	  and	  unexplainable	  temporal	  anomalies	  to	  prejudice	  Kenner.	  
	  
28	  The	  same	  42.553%	  of	  cash	  was	  not	  deducted	  from	  Michael	  Peca’s	  cash	  investment	  (ECF	  

1024	  at	  3).	  
	  


	                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         51	  
loans	  (ECF	  770	  at	  54)—as	  Berard	  testified	  to	  the	  2009	  arbitration	  panel	  that	  
expected	  (Ex.	  51)—and	  zero	  to	  the	  Constantine	  consulting	  payments.	  	  	  Berard's	  
government-­‐conceded	  gross	  “investment”	  amount	  of	  $706,852	  [$649,405	  –	  
(100,000-­‐42,553)]	  (ECF	  1024	  at	  2)	  must	  be	  offset	  by:	  	  
       (1) His	  gross	  Northern	  Trust	  settlement	  (not	  net	  of	  attorney	  fees)—and	  	  
       (2) His	  receipt	  of	  2004-­‐2009	  interest	  payments	  from	  his	  collateralized	  
              “investment”	  strategy,	  which	  totaled	  $129,314	  (Ex.	  27).	  
	  These	  totals	  far	  exceed	  any	  traceable	  funds	  to	  Constantine	  and	  Jowdy—leaving	  a	  
zero	  loss	  factor.	  
	  
• Berard's	  Hawaii	  restitution	  and	  guideline	  loss	  should	  be	  zero.	  
	  
Berard-­‐LedBetter	  
Despite	  the	  Court’s	  position	  that	  they	  believed	  the	  Berard	  testimony	  about	  his	  
LedBetter	  investment	  (ECF	  1024-­‐1	  at	  32),	  there	  is	  no	  testimony	  that	  Berard	  lost	  any	  
funds	  or	  was	  unaware	  that	  he	  invested	  the	  funds	  with	  his	  own	  signed	  and	  orally	  
authorized	  transfer	  requests.	  	  	  Berard	  profited	  from	  the	  LedBetter	  deal	  after	  he	  and	  
Kaiser	  stole	  the	  LLC	  thru	  a	  forged	  and	  fabricated	  document;	  known	  at	  all	  times	  to	  
the	  government	  and	  FBI	  (Ex.	  7).	  	  	  
	  
Berard	  transferred	  $275,000	  on	  10-­‐23-­‐2006	  (Ex.	  52	  at	  6,	  12)	  for	  the	  October	  2006	  
closing	  from	  his	  Northern	  Trust	  investment	  account—independent	  of	  Kenner.	  	  	  
Berard's	  transfer	  required	  his	  signature	  per	  his	  Northern	  Trust	  IMUS	  (Investment	  
Management	  Agreement—like	  every	  Northern	  Trust	  client	  who	  made	  post	  collateral	  
seizure	  external	  transfers:	  Ex.	  53	  at	  1).	  	  Berard's	  additional	  $100,000	  was	  
transferred	  10-­‐24-­‐2006	  after	  his	  oral	  approval	  from	  his	  Schwab	  Institutional	  
custody	  account—also	  as	  required.	  	  Berard's	  Schwab	  Institutional	  account	  
statement	  for	  October	  2006	  verified	  the	  $100,000	  transaction	  (Ex.	  59	  at	  3,	  6),	  mailed	  
to	  his	  Rhode	  Island	  home	  address	  on	  record	  (Ex.	  52	  at	  1—and	  Ex.	  59	  at	  1).29	  	  
	  
After	  Kaiser	  and	  Berard	  first	  met	  with	  Jowdy	  in	  late	  2011	  to	  discuss	  working	  with	  
him	  and	  Galioto	  versus	  Kenner	  and	  Kenner	  investors,	  Kaiser	  and	  Berard	  fabricated	  a	  
new	  LedBetter	  operating	  agreement	  (Ex.	  7),	  replacing	  the	  one	  the	  government	  
presented	  at	  trial	  thru	  the	  closing	  attorney	  (Ex.	  55:	  GX-­‐703)	  (Tr.672)—and	  Tesoriero	  
told	  the	  FBI	  he	  received	  from	  “only	  Kaiser”	  (Ex.	  5,	  ¶9)	  despite	  Kaiser's	  testimony	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
29	  Ironically—this	  is	  the	  same	  Rhode	  Island	  address	  that	  Berard	  received	  multiple	  Northern	  

Trust	  LOC	  monthly	  statements	  (received	  in	  the	  2015	  Northern	  Trust	  subpoena)	  (Ex.	  54	  at	  3,	  
6—et.al.).	  	  These	  were	  alleged—only	  by	  unsupported	  government	  rhetoric—as	  not	  
delivered	  to	  Berard	  and	  the	  other	  Northern	  Trust	  LOC	  clients.	  
	  


	                                                                                                                                                                                                                                 52	  
regarding	  the	  new	  operating	  agreement	  that	  he	  “didn’t	  see	  this	  document	  at	  the	  
closing”	  (Tr.1004-­‐05).	  	  	  The	  government	  (pretrial)	  was	  aware	  of	  Kaiser	  and	  Berard's	  
fabricated	  and	  forged30	  document	  and	  included	  it	  in	  their	  BINDER-­‐#####	  
production	  to	  the	  defendants	  for	  use	  at	  trial	  (initial	  production—Bates	  stamp:	  
BINDER-­‐000450	  and	  BINDER-­‐000451).	  	  Kenner's	  trial	  counsel	  alerted	  the	  FBI	  to	  the	  
fabricated	  and	  forged	  document	  (Ex.	  7)	  versus	  the	  original	  (GX-­‐703).	  	  	  As	  a	  result,	  the	  
government	  dropped	  the	  use	  of	  the	  previously	  disclosed	  document,	  once	  they	  
realized	  Kaiser	  and	  Berard	  fabricated	  and	  forged	  the	  document.	  
	  
Nevertheless—and	  in	  addition	  to	  the	  Arizona	  real	  estate	  project	  criminal	  theft	  from	  
Kenner	  (Ex.	  9:	  Arizona	  ruing	  against	  Kaiser	  and	  Berard’s	  title	  theft	  thru	  “fraudulent	  
transfer”—at	  ¶57)	  while	  also	  known	  to	  Galioto	  (Ex.	  56:	  hidden	  from	  Brady	  
production),	  Kaiser	  and	  Berard	  sold	  the	  Sag	  Harbor	  property	  on	  “5-­‐9-­‐2012”	  for	  
“$740,000”	  (Ex.	  57)	  and	  kept	  all	  of	  the	  proceeds,	  as	  another	  sanctioned	  criminal	  act	  
(including	  the	  nearly	  $100,000	  Kenner	  expensed	  for	  engineering,	  taxes	  [“$27,303”—
Id.],	  construction	  drawings	  and	  permits).	  	  	  	  Kaiser—who	  according	  to	  the	  fourth	  
partner,	  Tesoriero,	  had	  less	  than	  $30,000	  in	  the	  LedBetter	  deal	  (Ex.	  5,	  ¶5)—but	  spilt	  
the	  $740,000	  with	  Berard	  leaving	  both	  of	  those	  criminals	  well	  into	  the	  black	  on	  the	  
deal—and	  Tesoriero	  and	  Kenner	  victims	  (again).	  
	  
• Berard's	  LedBetter	  restitution	  and	  guideline	  loss	  should	  be	  zero.	  
	  
John	  Kaiser	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
30	  Berard	  &/or	  Kaiser	  forged	  Kenner's	  girl-­‐friend’s	  name	  on	  the	  fabricated	  operating	  

agreement	  in	  order	  to	  transfer	  control	  of	  the	  LedBetter	  LLC	  to	  Kaiser.	  	  Ironically—their	  
incompetence	  (although	  rewarded	  for	  Jowdy-­‐loyalty)	  made	  four	  (4)	  amateur	  errors	  on	  the	  
title	  theft	  conspiracy	  document	  (Ex.	  7):	  	  	  
     (1) They	  replaced	  the	  Managing-­‐Member	  (forged	  signature)	  in	  contradiction	  to	  the	  
            actual	  government	  exhibit	  from	  trial	  (GX-­‐703)—which	  the	  person	  (who	  they	  forged	  
            the	  signature)	  was	  already	  removed	  as	  a	  co-­‐Managing-­‐Member	  from	  any	  future	  role	  
            in	  the	  LLC;	  	  
     (2) They	  changed	  the	  indemnity	  clause	  3	  times	  (via	  hand-­‐written	  alterations),	  
            eliminating	  the	  original	  indemnity—clearly	  not	  comprehending	  the	  legal	  nuance	  of	  
            the	  original	  transaction	  (with	  Kaiser	  needing	  to	  hide	  it	  from	  Manfredi	  and	  Milana	  in	  
            the	  buy	  out,	  Ex.	  5,	  ¶4);	  
     (3) They	  actually	  changed	  the	  Nevada	  address	  from	  the	  authentic	  operating	  agreement	  
            that	  Kaiser	  originally	  initiated	  (at	  Jowdy's	  home)	  and	  used	  Kenner's	  Arizona	  
            address	  (defying	  any	  logic);	  and	  	  
     (4) They	  named	  Kaiser	  a	  50%	  partner	  and	  Berard	  25%—conflicting	  with	  both	  of	  their	  
            trial	  testimonies	  about	  what	  they	  were	  told	  by	  Kenner	  before	  entering	  the	  deal	  
            (Tr.1001-­‐02).	  
	  

	                                                                                                                                                                                                                                 53	  
For	  multiple	  reasons	  that	  the	  government	  and	  Kaiser	  cannot	  refute	  versus	  the	  
empirical	  and	  exculpatory	  records,	  supra	  and	  thru	  multiple	  Kenner	  submissions,	  
there	  is	  no	  loss	  for	  Kaiser	  in	  the	  Hawaii	  project,	  notwithstanding	  his	  fabricated	  
2006	  collateral	  agreement	  (Ex.	  30)	  and	  complicit	  Jowdy	  transfer	  letter	  without	  
standing	  (Ex.	  38),	  as	  Kaiser	  testified,	  for	  the	  “only	  investment	  I	  have	  left”	  (Tr.1089).	  	  	  	  
	  
• John	  Kaiser's	  Hawaii	  restitution	  and	  guideline	  loss	  should	  be	  zero.	  
	  
Second,	  Kaiser	  does	  not	  have	  any	  money	  in	  the	  Eufora	  transaction	  (Tr.1058),	  despite	  
his	  fabrications	  that	  have	  never	  been	  supported	  by	  bank	  records	  or	  transactional	  
records	  (emails,	  texts—etcetera).	  	  	  Any	  Eufora	  dealing	  regarding	  Kaiser	  took	  place	  
independently	  with	  Constantine	  and	  at	  a	  time	  after	  Kenner	  terminated	  dealings	  with	  
Constantine	  over	  the	  GSF	  usage	  issues.	  	  	  	  
	  
Kaiser—desperate	  to	  repay	  his	  friends	  &	  family	  from	  his	  multiple	  thefts	  (including	  
those	  he	  personally	  verified	  to	  the	  FBI:	  Ex.	  2	  at	  7;	  for	  his	  own	  benefit:	  Ex.	  32	  at	  2-­‐3,	  
and	  known	  to	  Galioto,	  Wayne,	  and	  Beckmann,	  Id.	  at	  2)	  while	  not	  repaying	  Ethel	  
Kaiser,	  Tesoriero,	  and	  Tesoriero’s	  parents	  as	  he	  testified	  (Tr.979-­‐80,	  1215)	  (see	  
Kaiser's	  2011	  text	  to	  Kenner—supra)—Kaiser	  tried	  to	  create	  an	  investment	  side-­‐
deal	  with	  Constantine	  for	  raising	  funds	  for	  Constantine's	  company	  (later	  discovered	  
by	  Privitello	  who	  covered	  for	  him	  with	  indefensible	  testimony:	  Tr.1559-­‐60).	  	  	  	  
	  
As	  such—zero	  empirical	  records	  tie	  Kenner	  to	  the	  early	  December	  2009	  Privitello	  
investments	  (discussions,	  transactions	  or	  otherwise)—or	  the	  late	  December	  2009	  
Ethel	  Kaiser,	  Rizzi	  and	  Hughes	  transactions.	  	  	  The	  Court	  should	  note	  that	  in	  2014,	  
after	  Kenner	  was	  indicted	  and	  charged	  for	  the	  Privitello	  transactions,	  Attorney	  
Stolper	  (who	  was	  not	  “a	  different	  lawyer”:	  Tr.5960)	  re-­‐filed	  litigation	  in	  the	  EDNY	  
courthouse	  versus	  Constantine	  for	  the	  Ethel	  Kaiser,	  Hughes	  and	  Rizzi	  transactions	  
(not	  “a	  different	  group	  of	  investors”:	  Id.).	  	  	  Stolper	  still	  did	  not	  include	  Kenner	  as	  a	  
culpable	  party	  (See	  case2:11-­‐cv-­‐02692-­‐SJF-­‐GRB).	  
	  
• John	  Kaiser's	  Eufora	  restitution	  and	  guideline	  loss	  should	  be	  zero.	  
	  
Ethel	  Kaiser	  
Kenner	  had	  no	  financial	  dealings	  with	  her	  at	  any	  point	  in	  time.	  	  	  The	  government	  
juxtaposed	  a	  2006	  social	  visit	  during	  a	  christening	  (Tr.933-­‐34)	  as	  a	  2005	  event	  (one	  
year	  provably	  out	  of	  order)	  to	  allege	  Kenner	  met	  Ethel	  Kaiser	  to	  entice	  her	  
participation	  in	  John	  Kaiser's	  $1	  million,	  2005	  transaction	  in	  Hawaii	  (Ex.	  18:	  with	  
Ethel	  Kaiser,	  Vincent	  Tesoriero,	  and	  Tesoriero’s	  parents	  $1	  million—none	  from	  
Kaiser	  as	  he	  testified	  “$180,000”,	  Tr.976-­‐77).	  	  	  	  


	                                                                                                                                            54	  
	  
Now—at	  least	  the	  Court	  knows	  Kaiser	  never	  repaid	  his	  mother	  (or	  Kenner,	  
Tesoriero,	  his	  handi-­‐capped	  brother—etcetera)	  as	  he	  testified	  (Tr.1089)	  (See	  2011	  
Kaiser	  text	  confession	  to	  Kenner—supra)—but	  had	  his	  septuagenarian	  mother	  
testify	  that	  she	  was	  repaid	  “by	  her	  son”	  (Tr.933-­‐34).	  	  It	  was	  shameful—moreover	  
because	  she	  thought	  she	  recovered	  “$390,000”..not	  the	  $700,000	  the	  banking	  
records	  verified	  (Ex.	  18).	  
	  
Incrementally—the	  government	  failed	  to	  apply	  Leonard,	  Novak,	  Starr,	  and	  Shellef	  
Second	  Circuit	  case	  law	  to	  any	  of	  the	  Eufora	  loss	  calculations	  as	  Kenner	  raised	  4-­‐5-­‐
2021	  (ECF	  1024-­‐1	  at	  Tr.17)	  for	  all	  investor’s	  totals	  in	  the	  April	  16,	  2021	  charts	  (Id.	  at	  
2-­‐4).	  	  	  The	  Kaiser-­‐Constantine	  December	  2009	  transactions	  were	  devoid	  of	  Kenner	  
involvement.	  	  	  In	  fact,	  eight	  (8)	  months	  later—when	  Kaiser	  first	  alerted	  Kenner	  to	  
his	  late	  December	  2009	  $200,000	  transactions	  with	  Constantine	  after	  seeing	  they	  
were	  absent	  from	  the	  Richards	  GSF	  transaction	  spreadsheet	  that	  Stolper	  and	  Kenner	  
requested	  (mid-­‐2010:	  Ex.	  35),	  Kenner	  requested	  the	  information	  (Ex.	  48).	  	  No	  other	  
empirical	  evidence	  exists	  of	  Kenner's	  knowledge	  of	  or	  involvement	  in	  the	  Kaiser-­‐
Constantine	  dealings.	  
	  
• Ethel	  Kaiser's	  Eufora	  restitution	  and	  guideline	  loss	  should	  be	  zero.	  
	  
Nolan	  	  
Nolan	  is	  only	  involved	  in	  the	  Hawaii	  transaction	  in	  the	  instant	  case.	  
	  
After	  separating	  Nolan’s	  “$2,200,000”	  “Investment	  in	  Little	  Isle	  IV	  LLC”	  (Ex.	  4	  at	  3)	  
from	  the	  alleged	  criminal	  acts:	  (1)	  the	  Jowdy	  loans	  and	  (2)	  the	  Constantine	  
consulting	  payments,	  only	  $425,000	  is	  traceable	  to	  Jowdy	  with	  $350,000	  traced	  by	  
government-­‐forfeiture-­‐36	  on	  “5-­‐4-­‐2005”.	  	  
	  
Baselessly,	  the	  government	  lied	  to	  the	  Court	  about	  the	  underlying	  settlement—
alleging	  they	  conferred	  with	  Nolan's	  attorneys	  and	  Jowdy's	  attorneys	  (ECF	  781	  at	  3,	  
¶	  II)—yet	  Nolan's	  counsel	  produced	  it	  months	  later	  when	  the	  nexus	  to	  the	  forfeiture	  
required	  proof	  of	  Nolan's	  additional	  interests	  (ECF	  874,	  including	  exhibit	  874-­‐1).	  	  	  No	  
reprimand	  was	  issued	  to	  either	  party	  for	  blatantly	  lying	  to	  the	  Court.	  	  The	  Nolan-­‐
Jowdy	  settlement	  was	  valued	  at	  approximately	  $3,250,000	  at	  the	  time	  of	  transfer,	  as	  
Justice	  Sotomayor	  opined	  was	  the	  correct	  date	  of	  analysis	  for	  restitution,	  supra.	  	  
Furthermore—the	  Court’s	  suggestion	  that	  “I	  think	  its	  pretty	  obvious,	  if	  he	  [Nolan]	  
had	  the	  ability	  to	  try	  and	  get	  that	  $3	  million	  acknowledgment	  he	  would	  have	  done	  so”	  
(4-­‐5-­‐2021,	  restitution	  H'rg	  Tr.14-­‐15)	  is	  overly	  broad—because	  any	  number	  of	  
personal	  decisions	  could	  have	  been	  made	  by	  Nolan	  (under	  advice	  of	  counsel	  who	  


	                                                                                                                                       55	  
negotiated	  the	  Nolan,	  Juneau,	  and	  Moreau	  deals	  with	  Jowdy:	  Ex.	  33	  at	  5).	  	  The	  least	  
of	  which	  would	  be	  to	  continue	  with	  the	  larger	  equity	  stake,	  trusting	  Jowdy's	  
unchallengeable	  real	  estate	  development	  track	  record—a	  proximate	  cause	  of	  the	  
settlement	  value,	  un-­‐relatable	  to	  Kenner.	  
	  
          Note:	  when	  the	  same	  opportunity	  to	  cash	  out	  presented	  itself	  in	  May	  2007	  
          from	  Kenner	  to	  the	  CSL	  investors	  (including	  Nolan)	  (Ex.	  13)	  after	  attorney	  
          Madia	  offered:	  
          	  
          [Madia]:	  “Phil	  has	  offered	  to	  buy	  any	  or	  all	  of	  you	  out	  of	  the	  contributions	  to	  
          CSL	  Properties.	  	  	  We	  do	  not	  know	  if	  our	  Mexico	  legal	  efforts	  will	  be	  successful.	  	  
          And	  Phil	  wants	  to	  make	  it	  clear	  that	  you	  can	  cash	  out	  now,	  if	  you	  want.	  	  Just	  
          contact	  me	  and	  I	  will	  handle	  the	  paperwork	  with	  you	  and	  your	  personal	  
          attorneys.”31	  
	  
Nolan's	  $425,000	  traceable	  funds	  to	  the	  Jowdy	  loans	  are	  offset	  twice	  over.	  	  	  	  
          First—before	  “in	  camera”	  review	  of	  the	  gross	  Northern	  Trust	  settlement,	  
          Nolan	  verified	  he	  received	  “$500,000	  for	  settlement”	  (Tr.2074)—and	  	  
          	  
          Second—Nolan	  (like	  Berard—supra,	  Sydor,	  Rucchin,	  Peca,	  Norstrom,	  Murray,	  
          Gonchar,	  Juneau:	  Ex.	  27)	  received	  interest	  payments	  as	  part	  and	  parcel	  to	  the	  
          collateralized	  investment	  strategy.	  	  	  Nolan	  received	  $592,878	  between	  2003	  
          and	  2009.	  
	  
• Nolan’s	  restitution	  and	  guideline	  loss	  should	  be	  zero.	  
	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
31	  Neither	  Nolan,	  nor	  any	  other	  investor	  wanted	  out	  in	  2007.	  	  To	  a	  man,	  they	  told	  Kenner	  

and	  Madia	  that	  if	  Kenner	  is	  staying	  in	  the	  deal,	  then	  they	  were	  staying	  in.	  	  	  And	  for	  Nolan,	  
post	  Jowdy	  settlement,	  Nolan	  and	  his	  attorneys	  had	  unfettered	  access	  to	  Jowdy	  (a.k.a.	  “the	  
man”),	  the	  developer	  wunderkind	  that	  Lehman	  Brothers,	  and	  subsequently	  Danske	  Bank,	  
has	  presented	  to	  this	  Court	  as	  the	  only	  uber-­‐developer	  they	  believe	  in	  (more	  likely	  than	  not	  
based	  on	  his	  development	  and	  track	  record	  efficacies).	  	  	  At	  best—the	  government	  has	  made	  
toothless	  attacks	  on	  the	  Danske-­‐Jowdy	  relationship,	  by	  noting	  the	  graft	  of:	  1)	  “paying	  him	  
10%	  of	  principal	  payment	  received	  by	  Danske	  through	  a	  sale	  of	  the	  resort”,	  and	  2)	  while	  in	  
perpetual	  default,	  “Jowdy	  was	  and	  is	  being	  paid	  $225,000	  per	  month”	  (obviously	  out	  of	  fear	  
for	  retribution	  by	  Jowdy's	  cabal	  if	  they	  indicted	  any	  Jowdy-­‐party,	  including	  attorney	  
Harvey)	  (ECF	  871	  at	  10,	  12—and	  ECF	  926	  subpoena	  requests).	  	  But	  clearly	  (with	  intestinal	  
fortitude),	  an	  indictment	  for	  the	  tens	  of	  millions	  of	  Kenner-­‐documented	  racketeering	  and	  
embezzlements	  would	  resolve	  to	  the	  investors’	  benefits	  (unfortunately	  embarrassing	  a	  lot	  
of	  influential	  individuals	  who	  strapped	  their	  integrity	  to	  Jowdy).	  
	  


	                                                                                                                                                                                                                                 56	  
Regarding	  the	  remaining	  loss	  figures,	  Kenner	  has	  not	  abandoned	  his	  prior	  
arguments	  of	  zero	  (Hawaii	  and	  GSF)	  to	  negligible	  (Eufora)	  losses,	  at	  best—based	  on	  
exculpatory	  evidence	  previously	  presented	  thru	  submission,	  well-­‐seasoned	  case	  
law,	  and	  statute.	  	  The	  remaining	  named	  persons	  in	  the	  government’s	  umpteenth	  
version	  of	  the	  loss	  charts	  (ECF	  1024	  at	  2-­‐4)	  should	  have	  the	  same	  application	  of	  law	  
and	  statute	  applied	  to	  reach	  an	  appropriate	  total—not	  just	  one	  that	  the	  government	  
provides	  again	  out	  of	  exhaustion:	  via	  ipse	  dixit	  and	  conclusory	  reasoning.	  
	  
Based	  on	  the	  aforementioned	  arguments—supported	  by	  overwhelming	  exculpatory	  
evidence,	  and	  the	  proper	  case	  law	  and	  statute	  applications,	  Kenner	  requests	  the	  
Court	  reduce	  the	  restitution	  amounts	  for	  Kaiser,	  Berard,	  Privitello,	  Ethel	  Kaiser,	  and	  
Nolan	  to	  zero.	  	  	  	  
	  
Separately,	  Kenner	  requests	  a	  hearing	  to	  address	  the	  remainder	  of	  the	  named	  
persons	  in	  ECF	  1024	  charts	  at	  2-­‐4	  for	  the	  macro-­‐Hawaii-­‐GSF-­‐Eufora	  loss	  
calculations—accurately.	  	  	  As	  the	  U.S.S.G.	  acknowledges	  that	  
	  
          	  “[a]n	  evidentiary	  hearing	  may	  sometimes	  be	  the	  only	  reliable	  way	  to	  resolve	  
          disputed	  issues.”	  U.S.	  Sentencing	  Guidelines	  Manual	  §	  6A1.3	  cmt.	  (2014).	  	  	  
          The	  decision	  to	  hold	  or	  not	  hold	  a	  Fatico	  hearing	  turns	  largely	  on	  whether	  the	  
          contested	  information	  is	  relevant	  to	  the	  trial	  court’s	  potential	  sentence;	  See	  
          Id.	  §	  6A1.3	  cmt.	  (2014).	  	  If	  the	  sentencing	  court	  does	  not	  plan	  to	  take	  the	  
          contested	  information	  into	  account,	  it	  need	  not	  grant	  a	  Fatico	  hearing	  to	  
          resolve	  the	  factual	  dispute.	  
          	  
Alternatively,	  the	  government	  could	  take	  another	  opportunity	  to	  apply	  the	  case	  law	  
and	  statute	  to	  the	  remaining	  investors/contributors/lenders.	  
	  
	  
	  
Sincerely,	  
	  
Phil	  Kenner,	  ProSe	  
	  
Submitted	  April	  30,	  2021	  




	                                                                                                                                57	  
